Madam President, last month, Parliament adopted a resolution condemning the kidnapping of eight Portuguese citizens by the LFEC. Yesterday, the LFEC released one of those hostages and I should like to welcome this positive gesture by the LFEC and call for it to be followed by seven more positive gestures, in other words, for the remaining seven Portuguese hostages to be released.
We condemn hostage taking as a form of political action and I wish to emphasise this once again now. I would like you, Madam President, to act on our behalf in the following initiative: given that the Portuguese hostage who has just been released is in quite a poor state of health, we request that you ask the LFEC to give an international organisation, namely the Red Cross, immediate access to the seven remaining Portuguese citizens, who are still being held hostage in the enclave of Cabinda, in order to assess their state of health.
As you know, Mr Seguro, I did take action and I am keeping a very close eye on the situation. I shall do as you have just suggested.
Statement by the President
Regarding the election of the Vice-President, which is scheduled to take place during today' s voting time, I can inform you that the Group of the Party of European Socialists has proposed Mrs Lalumière as a candidate.
Outcome of the European Council of 23/24 March 2001 in Stockholm including the situation in the Middle East
The next item is the report by the European Council and the statement by the Commission on the outcome of the European Council of 23 and 24 March in Stockholm, including the situation in the Middle East.
Madam President, honourable Members of the European Parliament, I would like to give my and the presidency' s picture of the summit in Stockholm. The meeting comprised two parts; firstly, a follow-up to the Lisbon Process and secondly, discussions on the Union' s foreign relations. There was also a brief discussion of agricultural policy. I will begin by commenting on the Lisbon Process.
The summit in Lisbon provided a powerful direction for the Union in creating a competitive, world-leading, dynamic economy with social cohesion. At the summit in Stockholm, we added four different areas to the Lisbon Process. The first concerns demographic development in Europe which will have a major impact on the social agenda which must be formulated for Europe. This demographic challenge will gradually bring with it anxiety regarding national finances and a lack of labour. Rising to this challenge is a joint necessity for all fifteen Member States. Much work will be required, particularly in the social sphere. This can also be linked to the social agenda which the French Presidency so successfully launched in Nice. The demographic issues will therefore be added to the Lisbon Process.
Secondly: biotechnology. In Lisbon the emphasis was on information technology. We do not wish to drop this - it will continue to be important - but we must also add biotechnology if we are to be an area and a part of the world at the forefront of economic development. This question must therefore also become a priority issue for the Union. We must not flinch at the difficult moral and ethical issues linked to this technology. Our discussions must address these too.
The third point we are adding is that we wish to see a link between social development, financial development and ecological development. That is to say, we cannot have sustainable social cohesion or lasting financial growth if these are not also based upon ecologically balanced social development.
The fourth point we are adding is for the candidate countries to also take part in the Lisbon Process in the future.
These four elements are thus being added but the Lisbon Process is, of course, just a process, a development. It is therefore important for us to realise that we will not achieve everything in terms of the social agenda and economic liberalisation all at once. This will have to take place gradually. The guidelines have been set and have once more been confirmed by the European Council in Stockholm. Our focus is full employment and active welfare states.
With regard to economic liberalisation we took a further step forward in Stockholm. It did not extend as far as the Swedish Presidency would have wished but definite steps were taken in the right direction.
The first issue is the creation of an internal European market for financial services. The first Ecofin meeting in Stockholm was a major breakthrough in the area of financial services and risk capital, which was then confirmed in conjunction with the meeting of the European Council.
We also agreed to proceed further on the directive on postal services. We also agreed that we will abolish the monopoly and open the gas and electricity markets to competition. It is true that we did not achieve the timetable we had hoped for, but this will take place and we emphasise our desire to go down this route. The European Council saw intense debate on the following: If certain Member States open up their gas and electricity markets to competition, will this, in the long term, result in an impossible situation should other Member States refrain from doing so. Should this be the case, we will gradually end up in a situation in which certain companies in monopoly markets are creating profits which will then be used in marketing offensives in other countries which have opened up their markets. This will build in tension in the Union which will be difficult to deal with. It is therefore important that we proceed with the deregulation of the gas and electricity markets as we have proposed in principle, but it must also proceed according to schedule.
The question of European airspace will once more be addressed in Gothenburg in June. We have made progress in this discussion and in this field, too, I am hopeful that we will have reached an agreement on the single European sky before the Swedish Presidency is over.
In the field of finance we will also achieve implementation of the directive on the internal market in national legislation such that 98.5 percent of the directive will be adopted before 2002.
We will also start a new WTO round. We have emphasised the importance of making all the work linked to eEurope more secure. We also said in Stockholm that we will proceed with the Galileo project. This is important. There are still certain things which need to be clarified, for example concerning finance, but we consider this a socially beneficial project which must be carried out and as quickly as possible. Our transport ministers will be discussing the issue further tomorrow.
We also decided that the distorting state aids in the internal market must be reduced by 2003 at the latest. A scoreboard is to be set up for this and made available for all.
This is primarily what was addressed in the discussions on economic issues in Stockholm. As I said earlier, it is a step in the right direction but not as far as we would like to get. This is a process and the direction in which the process is going is incontrovertible. It is that aspect of the Lisbon Process that concerns the economy.
The second aspect of the process is the social agenda. The Europe which is developing is not a Europe which can only be built by deregulating markets. Instead, there must also be an expression of political will to distribute the growing welfare available in Europe in a fair manner so that our citizens can live a rich life. Achieving a balance between economic liberalisation and social responsibility in the conclusions of the meeting in Stockholm has been an aim on the part of the Swedish Presidency.
In terms of the social aspect, a new goal for employment has been set: it is primarily important that we concentrate on those aged over 55 in the European labour force. By the year 2010, 50 percent of this group must be employed, compared with the present 38 percent. We have a new intermediate target for the general employment rate in 2005, namely 67 percent overall and 57 percent for women.
By 2052 we are to have sufficient childcare in Europe to contribute to a social agenda which will enable young men and women to combine responsibility for a professional career with responsibility for the family and children.
In terms of equal opportunities we seek to create not only a social Europe but also a modern Europe. Discriminatory pay differences are to be combated. Indicators for this will therefore be produced to make these differences visible. The Equal Opportunities Directive will be adopted and made more stringent this year, which is also a result of the Stockholm Council.
In order to create quality in work, whereby people are able to remain longer in their jobs without being forced into early retirement, workplaces need to be developed so that people who are not in complete health or not completely capable can also find a place in the world of work. Moving from a situation of European mass unemployment to a trend which involves a lack of labour, and the question of whether it will be possible to achieve continued economic growth demand that we exploit all the experiences mature, older people have to offer. The quality of workplaces must also be developed. The following issues are important to consider: lifelong learning, equal opportunities between men and women, the way in which we treat all those who have come to Europe in recent years, possibly as refugees, i.e. combating segregation and discrimination in the workplace as well.
In Gothenburg we will also return to an initial evaluation of European pension systems. Is this something which places a burden on normal wage earners, white collar and blue collar workers, is it just a question of whether one has a secure income on retirement? How can we address European pension systems in a situation where we are seeing fewer and fewer people of working age and more and more pensioners? Within the framework of open coordination this too should be something which we discuss together. We will return to this in Gothenburg.
The social agenda has thus been developed and in this way these two aspects form a whole: on the one hand, economic liberalisation and modernisation, on the other, social responsibility and solidarity. These come together in a policy which will make Europe the most competitive, dynamic and socially cohesive region in the world. This is our vision.
That is what was addressed concerning the Lisbon Process at the summit. Alongside the Lisbon Process we discussed foreign relations. This primarily concerned four issues. Firstly, our relations with Russia. President Putin was invited to take part and met the group of 15 Heads of State or Government in face to face discussions. While President Putin was meeting us, foreign minister Ivanov met the foreign ministers. Naturally, we reiterated our concern over the developments in Chechnya and other phenomena in Russian society which we find unacceptable. Our main discussion, however, concerned financial development in Russia and opportunities for economic cooperation between Russia and the European Union.
Some concrete results were achieved: firstly we are opening up opportunities for an EIB loan to Russia. While this is naturally limited, it is a breakthrough in terms of environmental initiatives.
Secondly, we will give Russia all possible support in its preparations for WTO membership. Membership of the WTO will open up the Russian market to fair competition as well as create opportunities for resolving long-standing trade conflicts between EU Member States and Russia. We will give Russia every support in this process.
Thirdly, we said that we will actively participate in the upcoming anniversary celebrations in St Petersburg in 2003. St Petersburg is a stunning European city which is once more regaining its former beauty and certainly also its position in European cooperation. This is a clear signal from the European Union that this is also our concern. This was addressed during the discussion with President Putin. I would like to emphasise that discussion primarily focused on financial issues but naturally we repeated our concern over developments in Chechnya.
We were also visited by President Trajkovski of the Former Yugoslav Republic of Macedonia, FYROM. He was invited more as a gesture of solidarity. When we, the Heads of State or Government, were meeting, it was natural for us, given the crisis developing in Macedonia at that time, to meet him and express our solidarity, but also to emphasise the importance of the various population groups in FYROM being treated in such a way that they all feel they have a place in society and a right to participate and be present. We also emphasised the importance of avoiding violence, while the foreign ministers were able to present concrete proposals regarding aid. This is part of a Balkan strategy. This April we will have the Stabilisation Agreement with FYROM ready for signing. This will be followed by a similar agreement with Croatia. This shows that the Union is playing a role in the Balkans and that a future is now beginning to dawn also for people living in the Balkans. The President' s visit was an expression of our commitment in the Balkans.
I was also appointed by my colleagues to travel to the Korean peninsula. The background to this is that we wish to express support for the process of reconciliation and détente now under way there. After all, this is the last major conflict remaining from the Cold War and the aftermath of the Second World War causing incredible suffering for those involved and major risks also from a military perspective. If there is anything we can do to speed up the process and support it, this must naturally be our common goal. In this area, too, the Union was able to join forces around shared principles and common involvement in appointing me on behalf of the Union together with Javier Solana and Chris Patten to travel there at some point during the next six months and confer directly with political leaders in both the North and the South about the process, about human rights, about détente and disarmament.
The fourth foreign policy question which was discussed was the situation in the Middle East, which is ever present in the minds of all politically involved Europeans. The Middle East is our neighbour. We have an enormous responsibility for ensuring that the peace process gets back on its feet. In that sense peace and security cannot be separated. War, conflict and destruction in the Middle East are matters which also affect us. All of us in the Union, whatever country we live in, have a deep personal involvement in this part of the world. The Union' s Member States have excellent bilateral relations with the region and often with both sides of the conflict. On the other hand, the Union has not so far played any major role in taking the initiative towards finding solutions to the conflict or for various types of measure for dealing with the suffering which people in the Middle East are experiencing in their day-to-day lives.
In Stockholm we asked Javier Solana to report back by the Gothenburg Summit, if not earlier, on how the Union can increase and improve its work in this area, and how the Union can contribute to restarting the peace process - naturally ideally together with the US, but always on the basis of the fact that it is the parties in the conflict which have to make an appeal, a request for participation. It is not inconceivable that such an appeal will come. When it does the Union must also be prepared to take on its responsibility. So these were the four questions on the international agenda - a way of practically, but without a great deal of fuss, expressing a common foreign policy for the Union.
Madam President, naturally we also discussed the situation facing European agriculture. We expressed solidarity with those affected, we expressed faith in the veterinary authorities and the ability of our agriculture ministers to handle the situation, we emphasised the importance of safe food and we said that the European budget in this context is already fixed or locked. In Stockholm, as Heads of State or Government, we were not in a position to debate the question of agricultural policy. We believe that our agriculture ministers have already done so. Preparations are also under way ahead of 2003 for a review of European agricultural policy. In light of this there was no reason for us to hold a major debate but we wish to express solidarity with those affected and, naturally, also show that we are aware that we have agriculture ministers, veterinary authorities and the Commission, who are doing excellent work in this context.
Finally, we also addressed the situation in the climate negotiations. It is unacceptable for any party to pull out of the Kyoto negotiations.
The Kyoto negotiations are the instrument we have for addressing the change in fundamental living conditions that the climate represents. When we see primarily the US sending this signal, as far as we are concerned it is not possible to accept it. Together with the President of the Commission I have written to the US President and expressed our concern. At the moment, the Swedish Environment Minister is in the US together with the Commissioner for the Environment before continuing on to Iran, Japan and China for discussions there. We therefore will be well placed to emphasise the declaration which the European Council adopted in Stockholm as an annex to its conclusions repeating our commitment to the Kyoto Protocol. It is thus this process which we must keep to.
In brief, that is what was discussed at the Stockholm Summit, a meeting which, in some ways, once more became everyday life for the Union. We addressed issues concerning people in their day-to-day lives. We have had an intensive period with a great deal of internal responsibilities. The French Presidency successfully resolved questions on the future decision making and responsibilities of the Union. Now we are highlighting that perspective again and focusing on things which concern people directly in their day-to-day lives. We did not achieve success in every area but there is no doubt as to the direction in which the Union is moving. That is the way things are when politics are at their best: we compromise, take gradual steps forwards and achieve results. This has also been the ambition of the Swedish Presidency.
Furthermore, I am confident that the Spanish Presidency, which will be addressing this follow-up work next spring, will make further strides. In this way we will create the Union we have dreamed of, a union which is dynamic, successful and which holds together socially. We recognise that we will not survive without taking into account ecological conditions.
(Applause)
Madam President, Prime Minister, ladies and gentlemen, when I last addressed this House, it was to present to you the first Commission "Spring Report" to the European Council. As you will remember, our report takes stock of Europe's progress in implementing the Economic and Social Agenda agreed upon at Lisbon. The Stockholm Summit was the first summit specifically dedicated to assessing our progress and to setting the priorities for the next 12 months. I would like to take this opportunity to thank the Swedish Prime Minister, Mr Persson, for his firm, calm, enthusiastic chairmanship and organisation of our work at Stockholm. I also greatly appreciated the opportunity he gave us to meet President Putin and to discuss with him the European Union's partnership with Russia. This was a very encouraging meeting and confirmed Russia's strategic role. Indeed, President Putin assured us that Russia and the European Union share common values.
We, in turn, made it clear that we want to help Russia to fully integrate into our community of values; we want to identify the most appropriate means of cooperation, not only on the economy, the environment and energy, but on defence, security and the safeguarding of democratic rights as well. In this connection, while we welcomed the announcement of another reform programme yesterday, we cannot hide our concern at the way, at the same time, the government is gradually taking control of the television system. As Prime Minister Persson said, the discussions focused primarily on economic reforms in Russia, but the situation in the Former Yugoslav Republic of Macedonia received close attention as well. As expected, the European Council assured President Trajkovski of its full support for the territorial integrity of the Former Yugoslav Republic of Macedonia but, at the same time, the Union called upon President Trajkovski to take the grievances of the Albanian minority in his country into consideration. In any case, it would be a mistake to allow the current crisis in the FYROM to deflect us from our objective of helping the country integrate more closely with the European Union.
Indeed, we are about to pursue that objective further by signing the first Stabilisation and Association Agreement with the Former Yugoslav Republic of Macedonia. I would like to emphasise that the European Union's credibility depends largely on our ability not just to set political and strategic objectives but also to take swift, effective action on the ground. At the same time, we must strive to bring about long-term stability in the Balkan region, and this means using all the tools available to us to integrate, little by little, the entire region into the European Union. Milosevic's departure from the scene is an important step forwards in this direction, bringing years of war and hatred to an end.
I would now like to move on to the debate on the Economic and Social Agenda taking place in the European Council. I agree with Prime Minister Persson when he says that the mood prevailing among the Heads of State or Government at Stockholm was one of rational optimism. A year ago, at Lisbon, we were still suffering from a sort of inferiority complex before the strength of the US economy.
Now things have changed and we can see that Europe is in a position of strength in three respects. Firstly, the modernisation of our economy is now underway, secondly, we have a Social Agenda aimed at rejigging the European Social Model while preserving its character, and thirdly, we are making every endeavour to achieve sustainable development which will include the environmental dimension.
The position recently adopted by the United States on the environment is worrying. Our concern is reflected in a joint letter from Prime Minister Persson and myself to President Bush. In any event, Europe must continue to act consistently and must take the lead on this highly important issue.
A month ago, before this House, I stressed the problems of the distribution of labour and social exclusion. It is therefore necessary to step up our efforts to modernise the European Social Model within the framework of the Agenda adopted at Nice.
In this regard, I must stress once again the need to adopt clearer strategies to tackle the issue of our ageing society. It is with precisely this in mind that the Commission announced its undertaking to issue a Communication on the quality and sustainability of pensions in the light of demographic change. On the basis of these premises, the Commission urged the European Council to commit the Member States to taking action at the very least in six key sectors in which fresh impetus is needed.
Firstly, we still need to improve skills and training in information technology. Last Wednesday, the Commission adopted the eLearning Action Plan, which lays down specific measures on teacher training and partnerships between educational establishments, companies and industries.
Secondly, the Galileo programme. At Stockholm, I outlined the state of play to the European Council, including the fresh undertaking by the private sector to provide immediate funding of EUR 200 million. This means that the Member States no longer have any reason to hesitate. In fact, a clear unanimous political commitment has been made by the Heads of State or Government to implementing this project rapidly. I would also like to take this opportunity to reiterate that beating about the bush is no longer acceptable: a project of such strategic importance for all European citizens for the next 20 years can no longer be held up by squabbles over minor details. Decisions made by Prime Ministers should be implemented by the departmental ministers, who must oversee the practical implementation of projects.
Thirdly, the financial markets. For some time, the Commission has been arguing for an integrated Europe-wide financial market. We need a regulatory system which makes it possible for us to keep pace with this rapidly changing market. I therefore welcome the fact that the Commission has emphasised the importance of this sector and its enormous potential for both job creation and reducing costs.
As recommended, a European Securities Committee will be set up, chaired by the Commission. This body will act as a regulatory committee and assist the Commission in decisions regarding the measures to be adopted to implement practically the legislative acts agreed upon between the Council and Parliament in codecision. Thus, together, we will be able to push forward to create an integrated securities market, one of the major pieces missing from our internal market. The Commission will therefore be tabling major proposals in this field before the summer and I call upon this House to act on them without delay. I believe the debate on this should be pursued within the codecision procedure by qualified majority voting.
Fourthly, the Community patent. Progress in this field has run up against a number of national concerns ranging from language issues to loss of revenue for the Member States' national patent offices. I have to say that these positions taken up by the Member States seem to run counter to the interests of their own economic operators, who are constantly calling for us to produce a simple, clear, competitively priced Community patent. I sincerely hope that this situation can be resolved. Parliament and the Council must take swift, tangible steps to convert the commitments made in Lisbon into action.
Fifthly, the single European sky. As we all know, a whole series of major proposals is currently blocked until Spain and the United Kingdom come to a bilateral agreement on Gibraltar. For its part, the Commission will do all it can to help resolve this problem quickly. Moreover, the two Member States have agreed to resume discussions on the matter.
Sixthly, postal services. Postal services are to be deregulated by the end of 2001, and the liberalisation of the energy markets will continue on the basis of the extremely clear, precise proposals we have already tabled.
With regard to the demographic challenge, the European Council recognised the importance of ensuring the long-term sustainability of public finances, social services, health care and pensions. In any case, sustainability issues will have to be tackled within the framework of a more general European strategy for sustainable development, which will be one of the main focuses of the Gothenburg Summit in June. Moreover, in future, the Commission will incorporate sustainable development into its annual spring report.
As of next year's spring summit - and this is a very important point - in fact, the Commission will prepare just one report for each Spring Council, making the preparatory work clearer and more transparent. In this way, we will, at last, be able to concentrate on political factors rather than technical details. It will also make it easier for the public to understand what is at stake.
Ladies and gentlemen, Stockholm has provided us with a very good basis for action over the next 12 months. I have said this before and I shall say it again: effective action by the European Union is the only way to win public support for the European project. The surest way to lose that support is to increase the number of unfulfilled promises. We have got to close the gap between rhetoric and reality in Europe. It is all very well and very necessary to agree on targets, to set up task forces and to develop indicators and strategic visions, but what matters is action: action to create jobs and disseminate new skills, action to recruit and train teachers, action in national parliaments to cut red tape, action by governments and industry to invest in people.
The citizens want a Europe that delivers the goods, and the Commission will continue to do so zealously and with total commitment. However, it is up to all of us, to all the institutions and especially this House, to the Member States and the social partners, to ensure that, in the wake of Stockholm, our words are translated into action.
(Applause)
Madam President, Mr President of the European Council, Mr President of the Commission, ladies and gentlemen, Mr President of the European Council, our Group welcomes your presence here today. If you attend plenary after the Gothenburg Summit, as we naturally hope you will, you will have been here three times. That is a good sign. I hope that future presidencies will follow your example. But do not rejoice too quickly; we still have a few words of criticism. But first let me stress once again how delighted we are that you are here. We also understand that your presence here - albeit after three months - is the first time you personally will have been involved in the sort of dialogue with the groups of the European Parliament that your foreign minister and Mr Danielsson have already engaged in.
But, hopefully, today marks the start for you. You still have plenty of opportunity in the remaining three months to implement what Sweden stands for, namely transparency. We are, in fact, in the process of negotiating access to documents. Please do something, take charge in the Council so that we achieve a Parliamentary-friendly result, by which I mean a result in the Council which satisfies Parliament. Please do something in this regard.
The Stockholm Summit - like the Lisbon Summit - used very ambitious language, language which I find somewhat over the top. A little more modesty would do us good. We hear talk of the Union as the most competitive and dynamic science-based economic area in the world. When you choose such ambitious words, then you must expect to be judged by your actions. You yourself said crucially that you regret the fact that the postal services and energy markets have not been liberalised and that no date has been set for any such liberalisation. I say to you quite frankly that this was only because a certain Member State, namely France, did not want a date and the Federal Republic of Germany followed suit. It is a partnership of negation and blockade! That is not how we see the Franco-German partnership. It should not be used to block things, it should be used to move Europe forward and that is what I call on the governments of France and Germany to do.
(Applause)
Mr President of the European Council, you are not perceived as someone who is particularly fond of the Community method. On the contrary, you prefer intergovernmental collaboration. But this is precisely what happens when we rely solely on intergovernmental collaboration rather than the Community method! We get blockades. And it is the small countries which suffer in the end, because the large countries take Europe over, not forward.
(Applause)
We are absolutely delighted that progress has been made on the question of the investment market and financial services. We are grateful for your commitment, but we also say quite openly - and this is directed at both the Council and the Commission - that we expect the legislative rights of the European Parliament to be safeguarded and for it to be suitably involved in future legislative decisions. We shall insist on this and these remarks are addressed to both institutions, the Council and the Commission.
A word of criticism on the question of foreign policy problems, Mr President of the European Council. Yesterday, the widow of Andrey Sakharov, Yelena Bonner, visited our Group. Just as she arrived, news came in that the last free television station in Russia had been nationalised. That is totally unacceptable as far as we are concerned. The freedom of the press and media is one of the principles of democracy, in both the European Union and Russia. What the President of Russia, Mr Putin - whom I am glad you invited - said in front of the television cameras about Chechnya, was an insult both to the people of Chechnya and the dignity of the human race. We would have welcomed an immediate contradiction from you in front of the media!
(Applause)
We take developments in Russia very seriously because, like you, we believe that stability in 21st century Europe depends on having a strong European Union which can act, on the one hand, and a stable - hopefully democratic - Russia, on the other. Russia is not symbolised solely by the pretty town of St. Petersburg, I agree with you there. The Russia of the future will also be symbolised by respect for democracy, freedom of the press and human rights and we must make that perfectly clear to the Russian leadership.
I should like to address a further point, namely developments in the Former Yugoslav Republic of Macedonia. I am delighted that the High Representative, Javier Solana, Commissioner Patten and the foreign minister of Sweden, Anna Lindh, as President-in-Office, are making this a focal point of their work and that - despite all the institutional complications which this entails - they are clearly all working well together. But that is not the point right now. The acid test, namely whether or not we help to bring about peace and stability, will be in the former Yugoslavia. If we fail there, we might as well give up any claim to involvement in world politics! We must set out our priorities in Europe, especially in the former Yugoslavia.
That brings me to my final point. The American President, George W. Bush, will be with you in Gothenburg. Our Group is a close friend and partner of the United States of America and always has been. And that being so, we feel bound to tell our American allies that we cannot accept America' s refusal to abide by the Kyoto protocol. We criticise this as emphatically as we know how. We agree when America demands burden sharing in security and defence policy and for Europe to do more. But burden sharing also applies to environmental protection. We cannot leave a few countries to shoulder the responsibility while others shrug it off. Burden sharing also applies to environmental policy.
(Applause)
I should like to encourage you to speak out loud and clear: we stand for Europe and our values. If you are again successful - in Gothenburg hopefully even more so than in Stockholm - then we shall all benefit from the success. I wish this success on both you and us.
(Applause)
Madam President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, first of all I should like to thank the President-in-Office for coming to Parliament for the second time and giving such a clear and concise presentation. We have seen how good he is with the ball, because the Europe of sport is also a Europe that we have to build together. I congratulate him on this agreement.
I emphasise that there is a new element in our relationship, which is that you have the opportunity to put the relations between Parliament and the Council on a new footing. We are still at the level of the Single Act; we have the codecision procedure and we have the common foreign and security policy and we hope to be able to reach an agreement with you for there to be a balanced relationship in the legislative field between the Council and Parliament.
With regard to your report, we see it as a positive step that we are still on the Lisbon road; it is a long road, which you make as you go along, as the poet Antonio Machado said. For us it is absolutely crucial that there should be a balance between job creation, competitiveness and social cohesion. You have added a very timely element: that we Europeans need to reflect on our ageing population, develop an immigration policy, and think about pensions. I believe this is the framework within which we have to work together, and I should especially like to thank the Swedish Presidency for always placing such importance on social cohesion, because I think this expresses a fundamental value for Europeans.
There are a few pending issues: with regard to sustainable development you can count on our full support; on the liberalisation of the capital market, which we believe is necessary, you have supported the Lamfalussy report and have proposed a route which does not include Parliament having the chance of democratically controlling the standards being developed. Despite that, I believe we are on the right road.
In connection with the liberalisation of services and electricity and gas, the Socialist Group thinks that apart from its inherent worth it brings up a key issue: the power relations in society and the economy. We must take the citizens into account and the obligation to provide services of general interest. We do not want to see public monopolies being replaced by private monopolies. We criticise the United States a lot because President Bush has unilaterally denounced the Kyoto Protocol, but we never ask ourselves why he has done so. If you look at how the American electoral campaign was financed you will understand why the President of the United States has given in to the interests of the big oil companies: because he received massive donations from them. This problem faces us too, now that we are debating the status of the political parties. It is what is called 'soft money' and 'hard money' . Funding must have limits, and a basic principle of democracy is that there should not be any accumulation of power. For us it is essential that there should not be unlimited economic powers.
As for our external relations, we are very concerned, not only because the United States has unilaterally denounced the Kyoto Protocol, but also because we notice a growing unilateral outlook in the United States in relation to issues that affect the international community. This is happening in the Middle East and the Balkans, and I believe it is important that, in this fundamental transatlantic relationship that we Europeans have, we should indicate to our partner that we do not share this view of the shape of international relations. We should do so at the start of the American Presidency in order to achieve a balanced, positive relationship.
Lastly, allow me to speak of the future of Europe. The Swedish Presidency has the responsibility of organising a democratic and transparent debate on the future of Europe in the best Swedish tradition. You have launched the virtual debate on the web page; we did so a week earlier, but we are on the same lines as you. Yet a debate is something more than just a web page. A serious, open debate has to be held with civil society, with the social and political forces, but we also have to know how we want to decide and organise the future of Europe. There is a proposal here that both the Commission and Parliament agree upon, which is to organise a debate in three stages, using a working method inspired by the convention, to culminate in a short, decisive conference. The Swedish Presidency should consider, support and improve this proposal at the Gothenburg European Council.
On behalf of the Liberal Group, I should like to thank the Swedish Presidency for its skilful leadership and the good start it has made. We have high expectations in connection with the key issues identified by Sweden, and we hope that Sweden will also make transparency a key issue. On that point, we can all learn from Sweden. We must have access to more documents, and it is completely unacceptable that we should sit here in Parliament without knowing what our own ministers are saying and doing in the Council when they legislate. That is something which must be changed.
We are delighted to see the Swedish foreign minister, who of course comes from a neutral non-aligned country, travelling around with her new travelling companions, the Commissioner for External Relations, Mr Patten and NATO' s former Secretary-General, Mr Solana, and we are delighted when, today, we hear the Swedish Prime Minister speak in favour of a common foreign policy. We hope that he too will discover the value of using the European institutions, that is to say the Community method, rather than the intergovernmental method he has so far been a little too fond of.
In Macedonia, we sincerely hope for success in ensuring greater equality for the Albanians. That is the only way to peace. If only we could also learn to take action before extremists begin to use violence. In that way, it would be the moderates and not the men of violence who obtain the credit for the results.
With regard to enlargement, which is also a Swedish priority, we should like to see still greater commitment on the part of Sweden. That is more important than anything else for securing peace, freedom and prosperity in Europe. It is also high time to prepare for the crucial reform of agricultural policy. We in the Liberal Group hope that you will listen to our colleague, Mr Olsson, who has proposed holding a round-table conference with the new countries on the subject of future agricultural policy. It is high time we put our minds to the problem. We wish you every success, Mr Persson, and, regarding the Lisbon process, my fellow Liberal MEP will take the floor later and comment on what you have said.
Madam President, ladies and gentlemen, I think that there are some positive elements in the statements by the President of the Council and the President of the Commission, in particular when Mr Persson spoke firmly about the position of the United States regarding the Kyoto Protocol, and when Mr Prodi reminded us of what is really at stake in the Lisbon process, namely an integrated strategy which is economic, social and environmental at the same time.
Having said that, it is very rare, in Parliament, for the plenary session to have in front of it, as it has now, a joint resolution signed by the European Socialists, the ecologists and the European United Left as well.
The significance of this resolution is a clear political signal to both the Council and the Commission. It is based, Messrs Persson and Prodi, on the established fact that although the European economy is undoubtedly competitive, at the moment it is neither sustainable, nor does it have sufficient solidarity. This is not a statement before the event: a number of indicators are already set to red, whether in the field of sustainable development, in transport, in energy - not to mention the common agricultural policy - or in employment, where most of the new jobs being created are vulnerable, and where not enough of the added value is accounted for by wages. You only have to read the latest report from the European Environment Agency.
We therefore need to change direction on development, so as to make it more sustainable and give it more solidarity. This is the real challenge of the twenty-first century, and it is on this subject that I should like, briefly, to make a few proposals. Mr Bolkestein, what are we doing about company tax and the Primarolo group? There must be limits, Mr Persson, to increasing competitiveness: we must not forget our public service obligations. Mr Solbes Mira, substantial public investment is necessary to meet the Lisbon objectives, particularly on education and training, but also, for example, on transport and the rational use of energy. Mrs Diamantopoulou, if the social dialogue founders on the issue of temporary work, it is the Commission' s responsibility to propose legislation that will allow people to live their lives with dignity on what they earn. I heard a woman - a worker at a Danone factory - call for solidarity by saying 'people should boycott Danone' s products' . I think it would be more reasonable for the European Union to adopt legislation imposing social and ecological obligations on companies. Our future depends on it too.
Madam President, Mr President-in-Office of the Council, Mr President of the Commission, other members of my Group will be speaking on various aspects of the Stockholm European Council. For my part, I shall stick to just one subject, which should, in principle, have been central to the work of the summit: the subject of employment.
The ink was not even dry on the final declaration by the Fifteen, in which you reiterated, and I quote, 'the goal of full employment' , and in which you welcomed the initiatives taken by businesses to promote corporate social responsibility, when suddenly, like a bombshell, came the announcements that 1 780 jobs were being axed by Danone and that Marks & Spencer were closing all their stores outside the United Kingdom. These are just the latest examples, so far, of shareholder value, in other words, shareholder law, and just like Michelin, Ericsson, Nokia, Telefonica and so many others, they illustrate everything that is no longer acceptable.
I ask you this, Mr President-in-Office of the Council, what are you going to do about these company directors who so brazenly thumb their noses at your declared intentions? The Commission, you write, in the conclusions of the Stockholm Summit, and I quote, will 'present in June 2001 a Green Paper on corporate social responsibility' and will 'encourage a wide exchange of ideas with a view to promoting further initiatives in this area' . All well and good, but will you now, in the light of these new facts, be defining precisely what the Commission' s mandate will be? And will we, Parliament, be waiting, arms at the ready?
I suggest that we should decide to create, perhaps within the Committee on Employment and Social Affairs, a new permanent body - let us call it a 'subcommittee' , since that is the sort of language we use - which will be responsible for monitoring the strategies of major companies in Europe, a subcommittee open to contributions from trades union organisations, works committees, consumers' associations and elected representatives.
We could thus help to create, at our level, an effective monitoring device, which would be able to put some meat on the bones of the intermediate employment objectives that the Stockholm European Council has just set itself. We already know who the first employees will be: those of the French agri-food group that I have just mentioned, whose shareholders have just seen a 17% rise in the net profit from their shares, and those of the British chain whose shares have just gone to blazes on the London stock exchange.
If we ourselves take action to demolish the divine right of the big companies to sack people as they see fit, we shall, after all, be doing nothing more than defending, by our actions, a European project that is worthy of the name, and a Parliament that is closer to the people.
Madam President, the Stockholm Summit was hardly the greatest diplomatic achievement with regard to the development of the European Union; however, the business conducted at the Stockholm Council did certainly reflect the reality of what is happening in the European Union at this time. European Union leaders demonstrated solidarity in the face of the problem of foot-and-mouth disease, which threatens the European agricultural sector at this time. European leaders acted as a force for peace in the Balkans by offering timely support for the Macedonian Government and there was a full political and economic dialogue with the Russian President, Mr Putin.
Some progress was certainly made towards achieving the targets set at Lisbon last year to make the EU the most competitive and dynamic knowledge-based economy in the world by the year 2010. The Member States of the European Union are fully committed to the goal of full employment and we also see the achievement of this objective as an important way of meeting the challenge of an ageing population in Europe.
The European Union employment rate targets, which have to be reached by the year 2010, mean that steady progress has to be made over this period if these objectives are to be met. Increasing employment rates will demand the active implementation of employment policies as foreseen under the European employment guidelines.
We do not want to build a two-tier Europe Union, a European Union of the haves and a European Union of the have-nots. We want to ensure that all the citizens of the Union are given opportunities to integrate fully into the workplace and to this extent we must ensure the intensification of training and education programmes for those without skills as well as putting in place retraining opportunities for the existing workforce.
Certainly, much progress has been made in the last 12 months with regard to educating and training the European workforce in the benefits which lie open for us all from the use of the Internet and related e-commerce opportunities. The European Council did address the demographic challenge of an ageing population of which people of working age constitute an even smaller part. The issue of how best the Union is going to deal with future public and private pension programmes is a serious matter, which must be addressed by all EU Member States as a matter of priority.
Agreement was not reached on how best to liberalise the gas and electricity sectors in Europe. However, the structures do exist for addressing these outstanding issues on the basis of cooperation between the Member States of the Union. On this latter point, any further liberalisation of postal service operations in Europe must be fair and must be balanced and postal services play an important social and economic function in rural towns and villages within the Union. I certainly will not support a structure whereby postal services are liberalised in Europe and this only results in the quality of the postal service operations being diminished within the territories of the Union.
I certainly will not support a situation whereby postal service operations will be cherry-picked by private operators, servicing only key lucrative urban areas which will benefit from such reform programmes at the expense of the rural parts.
Finally, certainly an achievement of the Council at Stockholm was the agreement to fast-track the development of a common approach for the regulation of financial services within the Union. The implementation of this plan has been subject to delays, which have prevented Europe, in the past, from taking full advantage of the benefits of the single market.
Madam President, the Swedish Presidency began well but will now be remembered for having introduced more secrecy and less democracy. The Lamfalussy report transfers legislative power from elected representatives in open assemblies to officials behind the closed doors of committee rooms. Sweden has identified transparency as a key issue and has a culture of transparency from which we can all learn. In the negotiations concerning transparency, however, Sweden has now accepted a new internal set of regulations producing more secrecy instead of more transparency.
On 19 March, the Council also decided that future relaxations in the rules of confidentiality must be adopted by qualified majority voting and not, as is the case at present, by a simple majority. Thus, it will never be possible for the rules to be relaxed as long as Spain, France and Germany do not want them to be. It is those three countries which are the villains in the negotiations concerning transparency. This is something of which the public in our countries should be aware. How can a German, Green foreign minister accept responsibility for secrecy? The Council' s new rules on confidentiality are clearly unlawful. The Council cannot itself alter the Treaty' s regulations from simple to qualified majority voting. The new rules directly interfere with the section in the Treaty of Amsterdam promising new rules on transparency. Nor has the Swedish Presidency submitted the rules to the European Parliament. We must call upon our fellow MEPs from Spain, France and Germany to strike a blow for transparency now. Those three countries have placed the Swedish Presidency in such a humiliating position that it is having to betray its own key concerns regarding transparency and deliver secrecy instead.
We still have an EU in which neither the ombudsman, the Court of Auditors nor the Committee on Budgetary Control can obtain all documents for perusal. To that extent, we need the commendable Swedish rules on the right of access to documents and the freedom to provide information.
Madam President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, President Prodi has communicated his concern about the situation of the press, of the mass media in Russia. In my view, the President of the Commission is crying over spilt milk. He is lamenting something which is the result of a policy that he himself helped to develop. This European Union policy on Russia is a policy of tolerance, a policy of prostituting our values, Mr President. What is happening now to the mass media has already happened in Central Asia in those ex-Soviet countries in which President Putin is re-establishing a postcolonial policy, a region which the European Union does not see the strategic importance of, just as it does not recognise the strategic importance of the Caucasus region.
I would like to thank Group Chairman, Mr Poettering, who voiced the concerns of the Group of the European People's Party (Christian Democrats) and European Democrats. However, I would urge Mr Poettering to talk to Mr Oostlander, who is the author of a report which, in the main, follows the line taken by the policy proposed by the Commission, a policy entirely focused on the fact that the Union's first priority must be to guarantee supply of Russian gas and oil, with the development and consolidation of the Rule of Law in Russia relegated to second place.
Yesterday, in this very Chamber, Mr President of the Commission, Mr Posselt and I asked Commissioner Nielson for the umpteenth time to produce a policy on Chechnya which is, at the very least, a humanitarian policy, Mr President. For months, or rather for a year and a half now, we have been urging Commissioner Nielson to go to Chechnya. Just to go to Chechnya, nothing more. For his part, Commissioner Nielson has told us repeatedly that the situation there is such as to make a visit impossible. Yesterday, in view of the Commissioner's concern, I asked him to go to Georgia and Azerbaijan to open hospitals at least in these areas, which are not directly under Russian influence, as requested by the Chechen Minister for Health, Mr Umarkambiev, so that, at least, the Chechen people could receive health care instead of having to pay millions of dollars for treatment in a Baku hospital. Commissioner Nielson made no response. Mr President of the Commission, I have run out of patience, and I call upon you formally to remove Commissioner Nielson's mandate for humanitarian aid. Commissioner Nielson is a bureaucrat, Mr President: his travel availability is already booked up for the next four or five years. He pays a quick visit here and there to make sure that the Commission's development cooperation policy is running smoothly, but he has no real time for genuine humanitarian issues. I am not asking you to kick him out of the Commission, just to take this portfolio away from him and appoint someone else who will pay genuine attention to these issues and who will, at last, do something about the question of Chechnya.
What is currently happening in Chechnya is an outrage. There is absolutely no difference between events there and what took place in Bosnia, in Kosovo, incidents at which, after years and years, Parliament and the European Union eventually protested. We must make political investments, Mr President-in-Office. Our humiliating treatment of the members of President Mashkadov's government must stop. It is unthinkable that a minister of the Mashkadov government should have to apply for a visa and do so month after month. It is unthinkable that the European Union should not be able to grant a permanent residence authorisation to those whom you will have to visit in the future and persuade to sit round a negotiating table with the Russians. These are our consultative partners of tomorrow, and all we can do is humiliate them. And all this while the US government welcomes - as it did last week - the Chechen Minister for Foreign Affairs, Mr Akhmadov. Territorial integrity is not a theory: it is a practical concept in which integrity means that the entire territory is guaranteed, not that anything goes.
Madam President, ladies and gentlemen, the Council has set itself the ambitious target of achieving full employment in Europe by 2010. However, the Council should be clear on one thing: jobs can only be created if economic reforms are implemented consistently. What was begun in Lisbon and announced in Nice was not continued in Stockholm. In Stockholm, the brakes were applied. In this sense, the lack of agreement on Community patents is disappointing. The absence of a European patent is a powerful brake on the European economy, as has been confirmed in numerous talks with American researchers.
If we want a Europe which promotes private commitment, risk taking and entrepreneurship, then these long overdue liberalisation measures must be taken. Competition-distorting aid must be prevented as and where possible and an internal market for services must at last become a reality.
Madam President, I am pleased to be able to welcome the Swedish Prime Minister once more and see him here together with several of the Swedish ministers. In the Swedish media the Prime Minister has summed up the meeting in Stockholm as an ideal example of a successful European summit. Considering the meagre results, one might wonder what an unsuccessful summit looks like.
For those of us who read the newspapers and the conclusions, it is uncertain whether anything happened other than President Putin visiting the summit as a guest. The 15-page conclusion document mainly describes decisions intended to be taken at a later date.
It is true that it was decided to start competing on which country has the most children in childcare and that the Commission will complete a project which is already underway. No concrete date was set for deregulation of the electricity and gas markets in the Union. The Swedish Presidency has completely given up on the question of liberalisation of postal services and, as we know, nothing came of the Community Patent idea. Football was played for longer than the question which most concerns Europe today was discussed, namely the agriculture crisis.
I think that the Council should evaluate and consider what role these summits should have. Are they to play an important institutional role to resolve and pass decisions on important questions which have achieved little progress at other councils, or should they be developed into gimmicks with ever weaker and more toned down conclusions?
It is worrying that the Lisbon Process, which got off to a good start a year ago, is now being watered down. The upcoming Spanish Presidency has an important task ahead in ensuring that Lisbon comes to mean something concrete and is not just words on paper. The situation is precisely as the Council' s acting president admits: Work is not progressing sufficiently fast to maintain the rate of change.
If you listen to Mr Barón Crespo, you understand that the social democrats in Europe are not having such an easy time of it at the moment. The European economy flagging is no reason to stop the reform. Instead one has to put in more effort to be able to achieve competitiveness and increased wellbeing.
I have two questions for the Council' s acting president. One point in the conclusions addresses the upcoming WTO negotiations, and I concur with that stated. I would therefore like to repeat the question which was dismissed last time as being far too national, and which concerns the Tobin tax. Has the presidency any view on the Tobin tax or shall we interpret the Swedish ministers' publicly consorting with the Attac movement as indicating their position on an international tax on currency transactions?
My second question concerns enlargement. It has been said that the enlargement negotiations are progressing and are one of the most urgent priorities of the presidency. Will you succeed with your goals? What is actually meant by a 'political breakthrough' in the negotiations?
Will the presidency at the summit in Gothenburg be able to state the EU' s point of view on the sensitive and difficult areas remaining so that the negotiations and a conclusion to them will become possible for the most successful candidate countries during 2001?
Madam President, Mr President-in-Office of the Council, Mr President of the Commission, Parliament welcomes the onset of spring at the Stockholm Summit. Because one thing is clear: the spring summit will become standard practice in the future, so that we not only bank on a future-orientated, knowledge-based society, but can also actually live in it. We need the ambitious strategy of change decided in Lisbon. We need to make it tighter and more dynamic and Stockholm has added another brick to this edifice. And rightly so, given the jitters in the world economy, the shadow being cast over growth in the European economy and the crashes on the stock exchanges.
The successes of the year 2000, with record growth, healthy finances, the lowest inflation and interest rates and 2.5 million new jobs, should not be underestimated. They say something about the need to continue the process of open coordination and link economic, employment and social policies. We must hold on to this, otherwise there will be no further progress. We must also anchor this in specific basic aspects of economic policy for the year 2001. We must be able to go on reaping benefits here, even if Europe has to overcome other weaknesses, such as excessively low, interrupted growth, unacceptable unemployment and the exclusion of too many people.
The European summit is rightly interested in economic reform, properly functioning markets and regulation, where having qualitative yardsticks is in people' s interests. We must therefore welcome the fact that the summit was not just a liberalisation and deregulation summit but that, at the same time, it is banking on pan-European regulation, where such regulation is needed in the interest of universal services, fair distribution and consumer protection.
Even the promotion of entrepreneurial initiative, with special attention to small and medium-sized enterprises and the venture capital and start-up finance which is vital to them, is in its infancy. And the EU summit rightly took account of the importance of research, innovation and new technologies in creating jobs and prosperity. In this context, we must clearly recognise that the analysis and use of public funding and the quality of such funding - including state aid - must be assessed more closely for its impact on employment.
I think we need to invest still more in people and better quality jobs. And a further change of tack from a passive to an active employment policy, over and above the previous objectives of the European employment strategy, is still on the agenda.
Mr President-in-Office, the presidency is promising more democracy and transparency in economic policy. But where are they when it comes to the financial action plan and the regulation of investment markets? The European Parliament wants speed and flexibility in the legislative area - just as you do - and welcomes the Lamfalussy report. But we insist on full transparency and proper symmetry between the institutions in the codecision procedure. We here in the European Parliament want the rights which the Council already enjoys. Help us to secure them. You too, Mr President of the Commission, can help to make this possible.
Just one more thing: we also want more democracy and a real partnership when the economic policy guidelines are decided. Both the Commission and the Council really can help in this regard and I call on them to do so.
Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, as my fellow Group member, Mr Haarder, announced in his intervention, I am going to focus on the specific aspects of the follow-up to the Lisbon European Council. In this respect our Group is critical, as it sees that the results are poor.
In Lisbon what was agreed upon was a process of economic liberalisation, a process of structural reforms, the consolidation of the single European market and a move towards a single market for services, with the ambition of making the European economy the most competitive internationally by 2010, without, of course, giving up the social dimension or the levels of well-being that characterise the societies belonging to the Union.
At this European Council, however, we have found that the individual interests of Member States have blocked necessary processes of liberalisation. Others, through internal disputes, as the Swedish Prime Minister has said in his capacity as President of the Council, have not been able to reach the necessary agreement for the single European sky, and so it has not been possible to turn what were good proposals at Lisbon into a reality. That is why our assessment is critical and we think the results are poor.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, if Europe wants to be more significant in the world, it has to increase in size, but Europe must also be more democratic and more transparent. This is the view taken by many fellow MEPs. I would add that the Europe of the Member States is not sufficiently European. There is also the Europe of the regions which remains hidden away. For example, you mentioned a shortage in the workforce, but there are regions in Europe which have unemployment of 6% or even of 16% and 20%. This is where Europe, and also the Member States, fail to come up to scratch. Additionally, we need a bigger Europe in order to translate the Union' s weight into political clout for the benefit of stability and peace. We have already mentioned Macedonia. It is necessary for everyone to be aware that the existence of second-class citizens always leads to difficulties.
I would like to conclude by making an observation with regard to the Middle East, where an escalating conflict is claiming victims in Palestine on a daily basis. We too have worked hard for peace but, every day, we watch it being increasingly shot to tatters. We are, in fact, a major donor to the Palestinians and have granted Israel privileged relations. But we are lacking in commitment to the right to self-determination on the part of the Palestinians. We do not exert enough pressure to obtain peace.
Mr President, in my view the emphasis at the Stockholm Summit lay on developing the internal market, in other words on economic liberalisation as stated earlier. The social issues, particularly the question of unemployment, were hardly touched upon.
Göran Persson, it was the intention that the meeting was to focus on employment and employment policy. However, there are two different forms of employment policy. The first is about increasing provision on the labour market by increasing the labour force, i.e. increasing the employment rate. The second is about reducing the number of unemployed. These are two different areas of policy.
In Stockholm you devoted yourselves to expanding the labour force by adding new groups to the labour market. This was to be achieved by reducing the number of women at home in Europe and by retaining the elderly on the labour market for a few more years. I have nothing against measures to increase the available workforce but no one can claim that they provide any direct benefit for the unemployed. In fact it is rather the reverse, such that the 14 - 15 million people who are unemployed face increasing competition for jobs by the addition of new groups at the same time as wage-related pressures increase.
It would have been possible to combine both these areas of employment policy, within which the aim is both to increase overall employment and combat unemployment, by also proposing a reduction in normal working hours to 35 hours a week, or six hours a day. It has been claimed that a cut in working hours would not result in new jobs but this does not apply to low-paid jobs where there is a very clear link between reduced working hours and more jobs. Cutting working hours would also benefit all those who are already in work and make it easier for them to combine work and family life.
I would like to see actual measures for the unemployed. It is not yet too late as the Swedish Presidency still has a few months left to run. I would like to see measures specifically focused on those who are unemployed and which help them here and now.
Mr President, I have listened with great interest to the words of the President of the Commission - moreover, the press was informative on the matter - and I would like to clarify one point. President Prodi has rightly stressed that the glass is half full and half empty, that some results have been achieved, but not all. He is right. However, I would like him to summon all the determination and courage which he has displayed on other occasions and make it clear that the single currency is going to come into force next year and that, if certain large-scale reforms which should have been dealt with at Stockholm are not completed before then, we will be in danger of having a currency but no control over the economy, with the consequences which are already apparent in Europe and the world.
The issues of energy, liberalisation of energy and the European patent are fundamental. President Prodi, in my view, you would be performing a great service for Europe if, with great courage and determination, you were to declare openly - which I am sure you will do - that these are essential reforms that must be carried out without delay in the interests of all the European countries.
Mr President, a political paradox of the highest order. This is how we can best describe the signing of the Stabilisation and Association Agreement between the European Union and Macedonia this coming Monday in Luxembourg. This is evident from the continuing efforts by both parties to prevent an ethnic division of the Former Yugoslav Republic of Macedonia, FYROM.
We need to see Europe' s wish in that light, namely the wish for the leaders of all parties represented in the Macedonian Parliament - including Slavonic and Albanian Macedonians, therefore - to grace that ceremony with their presence. The symbolism is crystal clear. In that way, Macedonia' s entire political forum would demonstrate that it is choosing to walk a peaceful, European course.
Is this symbolism, employed by Europe, misleading and, therefore, dangerous? The European Council' s lucid explanation in Stockholm seems to contradict this negative interpretation. This applies equally to the busy shuttle diplomacy on the part of Mr Solana and Mr Patten vis-à-vis Macedonia and Kosovo. The role of NATO in this European policy on crisis management is unmistakable.
However, this encouraging note is not in accordance with the press information I received yesterday. According to that notification, Commissioner Patten has asked for six extra KFOR infantries to reinforce the border control between Kosovo and Macedonia, a request which is, in fact, entirely in line with the European Council' s declaration in Stockholm. According to that press report, however, only three countries have apparently responded to Mr Patten' s request.
If Europe is to make every effort to prevent a Yugoslavian scenario in Macedonia, European and American levers will really need to be deployed to the best possible effect.
Mr President, in economic and social terms, the Stockholm Council set itself a major strategic objective: to define the main conditions necessary in order to turn Europe into a competitive area with full employment. Yet the Council' s conclusions give a rather odd double impression of unrestrained intervention on the one hand and abstention on the other.
As far as multidirectional interventions are concerned, there is hardly any subject in the economic and social field which has not been mentioned, even when there was nothing new to say about it. This makes it hard to identify the main thrusts, and in particular it is no longer possible to distinguish between what is Europe' s responsibility and what is the Member States' responsibility.
For example, the Stockholm Council was very concerned about the viability of social protection systems, a subject which the previous Council, in Nice, had expressly designated as being the responsibility of the Member States. One only has to mention, somewhere in a sentence, the need to respect subsidiarity, and the machine can rumble on its way as if nothing had happened.
This omnipresent method raises not only the question of subsidiarity, but also the question of how effective the work of the Council actually is. We very much doubt whether the Heads of State or Government were really able to examine all these subjects, and we very much doubt whether it is possible to make things happen by using such methods.
The large number of subjects dealt with merely serves to show up, even more sharply, the almost total absence of any role for the euro, despite the fact that the euro had been presented to us as the number one priority in order to achieve a competitive Europe, which was the principal objective of the Stockholm Summit. The Council' s conclusions contain, buried somewhere beneath a mass of words, an indication that, in less than 300 days, the euro should be circulating in the form of notes and coins, but there is no mention of the organisational reforms needed to extricate it from its present weak position in the exchange markets. There is also no mention of the Commission' s recent communication on this subject, which seems to have been put aside.
However, if the euro does not recover, Mr President, its credibility in the eyes of the public will be called into question.
Mr President, Prime Minister, Mr Prodi, on the front page of yesterday' s Financial Times, Horst Köhler, the head of the International Monetary Fund, was lashing out at European political leaders, albeit in a very civilised way. Referring to the economic situation, he said that a reduction in interest rates by the European Central Bank would undoubtedly help the European economy, but it is at least as important for Europe to bring about more ambitious transformations. When, in the same connection, he says the IMF would probably lower its forecast for growth for the euro area for this year to 2.5%, we can see that the financial players have reacted to the totally indecisive outcome of the Stockholm Summit with as much disappointment as my own Group, the Group of the European People' s Party (Christian Democrats) and European Democrats, here in Parliament. We have thus already fallen below the 3% growth target that was set for the mid term as a basis for sustaining and improving employment and social security in Europe.
Stockholm was like a mini Nice, without the squabbles. Nobody wanted to speak up for the European common good, and most governments clung to their own interests, such as they imagined them to be. That is what happened, despite what was certainly an enormous effort to achieve results on the part of the country to hold the presidency. At the beginning of the year someone joked that the aims of Lisbon had become the promises of Nikita Khrushchev. It was he who said at the start of the 1960s that the Soviet Union would overtake the United States in ten years in terms of economic power. In the wake of the Stockholm meeting, there is going to be a grain of truth in that joke. We have to remember that the decisions that are now required concerning European patents, the liberalisation of competition among the gas and electricity boards and in the Post Office, making air traffic more flexible, Galileo, and other matters, will not result in any real changes until four to ten years have gone by after the political decision is taken.
I would nonetheless like to mention one positive decision that was taken at Stockholm. At last a nugget of something concrete has been found for a policy on the northern dimension. Hopefully, it will encourage not just us in the European Union, but the Russians too, to seek and find suitable targets of cooperation in other areas. As a Finn, I would ask the Prime Minister of our beloved neighbour and the country to hold the presidency the following question. The conclusions of Stockholm state that the sound economic situation that has lasted quite a long time now in the European Union would not have been possible without monetary and economic union: has the Swedish government started preparations to fulfil their Community obligations by joining the third phase of monetary and economic union? Och på svenska: Sverige är alltid välkommen i klubben. [And in Swedish: Sweden is always welcome to join the club.]
Mr President, on behalf of the Socialist Group, I would like to say a few words on the foreign policy decisions taken in Stockholm. Last weekend, we all witnessed the television reports and the tension surrounding former President Milosevic' s arrest. Our Group, undoubtedly like many others here, welcomes this arrest with open arms. We also have a great deal of respect for the way in which the authorities of the former republic of Yugoslavia handled this matter. It must have been an extremely difficult situation to deal with. There was a great deal of tangible tension. The fact that this step was ultimately taken indicates that another move has been made towards more integration within our law-based community, also here in Europe. At the same time, our wish remains, of course, to ultimately see Mr Milosevic brought before the International War Tribunal in The Hague. We assume, as before, that the European Union will keep the pressure on in that respect and that the International War Tribunal will ultimately be the place where he will face his final reckoning.
At the same time, we have seen a great deal of tension, probably more than some of us had expected, in FYROM' s border regions. We have to say that, for all the problems in the past, we still have a great deal of respect for the way in which Mr Patten and Mr Solana dealt with the situation there, in tandem with the Swedish Presidency. Needless to say, the early warning systems are still not fully functioning. We probably could have reacted more promptly in a number of areas. The consultation structures are not yet completely in place either, but we certainly have more tools at our disposal than before. We are better able to operate in those regions, and we are seeing the first signs of a common foreign policy, something which we would very much like to promote further. Once again, the Association Agreement too could be an excellent tool in this respect. Here in Parliament, we are ready to adopt this agreement as quickly as possible, and we want to encourage everything which can make progress possible in this respect.
With regard to the Middle East, the Ministers Perez and Nabil Shaath of the Palestinian Authority are supposed to meet in Athens today. In actual fact, violence increases with each passing day, while we would like to return to the old agreements, which, at the very least, ensure that both parties keep their own troops in check, and retrace our steps in terms of violence. The UN resolutions, the Oslo agreements: it is as if some things no longer exist, and both parties operate in a very irresponsible manner. We hope that Moratinos, our representative, in conjunction with Mr Solana and the Swedish Presidency, succeed at least in bringing those parties around the negotiating table once more, for there is no other alternative. Either we talk and negotiate - which will bring the things which were discussed in Camp David, as well as the different possibilities, back on the negotiating table - or we end up in a situation where this spiral of violence, from which so many of the extreme factions on both sides stand to benefit, is given a chance to develop.
This brings me to my third point. We are pleased that the Swedish Presidency has managed to bring the northern dimensions as a whole back to the fore once again. St Petersburg has been mentioned. This is a crucial point for us. You have relations and contacts there which provide extra opportunities.
Which brings me to my final point. The Swedish Presidency has, traditionally, always played a very clear role, not as the Swedish Presidency, but as Sweden in the UN Security Council. It is evident that during the Bush administration, the cowards of this world threaten to change their course again. It is important that Europe in this respect - Mr Barón Crespo has actually said this on behalf of our Group - adopt its own, self-assured role. Not so much an anti-stance: we should not fall back on old patterns. It is a 'global village' , and we rely on global partnership. In that respect, a unilateral withdrawal from Kyoto cannot be accepted. This is also true of the unilateral withdrawal of the United States in other respects, such as in the field of rocket defence systems. As Europe, we must counter this with intelligent, partnership-focused policy, and I expect that the Swedish Presidency, together with our former fellow MEP, Mr Schori from the Security Council on behalf of the Swedish Presidency, can play an excellent role in this matter.
Mr President, I would like to begin by congratulating the President of the Council on a successful summit in Stockholm. I believe that many Swedes were delighted to see their country finally being able to act as host to the leaders of the EU.
Stockholm was supposed to be about the creation of a competitive Europe. It was supposed to be about action, not EU rhetoric, but was that the case? No, unfortunately not enough, as the President of the Council himself has admitted. Reform of the EU is going too slowly. It was unfortunate that those in Stockholm were unable to agree on a timetable for deregulation of the energy markets. On the other hand, they did succeed in agreeing to create a common financial market, which has been eagerly awaited.
We liberals now assume that the Council is prepared to act such that we achieve a solution which can also be accepted by Parliament. Mr President, this is about democratic support and openness. The Swedish Presidency has an overall vision of bringing the Union closer to its citizens. This is an excellent ambition. It therefore surprises me that at the Stockholm Summit the first step was not taken towards wide-ranging reform of agriculture and food policy, as this is the question possibly most under discussion over the breakfast tables in Europe, even - as I have understood - in the Prime Minister' s own home.
Finally, I would like to point out we are now halfway through the Swedish Presidency. One issue is becoming ever clearer: - It is becoming more and more problematic for Sweden to remain outside the EMU. My question to the President of the Council is therefore this: according to the Council, what difficulties will be posed in terms of a more cohesive Union by Britain, Denmark and Sweden remaining outside EMU in the long term? I am not seeking an answer in terms of domestic policy but a theoretical opinion from an EU perspective.
Mr President, I welcome the statement that future spring summits are going to be sustainability summits, and thank the Swedish Presidency for their real leadership on this. But if we were looking at the world properly, all our summits would be about sustainability. The environmental and social effects of the liberalisation of the energy sector, for example, are sustainable issues. Liberalisation alone will not help us reach our pretty meagre Kyoto targets. How will liberalisation ensure that all people can afford warm homes if they do not have an adequate basic income?
Will the development of our trade with Russia simply strip that country of its natural resources for the lowest possible price? How will this ensure its sustainable development in future?
Sustainability is not just a domestic issue. It is an international and inter-generational concept. If we are to take it seriously it will radically reform the European Union agenda, which will make it a far more relevant and exciting one than people find at present.
Mr President, suffering and tragedy will continue to mark the days and nights of the Palestinians and Israelis if the international community and the European Union do not decide to take firm action to restore the international and human rights violated by the Israeli government. The two sides are not equal: on the one hand, there is a State, which has never defined its borders, which is expanding its settlements and has one of the strongest armies in the world; on the other, there is an occupied people and an occupied territory, without either State or army, which is unable even to exercise any control over bean imports, let alone borders: since 29 September, this people has been besieged, bombed, its villages sealed off, with its sick dying at military check points, its doctors and nurses attacked and its parliament unable to meet.
There is no European Union diplomat who does not speak openly of the way the Israeli government has contravened international rules. Human rights organisations such as the United Nations and Amnesty International and Israeli organisations such as Betrelem also condemn this. We must do something to restore the possibility of peace and put an end to the cycle of violence. The Palestinian Authority must make every endeavour to stop the terrorism perpetrated by Palestinian extremists but, on the other hand, the Sharon government in Israel is not sending out peace signals: murders outside the Occupied Territories, bombings, expansion of settlements, carte blanche for the settlers, who have bombed architectural structures in Hebron which are part of our human heritage. It is time for the European Union to find something which will convince the Israeli leaders: not sanctions or embargoes, given the disastrous results where that strategy has been adopted, but at least the suspension of the EU-Israel Association Agreement, which would probably suffice, according to Israeli organisations like Rabbis for Peace and others. I feel that this is extremely important: we must speak out for peace, but peace in respect for all ...
(The President cut the speaker off)
Mr President, the excessive optimism in the wake of Stockholm and the numerous objectives on the agenda do not reflect the bitter, discouraging reality. It is not clear, now the Stockholm Summit is over, how Europe intends to deal rationally and practically with the extremely serious issue of our ageing population and the resulting decline in the work force, while, at the same time, ensuring that it maintains a sufficient standard of living. The outrageous on-going lack of social service provision, the discriminatory treatment of pensioners, the poverty zones which are becoming increasingly common throughout Europe, require clear, courageous choices to be made. In other words, the single currency will not suffice without reform of the financial market. It is pointless to attempt to achieve a stable European Union without a genuine, effective foreign policy. As President Prodi rightly said, Europe's credibility is at stake: too many promises have been made and not kept after recent European summits; there have been too many dashed hopes. Either we do act resolutely right now, or Stockholm will go down in history as yet another pointless stage in the long, exhausting attempt to produce the promised Europe for the Europeans.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, I have questions to ask on three points: do you not think that the huge crises which we have seen in Macedonia are, in the final analysis, a consequence of our failure to coordinate our policies in Kosovo? Should we not put them down to the fact that we were not really able to do our job there, that we failed to disarm the UCK, that the fragmentation of responsibilities between numerous international organisations and within the European Union itself is a fact of life and that the crisis has again taken hold because we failed in our duty?
I have a second question. Mr President-in-Office. I know it is not your sole responsibility as a result of this summit, but how, in your view, will future European Councils operate once the number of seats rises and there are 27 participants, if the European Council is to discuss every detail? The European Council was founded so that the Heads of State or Government could discuss fundamental questions. Now there are sometimes 30, 40 or 50 items on the agenda. Do you not think that the heads of government are trying - and more' s the pity - to assume responsibility for every detail, undermining the authority of their own work and the work of the European Council in the process?
The third point that I wish to address concerns the Council itself. I think that, if we want to implement a reform process, the Council of Ministers must become more transparent, more efficient and more open. Everything gets passed to the European Council because of the inefficiency and inability to take decisions of the weakest institution which we have in the European Union, namely the Council of Ministers. That is not your personal responsibility; it is a structural question which we urgently need to address. I think that, for this reason, now that we are heading for a Union of 27 members, the question of legislating in public needs to be raised. This applies to the Council, when it acts as legislator, and should demonstrate that we have an interaction in political debate in Europe. Responsibilities must be clearly outlined and we must make clear that we need decision-making mechanisms here which bring about results. We cannot offload everything on to the Heads of State or Government, on to you, only to find that we are unable to reach a solution.
Mr President, I would like to begin by welcoming the Prime Minister of Sweden once more to the European Parliament. I would also like to congratulate him on a successful meeting in Stockholm.
I will concentrate on the Lisbon Process. A discussion has taken place here concerning whether or not the process represents progress, and criticism has been heard from the right that insufficient progress has been made. However, this depends on how the meeting of the European Council is perceived. If the progress of the Europe of the future is measured only in terms of deregulation, it is clear that the meeting was possibly not a success. I myself, who am also in favour of deregulation, would have liked to have seen us progress further in that direction. However, the most important aspect of the Stockholm Summit was balance; in other words, the fact that the deregulation which nevertheless was achieved was balanced by a policy for employment, social security and justice. We can never create a Europe for its citizens if these ingredients are not also present.
Mrs Carlsson said that the Social Democrats in Europe were having a difficult time of it. Let me name these 'difficulties' , which in actual fact centre on a social democracy that has produced fairly good economic growth and which is responsible for political development in practically every country within the EU. The difficulties are probably rather in another direction on the political spectrum, namely among Mrs Carlsson' s friends.
I see the Stockholm Summit as a success, especially in terms of the drafts provided by the Commission, because the balance is once more established. There are clear targets for employment, intermediate targets and employment targets for older people. Moreover, and I would address this particular point to Mr Schmid - there is certainly a link between reducing unemployment and increasing employment! I would like to state that employment targets are more important than unemployment targets, although both are important. In Sweden, we have combined unemployment targets and employment targets. This, together with an active labour market policy, means an increased supply of labour but also reduced unemployment. It is important that we have achieved this.
It is also important that childcare be introduced as a social right taking different forms in different countries, partly in order to give men and women the chance to participate in the labour market. The issue concerns quality at work, not just creating more jobs but creating jobs where health and safety are good, where employees have substantial influence and where opportunities for skills development and professional development are in place.
All these ingredients were present at the Stockholm Summit. This was the first stage of a process which will go on for many years. It was also particularly important because this first stage means that the process will be able to continue in Barcelona.
Finally, I would like to see a link with the Gothenburg Summit and the ecological dimension, which is the next step. Link this to the open coordination method and we will achieve a coherent policy.
Mr President, acting President of the Council, I welcome the addition to the agenda of the Stockholm Summit in which sustainable development and environmentally-driven growth are to be incorporated into the Lisbon strategy.
I consider that this addition is only the decent minimum. What in fact does it mean politically? Might it possibly be nothing but words? Both the Council' s decision and the Commission' s basis for discussion for sustainable development, which were presented after the Stockholm Summit, place far too great an emphasis on economic policy and on competition-driven growth.
Ecofin' s structural indicators were adopted in full but not a single environmental indicator was included, not even the Commission' s proposal for indicators on energy efficiency nor any indicators on emissions of greenhouse gases. In this sense the Stockholm Summit was a disappointment. The US now threatening to withdraw from the Kyoto Agreement is scandalous and the EU' s leaders must consider serious measures to show...
(The President cut the speaker off)
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, I would first of all like to congratulate the President of the Council on the results of the Stockholm Summit. Needless to say, we want more, but sound results have been achieved. Despite this, I would like to underline a number of the warnings which Mr Prodi flagged. The summit is increasingly running the risk of degenerating into a media spectacle. We have had Mr Putin, the next time we will get President Bush and, as a result, the other topics will, of course, be pushed into the background.
I should like to ask the President of the Council the following. Yesterday, we received a visit from Mr Sakharov' s widow in the group. Mrs Sakharov made the following statement: 'Look, in Russia, the situation at the moment is such that there are most certainly democratic institutions and there is freedom of press, but they are no longer functioning properly.' I wanted to ask you if these kinds of concerns which are around in the European Union also came up in the meeting with Mr Putin.
My second question concerns the following. We are all grateful for the fact that Milosevic is behind bars. Needless to say, this is not about whether or not the Bush diplomacy has scored a victory. This is about whether the European Union can help the former Yugoslavia, namely Serbia and Montenegro, in the fight against poverty, with the economic reforms which need to take place and with offering the people a future. Could the Council not take an initiative in this respect, also to demonstrate to the people that it is indeed worthwhile having Milosevic behind bars?
Finally, I hope that the summit in Gothenburg will not be overshadowed by the presence of President Bush, but will instead focus on enlargement. This is supposedly the last summit of the year on enlargement. Let us remove the obstacles.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, Stockholm has highlighted at least three subjects on which I should like to comment this morning.
Regarding progress and the conditions for economic growth in Europe, I think that important signals have been given. This morning I have heard some people criticising the halt that has been called on certain forms of liberalisation. I believe that if we look at the situation with regard to Ericsson in Sweden and Marks & Spencer or Danone in France, it is time to start asking questions about the cost of the growth that we are in the process of creating. Mr President of the Commission, I have listened to your appeal that Europe should keep its promises, but it cannot do this if it shows the door to thousands of workers. In that respect, Mr President of the Council, when you call for a balance between liberalisation and social responsibility, it seems to us that you are in agreement with the real concerns of our fellow citizens.
From this point of view, I believe, and this will be my second point, that any progress that can be made in restructuring our services of general interest is essential. There is this draft framework directive. We are waiting for it to progress further, because unless it does, what is the point of defining this draft framework when we have already liberalised every sector? We are already well behind schedule: it is time to act and to restructure these sectors.
My second point is method. Many people have already said this before me: Lisbon marked a certain stage, and Stockholm makes it official. It seems to us essential that the conclusions that you adopted regarding better coordination between the Luxembourg process, the social agenda, the Lisbon process and the broad guidelines of economic policy should enable this spring Council to rediscover, or discover, its true role, that of defining policy on the basis of the preparatory work carried out by the Commission, which enables everybody to play their part, the Commission in its role as instigator, and the European Council in its role as policy maker. Because if everyone wants to do everything, though one sometimes has the impression that it is less painful, very often it is also less effective.
Then again, in using these methods, it seems to us that, if we want to take into consideration this social responsibility that you have talked about, Mr President, we shall also have to modify our indicators. We are not entirely clear about these social situations. Admittedly, we have made some progress since Luxembourg, but what do we really know about the way added value is distributed? What do we know about how employees are defined in terms of their mobility? What do we know about ways of opposing these job cuts, which were supposed to be merely economic job cuts, and which are becoming financial job cuts? This is certainly not the Europe that we want to have.
Mr President, ladies and gentlemen, it was good that Dr Trajkovski, the President of Macedonia, was in Stockholm. He is a man who has made an all-out commitment to interethnic coexistence. However, if you look closely at the situation in Macedonia, you cannot but conclude that the root cause of the extremist incidents lies not so much in Macedonia as in the hesitant action of the West in Kosovo. The fact of the matter is that the minority rules in Macedonia for the Walachians, Serbs, Romas and Turks are exemplary and many countries in the region would do well to follow its example.
Secondly: the Albanian minority of around 28% naturally needs special treatment. They have 4 ministers in key positions in this government. What the previous government unfortunately failed to take into account was the question of higher education for these people and the need to resolve the problem of Tetovo University. This government made a start on all this, despite the Kosovo crisis, and just as it did so, along came extremists from outside and upset everything. I call on the Council to help this government to continue on its chosen path and to call on the opposition in Macedonia to support it. And I call on the Member States to send money to Tetovo University so that it can start the academic year.
As far as Kosovo is concerned, I urgently call for the borders with Serbia and Macedonia to be closed to extremists. We can probably do this with the help called for. But UNMIC must get elections under way in Kosovo at long last, so that elected Albanian politicians can take their fate in their own hands and put the extremists in their place.
Governments in the west must realise that problems need to be monitored closely and a solution found. If we keep stopping half way, we just give the extremists room to manoeuvre.
Mr President, ladies and gentlemen, I have the impression that those who are keen to emphasise the fact that Stockholm was only a half-hearted attempt at a summit, with a great deal of rhetoric and little in the way of results, would very much like to make us overlook the fact that, in Stockholm, a number of vital steps were taken in order to bring the European policy we have pursued back on track, both socially and ecologically. Mr President-in-Office of the Council, you made reference to the Spanish Presidency in your introduction a moment ago. I would, in turn, like to refer to the Belgian Presidency, for Stockholm has given this Belgian Presidency a number of very essential and firm mandates. First and foremost, it was given the mandate to formulate goals with a view to taking up the fight against poverty and social exclusion in concrete terms at European level. This is a very important mandate in my view. In fact, I hope - and this hope is shared by my Group - that the opportunity will arise to discuss once again a poverty standard and a proper income for all citizens of this Union as part of the agenda.
Secondly, demographic development, to which you yourself have already referred. I am pleased that the European pensions debate is at long last no longer held among the Finance Ministers within the framework of healthy government finance, but also among the Social Affairs Ministers with a view to guaranteeing everyone a proper pension. Solidarity between the different generations, solidarity among the older generation and hence, the priority of guaranteeing the quality of pension schemes, will form an essential task and responsibility of the Belgian Presidency, admittedly after the homework in Gothenburg has been handed in. In this framework, my Group is, in fact, giving its unqualified support to the decision to start formulating concrete goals on employment for older employees. However, Mr President-in-Office, ladies and gentlemen, choices must be made in these areas too. It is quite clear to me: this choice is not about brazenly discontinuing early retirement schemes or increasing the pensionable age, but rather about choosing to introduce flexible end-of-career schemes and to improve the quality of work.
This brings me to my final point, Mr President-in-Office: the quality of work. Here too, we expect a great deal from the Council and the Commission, which has to provide us with indicators so as to, thanks to this open coordination, secure us not just more, but also better jobs. Ladies and gentlemen, the quality of work, however, is not just a question of indicators and open coordination. It is also a question of legislation. We therefore expect an extra effort, both from the Commission and from the Council, to provide us with a revised directive on European works councils, within the framework of restructuring - which we are now experiencing once again - and to make a start on the directive on information and advice as a matter of urgency. These too will help guarantee the quality of work, and we are relying on the Swedish and Belgian Presidencies to do their bit.
Mr President, let me briefly comment on what has been said. Firstly, I would like to thank you for the support you have expressed for the Swedish Presidency and the work which we are carrying out together with yourselves and, naturally, with the Commission, and which gave us a very good basis to work on ahead of the Stockholm Summit. This means that we were well-placed to achieve success. I will comment on the points you raised from two perspectives. I want to talk firstly about foreign relations and secondly about the Lisbon Process, as my initial report was primarily structured in that way.
With regard to foreign relations, I am happy that so many people here have recognised that there is an aim on the part of the presidency to get the Union' s Member States to really work together when they are able to act together. This is based on consensus, unanimity. We are aware that not all of us within the Union agree on every issue, but on this issue we are agreed. When we are able to put forward common principles, we must naturally also act together.
Naturally we attracted a great deal of attention in the media when we received President Putin as a guest. I would not be surprised to see even greater attention from the media when we receive President Bush, but those who believe that in receiving these visitors we are seeking media attention are naturally mistaken about the fundamental work of the Union. We have an obligation, we have a right, to take the initiative in our relations both with the United States and Russia. Relations must be deepened and developed, and dialogue must be open. It must be honest and it must be critical, but we must naturally, on the basis of our size and our strength, carry out this dialogue with very, very great self-confidence. This is what this is about. I am pleased that you realise that, during the Swedish Presidency, we are seeking to highlight joint action in foreign affairs also within the European Union and within the framework of the Council. This is far from unimportant.
Now, a few words on the Lisbon Process. Let me comment on the discussion on deregulation and liberalisation.
I am the Prime Minister of a country which has opened up many markets, which has liberalised and deregulated. I primarily see positive effects of this, but I would be a very poor politician if I did not also recognise the difficulties in carrying out such a process. This is a very large and fundamental reorganisation. It is far from simple. I have very great respect for the colleagues who, in their respective countries, are to begin this process in a number of central areas and deal with the political debate which many of us have already had in our countries. It is no easy debate. I believe that it would be an incredibly great mistake to force through decisions and so create a situation where these fundamental changes in many countries would immediately lead to extremely strong national opposition. Therefore, I believe that the method we are using in the Lisbon Process is superior for this type of fundamental change in financial and political conditions. I say this as a response to Mr Poettering of the Conservative Group, as I can see how the process will develop over time. The process is heading in the right direction, and we are implementing it in such a way that we have the support of national political opinion in each country. We can never ignore this.
I also wish to state that I myself do not wish to see deregulation and liberalisation unless the advantages created and the increased growth achieved are used to give ordinary people the chance to live better and richer lives. We constantly have to maintain this balance. Here I am talking to those who said that we have not produced any initiatives to combat unemployment. Our work in this respect is characterised by the fact that unemployment is best combated by economic growth and economic development. Without increased production, we will have no opportunities to successfully combat unemployment. We can create various programmes, reduce working hours, carry out a large number of different initiatives - but for those people who are most hard pressed, this will always be a defensive programme. If we are to be proactive in addressing unemployment, we must do so by increasing the cake by developing the economy. This is why we have drawn up guidelines in Stockholm.
Several speakers have mentioned enlargement of the Union. We are currently negotiating intensively with the active participation of the Commission. As far as I can judge, the negotiations are successful, but they are not easy. My task as President-in-Office of the Council is to ensure that the Union' s regulations are highlighted in the negotiations and that we run the negotiations so as to achieve a change in legislation, markets and political systems in the countries now seeking to join the Union. This change must make their accession as painless and successful as possible. These negotiations are difficult and we are in the middle of them. I am hopeful that, in the negotiations in the spring during the Swedish Presidency, we shall achieve success that we will be able to describe as a breakthrough.
Regarding openness, the presidency and Parliament are in alliance. I hope that we succeed. I myself would agree with the criticism which Bertel Haarder makes of the situation. These are not reasonable conditions for political work, and we have to create greater openness if our citizens are also to have a greater chance of becoming directly involved in what forms the basis of the political decisions.
I would also like to discuss the prior conditions for Sweden, as a small country, being able to contribute to the issue of EMU and other issues: but I do not intend to take up your time over this. I will be happy to talk about this question again in a bilateral context. What is important for us now is to jointly ensure that the Union' s economy is in as good a condition as possible on the day, in almost a year' s time, when the single European currency is introduced. We all have an interest in this, whether we are participating in the currency union from the start or whether we will be joining later. Success, which is what we are seeking, is to the advantage of the entire European economy.
Mr President, thank you once more for your many constructive contributions and points of view. I would also like to thank the Commission for working so well with us in the run-up to the Stockholm Summit. I look forward to meeting Parliament again following the Gothenburg Summit, where I hope we will be able to say that we have taken a step forward on enlargement, even though a great deal of work will remain to be done on that point.
Mr President, I shall be very brief in my reply because it differs only slightly from what Prime Minister Persson said.
The reaction to this summit of tempered optimism but awareness that difficult objectives have been achieved has been common to almost all of today's speeches, as has commitment to meeting the need for future progress and the even greater need to focus on action and implementation of decisions taken. Having said that, I do acknowledge the objections raised and comments made by many Members on the issue of decision-making processes, on the need for new decision-making processes. Mr Brok, Mr Poettering and Mr Segni made it clear, from the different areas of the House, that the decision-making processes observed during summits and in all our work must be strictly reformed in this lengthy review process which we have undertaken, due to be completed between the end of 2003 and early 2004. This is a clear commitment made by Parliament and all of us.
Another general point, then, was covered by many speakers: on the one hand, the conviction that globalisation is absolutely essential, and not just a necessity but an extremely positive debate for Europe, but, on the other, the justified - genuine - fear of some of the effects of globalisation. I cannot, in this Chamber, fail to make my deep concern known to Parliament at the way the excellent economic progress and the rise in employment which have taken place in recent years in Europe have been accompanied by increased disparity in the distribution of wealth in what could ultimately be called a social injustice indicator, which does not necessarily have to be part of the globalisation package. Quite the contrary: it is possible to rectify the situation and combine globalisation and social justice. This is a subject which requires a great deal of thought for, all too often, we confuse the two things: we believe, that is, that globalisation, the fact that we are opening up our economies, will automatically lead to a less equitable, wider disparity in the distribution of wealth. This does not have to be the case at all.
Furthermore, another point emerged as a common concern, linked to the forthcoming Gothenburg Summit, and that is the adoption of a unanimous position on the Kyoto Protocol. This is certainly not an attack on the United States, merely awareness that we must act responsibly. And, as Europeans, we must have a general sense of responsibility towards all the citizens of the world.
I would like to end with one last point, which might appear minor but which I consider to be extremely important. It concerns one of the most important issues dealt with at the Stockholm Summit, and that is the implications of the enlargement of financial market relations and the resulting relationship between Parliament, the Commission and the Council. Mrs Randzio-Plath has raised this issue and rightly so, and I would like to respond briefly right here before Parliament, for it is extremely important.
I would like to make it clear that the agreement reached in Stockholm refers to a Decision on comitology, reproducing the 1999 Decision word for word - what is known colloquially as the Aerosol case - including the statements it contains and the Commission's statement. In this case, the Commission did not declare in Stockholm that the entire securities sector should be considered to be a sensitive sector, as requested by certain States, but it did undertake to avoid going against predominant views which might emerge within the Council in the case - and only in the case - of particularly sensitive implementing measures. In other words, in particular, the Commission will assess each case individually, and I can therefore see no reason to change the current balance between the institutions in terms of delegated powers. Indeed, Parliament will be able to comment on the distinction between the essential elements and the technical provisions of the measures proposed by the Commission. Clearly, this distinction must be established through the usual procedure for codecision between Parliament and the Council. In addition, Parliament will, and must, be informed on a regular basis by the Commission of the Securities Committee's proceedings and, If the European Parliament resolves that the draft measures submitted by the Commission exceed the implementing powers provided for in the framework legislation, the Commission commits itself to expeditiously re-examine those draft measures, taking the utmost account of Parliament's position.
There it is: we have to decide on the basis of concrete legislative proposals within the framework of the codecision procedure. I wanted to point this out because it would be a shame for the progress of such an important matter as this, decided upon at Stockholm - the most important decision taken in Stockholm - to be hampered by our procedural problems or our difficulties in adopting a common position. This must not happen: we must proceed with all transparency, for the very reason that the European citizens expect the decisions taken by the highest assembly, that is the decisions taken by the Council, then to be rapidly implemented, or Europe's credibility will fall even more. This will be extremely important at the Gothenburg Council. I hope that the preparations for the forthcoming summit will be made with the same diligence and the same transparency which characterised the Stockholm preparations because, ultimately, Gothenburg is Act II of the Stockholm Council: that is, it will end the series of reforms decided upon in Lisbon, reforms whose long-term compatibility must be assessed, which is something we are no longer in the habit of doing. But if we do not learn to do this as well, all the decisions we take will have to be revised in the future.
Mr President, it was not only courteous of the Swedish Prime Minister to come here, but also rather courageous. As so many speakers have said, on the economic front, Stockholm was a great disappointment. Once again Heads of Government could only agree to set theoretical deadlines for ministers to liberalise markets in the future, rather than actually set the seal on agreements that should already have been made or reach those agreements themselves.
To coin a phrase, the liberalising talk is 'all spin and no delivery'. We are witnessing serious under-performance by standards which Europe's socialist leaders have set themselves. It is all a far cry from the spirit of the single market when the centre right ran Europe. One of the major failures of the Stockholm Summit was in the foreign affairs field. With the great events taking place in the world, it was as if the Stockholm Summit was ignoring them. For example, the General Affairs Council on 19 March decided once again not to table a critical motion in the United Nations sub-committee in Geneva, dealing with human rights abuses in China. Until 1997, every year the European Union did so. Now the socialists are failing, it is business as usual.
Even more important - as Mr Poettering told the House earlier on, and other speakers have referred to this - last night the PPE-DE Group heard Yelena Bonner describe the situation in Russia today: Mr Putin came to Stockholm, Mr Persson gave him a cheque for EUR 100 million, the very next week Mr Putin begins yet another crack-down on the media. There is now no single independent media channel in Russia. This is a scandal. I am very disappointed indeed that Mr Persson did not take the opportunity this morning to criticise President Putin for the way in which he is repressing the media in Russia, the way in which democracy is being rolled back. This is our great neighbour to the east. We must deal with it on a practical and political basis, but with frankness and determination. God help us if the socialists had run Europe during the cold war.
(Loud applause from the right)
Mr President, God help us if the conservatives ever run Europe again.
I wish to concentrate on two issues which I know Parliament considers to be of the utmost importance, namely the Galileo project and the future of postal services. Having the opportunity to speak in this debate gives me the chance to welcome not only the Council's conclusions on the creation of a single European sky, but its determination to submit proposals on slot allocation at Community airports to Parliament by June.
With regard to Galileo it is worth remembering that this programme was actually instigated by the Council in March 1998. This commitment was emphasised by the Cologne Council and Feira when it was stated that strategic decisions had to be taken by December 2000. But then, to be blunt, the Council, no doubt under pressure from finance ministers, got cold feet. I accept that the cost of Galileo is around EUR 3 billion, which means the involvement of the private sector is essential, but the benefits to Europe in both economic and social terms will be immense. We have a commitment from the main European companies in this sector. What we need now is a political commitment from the Member States not only to push ahead with Galileo, but to push ahead in a positive and determined way, working alongside the private sector.
Earlier in the day Mr Poettering criticised the Council for not giving a timetable for the liberalisation of postal services. I actually agree with the Council on this and would remind not only Mr Poettering, but also Commissioner Bolkestein, of the position Parliament took at its first reading on postal services a couple of months ago. By an overwhelming majority it voted for a controlled, gradual liberalisation down to 150 000 with no end-date for liberalisation. So when I read in the Stockholm conclusions that the Council wishes to work with Parliament, I welcome this. But I would remind the Council that Parliament's position is clear, unambiguous and has been arrived at with a clear political consensus across political divides.
On post Parliament does not have a problem. The Council does. This solution is clear: accept Parliament's position, abandon the extreme policies put forward by Commissioner Bolkestein and I am sure we can have an agreement on the future of postal services within days.
Mr President, I should like to begin by pointing out on the positive side that the Stockholm European Council has emphasised the strategy drawn up in Lisbon, and has even added to and strengthened it in certain concrete matters.
The importance placed on the Social Agenda is certainly very positive, particularly regarding the social security and health care systems, the setting of employment rates, the willingness to cut public subsidies (although I would have liked us to have gone further), the development of new technologies, or the decision to create a European Food Authority.
In contrast, as regards the liberalisation processes, Mr Prodi, serious asymmetries are being created within the European Union, and this urgently requires draft legislation to regulate intra-Community investments, as almost all the Parliamentary Groups reminded Mr Bolkestein yesterday.
I shall finish by referring in this context to the intention of creating a single European sky that has been put forward by both the presidency of the Council and that of the Commission, and I should like to say to Mr Prodi that we trust that the Commission will act in this matter with the determination and prudence needed in view of the commitments undertaken, and in any case in accordance with the Community acquis. Part of the Community acquis too, Mr Prodi, is the Gibraltar clause, which does not date back to the eighteenth century but to a 1987 agreement between the governments of the United Kingdom and Spain, within which we must push forward in order to finalise this agreement in Gothenburg.
President. As it is time to proceed to the vote, the debate is suspended and will be resumed at 3 p.m.
Mr President, I wish to inform the Bureau that, as a result of the initiative adopted by Parliament for the release of the Portuguese citizens being held hostage in Cabinda, one of these hostages was released yesterday. I wish to say, Mr President, that Parliament' s initiative played an important role in this hostage being released and that we must continue to do all that we can to ensure that the remaining Portuguese hostages in Cabinda are also finally released.
I welcome the progress made thus far.
We shall now proceed to the votes.
VOTE
Pursuant to Rules 15 and 18 of the Rules of Procedure, we shall now proceed to the election of a Vice-President. Since there is only one vacancy and only one candidate has been nominated, Mrs Catherine Lalumière, I propose that we should vote by acclamation.
(Parliament elected Mrs Lalumière by acclamation) I proclaim Mrs Catherine Lalumière Vice-President of the European Parliament.
The incoming Vice-President will take the place of the outgoing Vice-President in the order of precedence.
I would like to congratulate Mrs Lalumière on her election and wish her every success in her mandate.
(Sustained applause)
Report without debate on the proposal for a Council regulation amending Regulation (EEC) No 738/93 amending the transitional measures governing the common organisation of the market in cereals and rice in Portugal as provided for by Regulation (EEC) No 3653/90 [COM(2000) 763 - C5-0716/2000 - 2000/0295(CNS)]
(Parliament adopted the proposal)
Report (A5-0104/2001) by Mr Trakatellis, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a decision of the European Parliament and of the Council adopting a programme of Community action in the field of public health (2001-2006) [COM(2000) 285 - C5-0299/2000 - 2000/0119(COD)]
(Parliament adopted the legislative resolution)
Report (A5-0112/2001) by Mr Stauner, on behalf of the Committee on Budgetary Control, on the Commission report on the measures taken in the light of the observations of the European Parliament in its 1998 discharge resolution [COM(2000) 558 - C5-0560/2000 - 2000/2263(DEC)]
(Parliament adopted the resolution)
(The sitting was suspended at 11.55 a.m. and resumed at 12.35 p.m.)
Report (A5-0113/2001) by Mr Blak, on behalf of the Committee on Budgetary Control, concerning discharge in respect of the implementation of the general budget of the European Union for the 1999 financial year (Commission) [SEC(2000) 537 - C5-0310/2000 - 2000/2155(DEC)]
Before the vote:
Mr President, normally any corrigenda to the various language versions are announced before the vote commences. I understand that corrections are needed to the Spanish version. Is the Bureau aware of this or not? If it is, I would be grateful if they could be announced. According to my information, there is a point in the Spanish version which has not been brought into line with the basic English version.
Mr President, I intervene in the same sense as my colleague to stress that in the draft resolution in the Blak report - and of course I am intervening after checking with the rapporteur - I want to state for the record first that it is the English version that is authentic. Secondly, in conclusion number 8(ii), under the title Flax, there should be a language correction not only in the Spanish but also in most other languages: where in English it says 'competent authorities' it should be translated in Spanish as 'autoridades competentes' , and the same in all the other languages.
Mr President, I agree that the English version is the authentic one, and with regard to Mr Izquierdo' s last statement I must say that for us 'autoridades competentes' [competent authorities] and 'autoridades de control' [controlling authorities] is still the same thing, in both cases they are the Autonomous Communities, but if the English version speaks of 'competent authorities' we agree it should be so.
Mr President, I want to reiterate that this proposal was negotiated in Spanish and in English and that therefore the only thing Mr Pomés' s intervention is trying to do is generate confusion. I maintain that the corresponding Spanish translation of the English text is 'autoridades competentes' , because that is the truth and that is what is correct.
Mr President, this misunderstanding has already been cleared up in the Committee on Budgetary Control and I am therefore most surprised that it should be raised yet again. We discussed this quite clearly during the vote in committee. The matter was clarified and I therefore assumed that plenary would also understand that the English version applies and that the other languages also refer to "competent authorities" . This new demand is therefore somewhat beyond me.
(Parliament adopted the resolution)
Report (A5-0099/2001) by Mr Folias, on behalf of the Committee on Budgetary Control, concerning discharge in respect of the implementation of the general budget of the European Union for the 1999 financial year
Section I - European Parliament/Ombudsman [SEC(00) 539 - C5-0312/2000 - 2000/2157(DEC)]
Mr President, I think there has been a problem with the translations into Spanish, because in the Folias report too, there are clear differences between the English text, which is the authentic one, and the Spanish text. In particular, I should like the translation of Section 19 to be reviewed. There may be problems in general, but particularly Section 19 in Spanish is totally different from the English original.
, rapporteur. (EL) Mr President, I quite agree. A word of clarification: the text was originally drafted in Greek, not English.
(Parliament adopted the decision)
Report (A5-0108/2001) by Mrs van der Laan, on behalf of the Committee on Budgetary Control, concerning discharge to the European Foundation for the Improvement of Living and Working Conditions, Dublin for the 1999 financial year [C5-0686/2000 - 2000/2166(DEC)];
concerning discharge for the European Centre for Vocational Training, Thessaloniki, for the 1999 financial year [C5-0687/2000 - 2000/2165(DEC)]; concerning discharge in respect of the implementation of the general budget of the European Union for the 1999 financial yeardischarge in respect of the implementation of the general budget of the European Union for the 1999 financial year
Section IV - Court of Justice
Section V - Court of Auditors
Section VI - Part B, Committee of the Regions
[SEC(00) 539 - C5-0312/2000 - C5-0617/2000 - 2000/2156(DEC)];
on postponement of the decision concerning discharge in respect of the implementation of the general budget of the European Union for the 1999 financial yearon postponement of the decision concerning discharge in respect of the implementation of the general budget of the European Union for the 1999 financial year
Section VI - Part A, Economic and Social Committee
[SEC(00) 539 - C5-0312/2000 - C5-0617/2000 - 2000/2156(DEC)]
Mr President, I simply wanted to make a brief comment on the amendments. I think that an incorrect communication was made to the sittings service. I am the rapporteur for all amendments. I just wanted to say this to avoid any misunderstandings. I would like to take this opportunity to thank all fellow MEPs, and also to thank them for these amendments.
(With successive votes Parliament adopted the decisions and the resolution)
Report (A5-0097/2001) by Mr Seppänen, on behalf of the Committee on Budgetary Control, concerning the discharge in respect of the implementation of the budget of the European Coal and Steel Community (ECSC) for the 1999 financial yearconcerning the discharge in respect of the implementation of the budget of the European Coal and Steel Community (ECSC) for the 1999 financial year [C5-0654/2000 - C5-0654/2000 - 2000/2167(DEC)]
(Parliament adopted the resolution)
Report (A5-0109/2001) by Mrs Rühle, on behalf of the Committee on Budgetary Control, on the discharge in respect of the financial management of the sixth, seventh and eighth European Development Funds for the 1999 financial year [COM(2000) 357 - C5-0257/2000 - 2000/2164(DEC)]
(Parliament adopted the resolution)
Report (A5-0084/2001) by Mrs Hermange, on behalf of the Committee on Employment and Social Affairs, on the Communication from the Commission to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions - Towards a barrier-free Europe for people with disabilities
[COM(2000) 284 - C5-0632/2000 - 2000/2296(COS)]
(Parliament adopted the resolution)
EXPLANATIONS OF VOTE- Cereals and rice markets in Portugal (C5-0716/2000)
This proposal for a regulation seeks to temporarily stabilise the degressivity of specific aid to Portugal for cereals, by maintaining the same level of aid for the 2001/2002 season as for this year. This decision, with which we agree, was taken under the Portuguese Presidency of the EU, and seeks to maintain the cofinancing of aid for one year, thereby compensating for the collapse in income of Portuguese farmers. Nevertheless, given the pressures from the CAP on farmers' incomes and bearing in mind the needs of Portuguese farmers, stabilising degressivity should cover the whole period of the current financial framework, in other words, until the 2005/2006 season.
Furthermore, an upper limit must be imposed for the stabilisation of cofinanced aid, twice the limit of the simplified system, for example, as a means of making savings that could finance either the extension of stabilisation or the creation of support mechanisms for the production of protein crops, or the establishment of a conversion programme for alternative crops to cereals, in order to make the best use of land that cannot be so intensively farmed. It is worth pointing out that many small farmers in Portugal are prevented from receiving proper aid for not selling all of their produce. These farmers should be able to use their produce for on-farm consumption, which would guarantee their right to aid, if, for example, they base their application on the income brackets of their farms.
Trakatellis report (A5-0104/2001)
Mr President, as the UK Labour delegation spokesperson on health, I would like to give an explanation of vote on the Trakatellis report. Although there are many good features in this report which deserve support - and we support them - given the voting list method of voting en bloc we have followed the PSE position throughout. However, I would like to make it clear that the proposal for the centre mentioned in the Trakatellis report gives us great concern. We feel that this proposal is ill-thought through, the cost implications ill-considered and the legal implications could possibly delay all that is good in this report. As I said last night, and I will say again, health is an issue which connects with the citizen. Therefore, it is important that we get this proposal through as quickly as possible. I look forward to the second reading.
Mr President, as the elected representative of the Pensioners' Party to this Parliament, I was very happy to vote for the Trakatellis report, a very important report. I was worried about what I was going to say in my explanation of vote because I did not dream at all last night, and I was very heavy eyed when I woke up. However, precisely because I was very tired, I closed my eyes a little while ago and had a vision. I saw Mrs Trakatellis as if in a dream. However, she looked like a pill, and there was writing on the pill which said "for use against cardiovascular diseases", while other types of pills, also Trakatellis pills, bore the words "for use against neuro-psychiatric disorders", "for use against children's diseases", etc. I therefore saw Mrs Trakatellis' important report as the sole means of curing the diseases of all the citizens of Europe. Congratulations Mrs Trakatellis!
We consider that questions concerning public health and health care must be determined at national and regional level. We therefore do not wish to develop the work of the EU in the area into something which increasingly controls the actions of nations in more and more detail. We consider that with an increased budget and the foundation of a new Health Coordination and Monitoring Centre, the Trakatellis report is heading in such a direction. We have therefore voted against the report.
Following recent events and their serious impact on public health and the food chain, such as "mad cows" , dioxin, the depleted uranium bombs dropped on Yugoslavia and a host of other incidents, we find it very hard to believe the EU's professed interest in, or the sincerity of, its declarations of good intent regarding public health. The EU has confirmed beyond all doubt that any intervention on its part is designed mainly to allay fears, not deal with the problems which its very policies are creating for large swathes of the population.
The EU's intentions in the particularly sensitive area of public health are clearly set out in the conclusions of the recent Council summit in Stockholm. Thus, it declares war on much that the workers have fought for (by calling for spending cuts, budgetary discipline, personal responsibility etc.) and, in the same breath, announces that it intends to "modernise the European social model" which, in the health sector, translates into more private health services and greater personal responsibility for individual needs, thereby benefiting private-sector initiative and the huge economic interests at work in the health sector and social systems.
In its specific action plan in the public health sector for 2001-2006, the ÅU caters to the aims and needs of big business and the monopolies in the health sector. It is no accident that there is no mention or specification whatsoever of the state' s obligation in any area or for any aspect of these issues. This strategy on the part of the ÅU makes health totally dependent on the laws of the market, cost considerations, profits and returns. Health systems are now seen as a drain on public funds - rather than an investment in human resources - which need to adhere to the terms of budgetary discipline. In Community-speak, this means cutting back on health spending, shifting the responsibility and the cost on to the people, strengthening private initiative and turning health care into a profit-making activity, the aim being to convert the health sector into a 'competitive market' and secure the best possible terms for the powerful monopolies to win market shares and achieve market penetration while, at the same time, reducing employment and social rights and everything the workers have fought for in the health sector to the lowest common denominator and cutting back on public spending in this sector.
The European Parliament' s rapporteur takes the same line as the Commission. Thus, despite quite rightly referring to serious and persistent health problems, he makes no mention of the real social causes of or the circumstances which aggravate the health and threaten the lives of our citizens, such as deteriorating working conditions, alternating and night shifts, the dramatic drop in the standard of living of large swathes of the population, the spread of poverty and unemployment, the repercussions of unbridled, profit-driven liberalisation of the market on the food chain, the deterioration in the environment etc.
In the rapporteur' s own words, "health should not be considered as a commodity, which can be the subject of political or financial compromises" and on this we are in perfect agreement. Unfortunately, he then contradicts his good intentions by using his report to commend and back the EU's aggressive, anti-grass roots policy in the public health sector.
This is why we shall not be voting for the report, preferring instead to stand by the workers and help them organise their resistance movement and fight for a proper, high-quality public health service which benefits the people.
We support the rapporteur' s action on this proposal, on two points. First, the harmonisation of the health policies of European countries would be a sensible decision, provided that it is in an upward direction, and second, the budget planned for a health policy at European Union level is ridiculously small.
Disease prevention and early diagnosis of cancers and other serious diseases, where early treatment can reduce the risks, should be one of the basic principles of the Union if it is more concerned with people than with the flow of capital and goods. This is not the case, however.
The amendments proposed to Parliament, some of which are a step in the right direction, would not be enough, even if they were adopted, to make the policy recommended by the Commission acceptable. A valid health policy requires resources that the Commission is refusing to provide itself with.
We have therefore abstained from voting on this report, though we have voted on certain proposals.
The 2001­2006 health programme is a fine theoretical document, which follows the philosophy of the public health Eurocrats, although it is somewhat cautious on some issues, specifically:
human public health is an issue which is crucial to sustainable human development. Therefore, all public and private services should exist to serve it and regional coordination and funding should clearly demonstrate the importance of human health without undermining national responsibilities;
therapeutic and diagnostic measures must not be considered to be exclusively commercial and industrial activities. It should be noted that this component of public health has been treated as a separate commercial area and is currently controlled by multinationals, which undermines national and regional interests. We will not, therefore, be able to have a good public health programme until we change this situation;
The programme avoids talking about factors for health in the workplace and for workers' health. We cannot start from the premise that the direct and indirect costs of people working in poor conditions should be met by society, leaving the capitalists with the increased profits from having their employees work in such conditions.
Lastly, I must mention the need to make more progress in protecting human public health by increasing the programme' s funding, amongst other things, as stated in the amendments for which we have voted.
I voted against the Trakatellis report, my reasons, which also apply to my fellow CSU members from Bavaria, being as follows: the European Community is still not responsible for health policy and can therefore only coordinate. Parliament calls in its text for a "Health Coordination and Monitoring Centre" (HCMC) to be set up, operated and extended. We vehemently rejected this because this is a matter for the Member States. In addition, there is a series of calls which go against the principle of subsidiarity, such as recommendations for school education programmes, quality standards applicable to health and training and further training.
The text adopted by Parliament also contains no specification that the limited funds available should be used in a sensible and targeted manner.
Stauner report (A5-0112/2001)
Fatuzzo (PPE-DE). (IT) Mr President, I voted for the Stauner report, although I would have liked to have been able to be more whole-hearted about it. Why is that? Because, when I meet the pensioner, Mr Rossi, in Bergamo, he always asks me: "What do you do at the European Parliament?", and the pensioner, Mr Verdi, asks me every afternoon: "You spend so much money: where does it all go to?", and so on and so forth all day long. My life is one continual question from citizens and pensioners, in particular, asking what we spend Europe's money on. What I want, therefore, is for us to ensure, in future, that we monitor all this money we spend as well. Of course, we do spend it wisely, but what on? Let us therefore verify whether this money is used to bring practical benefit to the European citizens.
Blak report (A5-0113/001)
Fatuzzo (PPE-DE). (IT) Mr President, I voted against the discharge to the Commission for the 1999 financial year. Why is that? Because I hope that the Commission will make much, much greater efforts. But to do what? To resolve the problems of pensioners and elderly people in Europe. And how? In totally the opposite way to that which I regret to say is continuously advocated, not just by the Commission, but also in this House and by the Council. I should like to make it clear in this explanation of vote that workers do not want to work forever: they want to reach the point where they can receive a pension soon, a good pension which is enough to live on, in order to make way for young people. The Pensioners' Party is totally against any attempt by the European governments or Europe to extend the length of citizens' working lives. Rather, we are calling for the length of time spent working to be reduced and the length of time spent at leisure, when it is not obligatory for citizens to work, to be increased.
Naturally we have voted against giving any discharge to the European Commission. We disapprove of both past budgets and the future budget, and of the very function of a Commission that is entirely in the service of industrial and financial groups.
Our negative votes on individual points are merely a continuation of this general lack of confidence.
Mr Blak' s report contains many points of criticism with regard to the European Union' s expenditure and the responsibility for this. According to his recommendations, a great deal needs to change yet. Further to this justified criticism, the logical conclusion would be for Parliament once again to vote against the discharge of the previous budget year. Voting against is Parliament' s only means of exercising power in order to bring about change and to challenge the Council' s and the Commission' s arrogance. Voting in favour, following a series of pleas, is not such a powerful weapon. That would be a mere signal that everything can simply stay the same, even if there is little or no change ultimately. Does approval mean that, after a few demands and critical remarks, we will turn a blind eye to a number of fraud cases, such as the fraud case in Spain on which an OLAF report has been published recently? I will not grant approval until these instances of fraud have been resolved, the perpetrators penalised and the money concerned paid back. Until such time, it is not wise to trust to the good intentions of the new European Commission which took up office in the autumn of 1999. To my great surprise, the otherwise so critical rapporteur now proposes to grant approval. I do not share his view on this.
I voted against discharge for the following reasons: I welcome the explanation given to plenary by the Commissioner for budgets on the Fléchard case on 3 April 2001. However, this alone is not tantamount to a fresh start in the Commission' s policy on dealing with cases of fraud. There is no clear statement that the way in which the case was handled after January 1994 was illegal.
Nor has there been any significant change in the Commission' s inadequate information policy vis-à-vis Parliament compared with the 1998 discharge. I find it unacceptable that the budgetary authority called for but, as the rapporteur details in annex 2 to his report, failed to receive 11 audit reports, including all the delegations' audit reports. This inadequate Commission information policy is exacerbated by the framework agreement which only allows the rapporteur access to documents.
I also feel that I must abide by the resolution passed by plenary in December 2000 on the so-called Morgan report to the effect that, in future, discharge must be postponed if the documents requested have not all been submitted by the Commission. According to the rapporteur' s own information, this applies here.
van der Laan report (A5-0108/2001)
Fatuzzo (PPE-DE). (IT) Mr President, I voted for this report, which regulates and comments on the granting of discharge to a number of European Union bodies, and I would like to explain why I voted for one specific heading: the heading on the budget set aside for the Committee of the Regions. Some people - and I will tell you who, the British conservatives in particular - are calling for the Committee of the Regions to be abolished. I do not support them. In my opinion, the regions in Europe should be more highly valued and their importance stressed and appreciated because I feel that the future of Europe is, on the one hand, Europe, and, on the other, the regions of Europe. The national States have to decide to take a step backwards. We cannot have everything: therefore, let us hear less of the national States, and more of the regions and more of Europe.
Seppänen report (A5-0097/2001)
Fatuzzo (PPE-DE). (IT) Mr President, the Seppänen report comments on the abolition of the ECSC. I have had a passion for Europe since I was ten years old, and my heart bleeds to read this report on how to liquidate the ECSC, the European Coal and Steel Community. In stating that I voted for the report, I would therefore like to propose to Mr Seppänen that he should organise a day of - joyful, enjoyable - commemoration, full of hope for the future, of that major initial step which was the signing of the ECSC and Euratom Treaties.
Rühle report (A5-0109/2001)
Fatuzzo (PPE-DE). (IT) Mr President, I told you just now that I had dropped off for a moment. Well, I had a day-dream - as opposed to a real dream - on precisely the Rühle report, which gives me the opportunity to explain why I voted for the motion. I was Gulliver-Fatuzzo, a minuscule man, and I was surrounded by giants. Who were these giants? They were an African, an Asian, a South American and a man from the Bahamas: in other words, they were the inhabitants of the developing countries covered by this report. These giants bent down towards the dwarf-like Fatuzzo and said: "Listen: do you think that we are the countries which need to develop or is it that you, the peoples of Europe, the modern peoples, appear to be developed countries but, in actual fact, have tiny brains? You are the ones who need to develop, for we are already developed enough!"
Hermange report (A5-0084/2001)
Fatuzzo (PPE-DE). (IT) Mr President, in my speech yesterday, I explained to Commissioner Diamantopoulou that I would like her to pass on the requests that our entire Parliament is making to the national States for there to be genuine equality in Europe for people with disabilities. In fact, this morning, during the forty winks which I have already mentioned, I saw myself having dinner with Mrs Diamantopoulou, who has thus far not taken up the invitation I extended to her. In any case, in my dream, I was having dinner with her, and she said to me: "Look, Mr Fatuzzo, I have succeeded in having the Italian law abolished which prevents people with disabilities who are over 65 years old receiving a disability allowance. Look, Mr Fatuzzo, I have succeeded in getting the European Union to adopt the regulation which makes it possible for people with disabilities to move around within the Union without losing their pensions."
It was only a dream, Mr President!
The European Commission' s proposal is based on the ruling class' s familiar tack of providing so-called equal opportunities and free access to people with disabilities, as can be seen from the title of the report in question, "Towards a barrier-free Europe for people with disabilities" . The effort to mask the class aspects of the problem is obvious. How can a child with disabilities from a poor lower-class family and a child from a rich family have equal opportunities? It is also quite deliberate, because any positive measures proposed in the report (design standards, new services etc.) will basically be enjoyed by disabled people from the wealthy classes. Finally, what is interesting is that the requirements of people with disabilities have been commercialised in all areas, e.g. in education, on the market for technical aids, in securing cheap labour etc. And the odd positive measure, such as access to transport, the recognition of national cards to promote freedom of movement in the Member States of the ÅU or the facility to transfer disability allowances from one state to another, does nothing to change this.
People with disabilities are the first and the most tragic victims of the policy to cut social spending on health and welfare and abolish social security systems. Typically, not one EU text mentions the need for social spending in order to address the problems of people with disabilities and, here too, we must rely on non-governmental organisations, volunteers and the family to deal with the acute social problems of people with disabilities. They may go on ad infinitum about new services, technical aids etc., but nowhere does it state that these will be provided free of charge or that the cost of purchasing them will be subsidised. The only good thing is that employers are subsidised for taking on people with disabilities. And yet, despite the fact that employment subsidy programmes have been around for years, unemployment among the disabled is nearly 70%, according to periodic studies published by independent organisations.
As far as special education and training are concerned, apart from a few generally positive but non-binding proposals relating mainly to tertiary education, the text is based on the unscientific approach of placing pupils with disabilities in mainstream schools, ostensibly with a view to integrating them into society as a whole. The authors of the report must surely be aware of the fact that this experiment failed in Germany and France, where a series of special schools were closed at the beginning of the 1980s, only to open again at the end of the 1980s, in order to prevent a social outcry. How can deaf, blind or paraplegic children attend lessons in downtrodden state schools, play etc. when specialists say that even special books are needed for blind and deaf children? No one dared to apply these measures in England, because there was a huge reaction from universities, associations of the disabled etc. All the integration approach does is to cut social spending, shift the financial burden onto the family and provide the disabled with a second-rate education.
That is why the MEPs of the Communist Party of Greece will not be voting in favour of the report.
I congratulate my French Conservative colleague, Mme Hermange, on her imaginative and constructive report. Conservatives in the UK have voted in favour.
Member States need to be much more proactive in recognising the special needs of the disabled, and we hope that they will very much take on board the thrust as well as some of the specific ideas in this report. However, we urge that the report must not be used as a lever to try and harmonise social security benefits across the EU: this has to remain a Member State competence.
We particularly applaud two firsts today - the appearance of the report in Braille in three languages, and the use of sign language in the debate. The EPP/ED Group is not just talking about the needs of the disabled: we are actually doing something positive about it.
In speaking with regard to the issue of people with disabilities in Europe, we should always start with the premise that this issue is firstly and foremost a civil and human rights issue.
We have a duty not just to pontificate about rights, but to actively encourage access to education, training, employment and opportunity.
We can go back over previous resolutions and reports from this house concerning people with disabilities.
However, the same basic barriers and problems still exist. Some Member States and some NGOs have valiantly brought forward innovative initiatives to remove the barriers and obstacles to equal opportunity for all. However, some still see this as a specific sector rather than as a reflection of our society' s failure to give opportunity for all. At the dawn of the 21st century, we should send a message to the world that the EU recognises the ability in all, the right to equal treatment and equal access to opportunity.
In supporting this report, I commend to members the points concerning the role of organisations dealing with disabilities and other NGOs who have been powerful advocates on their behalf, and who have listened to the voices of the people and who grasp the opportunity to change the world for the better for all of us.
We should work towards ensuring that by 2003, which is the European Year for disabled persons, we have guaranteed that the majority of those barriers have been removed.
I warmly welcome Mrs Hermange's report on a barrier-free Europe for people with disabilities. It is crucial that we in the European Parliament support such important measures to improve equal opportunities for people with disabilities.
This report calls for an equal treatment directive covering a range of areas such as employment, education and training, transport, the information society and consumer policy. It also underlines the need to mainstream disability issues into all policies.
The EU Heads of State or Government at the Lisbon and Stockholm Summits aimed to create the most competitive and dynamic knowledge-driven economy in the world, capable of sustainable economic growth accompanied by quantitative and qualitative improvement of employment and of greater social cohesion. However, we have a desperate shortage of skilled workers in the IT sector across the European Union. Surely it is pure common sense to train and make use of all our citizens so that we have a more skilled workforce to fulfil this ambition. I strongly believe that those with disabilities will be indispensable in this sector. The manpower is available, we just need to introduce effective training and ensure there is no discrimination in allocating the jobs. The need is there, the manpower is there - we must seize the opportunity and respond to this challenge of a new economy.
I fully support measures to improve accessibility for people with disabilities in all areas of life ranging from employment to IT. This will not only transform the lives of many people with disabilities who will now be encouraged to play as full a role in society as everyone else, but it will also transform the economy of the European Union and make it truly the most competitive and dynamic knowledge-based economy in the world based on greater social cohesion.
I welcome the fact that the communication implements the process set out in Declaration 22, annexed to the Treaty of Amsterdam, which states that, when measures are drafted to create the single market, the needs of people with disabilities will be taken into account. It refers to the 1996 communication concerning equal opportunities for people with disabilities, recognising their rights, rather than regarding them as people in need of charity. This is a fundamental change in attitude which should be emphasised.
This initiative seeks to fill the gaps in the strategy for incorporating the rights of people with disabilities into Community policies in the fields of transport, access to public buildings and public areas, the information society, research and development and consumer policy. The concept of people with disabilities includes all types of disability, whether physical, mental or sensory. This is another important fundamental change.
The lack of statistics on this subject has been apparent since 1998. In order to remedy it, Eurostat will be supplying three studies: a new module of the survey on the workforce in March 2003, the publication, at the beginning of 2001, of indicators that can be used as a basis for analysing the level of participation of disabled persons in the employment market, cultural life, and a broadening of the scope of the survey by the Community household panel on the daily obstacles perceived in each household.
The report makes a useful point in emphasising that the initial barriers to people with disabilities arise mainly during childhood. Following the Luxembourg Charter on education for all, first priority should be given to parents where education is concerned, so as to give them the means of having a real choice, while respecting their family values and traditions.
(Intervention shortened pursuant to Rule 137 of the Rules of Procedure)
That concludes voting time.
(The sitting was suspended at 1.12 p.m. and resumed at 3 p.m.)
Outcome of the European Council of 23/24 March 2001 in Stockholm including the situation in the Middle East (continuation)
The next item is the continuation of the debate on the outcome of the European Council of 23/24 March 2001 in Stockholm including the situation in the Middle East.
Mr President, ladies and gentlemen, I am really sorry that we did not manage to conclude the debate this morning, as a rounded overview depended on it. I think that the Stockholm Summit set the wrong priorities. Too much social and education policy - matters which, according to the Treaties on European Union, are not its concern - and too little market liberalisation.
The liberalisation of the energy markets was blocked by my country and by France. As for the liberalisation of air space, we are still wrangling over how to deal with Gibraltar airport, meaning that umpteen thousand tourists will again be left sitting in airports this summer due to delayed flights. And all the while, Stockholm was busy setting specifications for social and education policy!
It is unacceptable. Europe is putting the cart before the horse. It needs to continue with its liberalisation policy so that the markets can develop in the consumers' interest. This also qualifies as consumer and social policy because more competition means cheaper prices.
As far as social and education policy per se are concerned, we should again abide strictly by the principle of subsidiarity and leave it to the Member States to put flesh on the bones of these concepts. Europe is not culturally homogenous, nor should it become so. Therein lies our strength because, on the contrary, Europe thrives on its diversity. I think that Europe should stop wasting its energy and should again focus on tasks which it is able to carry out.
The next Council in Gothenburg in June will give the Heads of State or Government an opportunity to do so. I hope that they will make use of it for the good of Europe.
Mr President, at the beginning of this discussion, I was reminded by Mr Dupuis of the moral depths to which I had sunk with my report on Russia. I harbour no hard feelings towards him for saying that, and I remain faithful to this dual-track policy, also politically speaking.
With regard to the Russian Federation, it is, in my opinion, very judicious always to talk in no uncertain terms, even if this involves Chechnya. We therefore regret that the presidency in Stockholm failed immediately to refute the statements by Mr Putin, who draws parallels between the conflict in Macedonia and that in Chechnya, and did not substantiate our stance. I believe that our Russian colleagues respond better to tough talking than evasive behaviour.
Furthermore, it appears to me to be of the utmost importance, with regard to Russia, to underline how important matters such as the northern dimension are - no need to convince Sweden of this - but also how important Kaliningrad is becoming, especially as it will form an enclave in the European Union where the rules for the inhabitants will need to be adapted in such a way that they, for example, will benefit from the Schengen acquis. In this day and age, in which Schengen is becoming increasingly computerised, this should be child's play, and it should also be possible for the citizens of Kaliningrad to benefit from the regulation on obtaining visas.
With regard to the Balkans, I am delighted that the Serbian police had the courage to arrest Milosevic. I hope the SFOR stabilisation force will pluck up the same courage to arrest Karadzic, for now that Belgrade has been able to take this step, we cannot afford to lag behind in Bosnia. The Council must therefore exert pressure on all those who are responsible for SFOR to arrest Karadzic. It is also clear that the Serbian Head of State cannot be treated differently from any other Head of State in this respect, simply because his actions have been more evil. I believe it is absolutely vital that he should be brought to The Hague, and that Serbia should certainly not form an exception in this respect.
Mr President, ladies and gentlemen, the proposals made by Alexander Lamfalussy on the type of legislative process needed in connection with the implementation of the financial services package are a step in the right direction because, for the first time, a clear distinction has been made here between the law, the directive, the regulation passed by the Council and Parliament and the technical implementation of the directive. As a result, adjustments to new developments in the technical sector can be made much more quickly than was the case in the past.
The Heads of State or Government decided that the European Economic Area should become the most modern and the most competitive economic area, and this calls for a modern legislative procedure. If what has been thought up here later proves its worth, it can be applied in other areas during the technical legislative procedure, perhaps including agriculture.
So what exactly is the problem? The problem is that even technical implementation, i.e. even the regulations issued on this basis, often conceal problems for our citizens. Here policy must be able to intervene and pull these points back into the decision-making process of the policy. When this happens, given that it is a codecision procedure, the European Parliament must have the same rights as the Council. What was agreed in Stockholm is a good agreement between the Commission and the Council, but Parliament has still been left out, which is why we need further negotiations in order to bring about a result which will also satisfy Parliament.
Mr President, I fully subscribe to the intervention by Mr Von Wogau and I shall make some additional remarks. The Lamfalussy report is based on one sure fact: the legislative procedure we have is too slow and prevents us from shaping legislation to market needs in time. What the Lamfalussy report does not say is that the point where legislation on this matter normally gets bogged down is in the Council. Therefore I think the telling-off was aimed at the wrong culprit. Secondly, the Lamfalussy report tries to solve this problem by delegating the drawing up of enforcement measures to a stocks and shares committee in which the Council and Commission do not lose an iota of the power they had, while Parliament' s power is cut back. In my opinion, the solution prescribed may generate a lack of confidence which, in the long term, will result in an even slower process than we have had until now. What Parliament is asking is that when a rule of enforcement goes too far in relation to general principles, it must not be seen as a mandatory rule but as an unlawful one. We are not asking the Commission to take our opinion into consideration; if the rule goes too far, the rule is not a rule. That is what the theory of the mandate says, which I learnt in Roman Law, or the theory of the delegation of powers, which I learnt in Political Law. But perhaps the most important thing in this deviation of the Lamfalussy report, which has been taken up by the Stockholm Council, is the intergovernmental deviation to the detriment of the Community method of drawing up rules, and secondly, and even more importantly, the desire to speed up the liberalisation of the internal financial services market without, at the same time, adjusting the rules and measures that provide controls or safeguards. Under these conditions we could find ourselves with a hypermarket with no political control, in which the nation states are subordinated to semi-political decisions made by economic agents that would move with absolute freedom around the Union. We had more or less the same discussion before the Single European Act, when fortunately Mrs Thatcher' s ideas did not triumph.
Mr President, a decision with serious consequences for Europe and its information society will be taken tomorrow. I am counting on a 'Yes' to Galileo and on the insight of the Council of Transport Ministers. We need a unanimous political vote and no more beating about the bush. The critics still around should be told that the public-private partnership is feasible provided there is a clear political vote. Military use may be possible, but it is not a prerequisite. The infrastructure created by Galileo will have a much higher added value in the future than other previous infrastructure measures. Technologically-minded young people in Europe will find attractive new jobs through Galileo. Europe' s high tech industry will be at the top of the world league in this forward-looking sector.
The so-called market value of Galileo increases in indirect proportion to the start-up capital needed. We must be able to insist on the European negotiating principle of burden sharing in this sector too. It should not be too painful for the Member States to meet each other half way under these circumstances; on the contrary it should be a piece of cake. We must do the job properly now! Tomorrow will be too late! Our biggest competitor, the USA, is laughing all the way to the bank and is delighted at every setback in Europe. After all, we still need seven or eight years to roll out.
Presidents Persson and Prodi rightly and emphatically drew our attention to this new technological opportunity for a modern Europe at the start of this morning' s debate. I repeat: Galileo is a gateway to a European information society and I expect the Council of Transport Ministers to perceive it as such tomorrow.
Mr President, on the Galileo project I would like to seek some clarification from the Commission and the Council on important issues which need to be addressed before the definitive phase of the project can be approved.
The Memorandum of Understanding signalling the provisional funding from private bodies of EUR 200 million needs further explanation. Could the Commission therefore give specific examples of some of the businesses which have agreed to the funding? Could the Commission also confirm reports that unless a firm political decision is taken on the definitive phase by June 2001, then such engagement of funding by private industry will become obsolete? Could the Commission also comment in this regard on the lack of a political commitment to come out of the Stockholm Summit? Surely vague rhetoric will not suffice when billions of euro are at stake and the deadline, according to the Commission's timetable, is less than three months away?
In the interests of transparency, may I call on the Commission to make absolutely clear its intentions with regard to the funding of this project and whether, in the absence of substantial private-sector interest, it will fund the project solely from the EU budget, including the EUR 220 million it will cost to maintain the project per annum? Could the Commission also provide an up-to-date breakdown of the contributions foreseen from individual Member States? On development, is the Commission aware that whilst the EU has been spending millions on Galileo the US has been updating its existing technology? Could the Commission justify why Galileo will only be used for civilian purposes, as it seems absurd that the EU decides to build its own satellite navigation system, yet denies its military capacity?
In conclusion, launching satellites is a very expensive business. We need firm assurances that investments in the Galileo project will produce an adequate return. Fundamental questions and less than three months to go. Unless the Commission comes forward immediately with some answers on this project, we in the EU run the risk of appearing amateurish and irresponsible. I therefore urge the Commission and Council to consider these points. At a cost of billions to the taxpayer, to whom we are directly responsible, we are entitled to some answers.
I have received seventeen motions for resolutions pursuant to Rule 37(2) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow.
Area of freedom, security and justice
The next item is the joint debate on
two oral questions to the Council (B5-0157/2001) and Commission (B5-0158/2001) by Mr Posselt, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the annual debate 2000 on the Area of Freedom, Security and Justice
and
Council and Commission statements on illegal immigration and the running aground of the "East Sea" off the French coast with around 1 000 Kurdish immigrants on board.
Mr President, today we are debating the annual report on the area of freedom, security and justice created at the Tampere Summit in October 1999. I think we should in fact call it an area of justice, freedom and security, because justice is the cornerstone of our European Union, which sees itself as a Community of justice. We made two important steps forward in Nice, which we welcome: first, the Charter of Fundamental Rights, which was adopted and should now be made legally binding and, secondly, the reform of the European Court of Justice; these are two of the pièces de résistance of the Nice Treaty.
Nonetheless, Europe as a Community of justice still has a long way to go, especially as regards cross-border judicial collaboration in civil and criminal matters and - and I think this is most important - in human and civil rights, precisely because the Charter of Fundamental rights is still not binding. And, of course, being a Community of justice also means that we require not only that candidate countries comply with the acquis communautaire, but that we implement and comply with our own resolutions and legal acts. Hence, our main question to the Council and to the Commission is, what is the current state of play as regards the implementation of the agreements and resolutions which form part of the acquis communautaire, what is the timetable here and why are there still so many delays in this area?
The second issue is freedom. Freedom is a product of justice. Freedom is based on human dignity. But, to prevent freedom from being abused, we need security, because without security and without justice, freedom is the law of the strongest. We do not want a law of the strongest, we want a law of the weakest, which is why we need a security policy based on justice. There are considerable deficits in the cross-border fight against crime, in collaboration in judicial matters and in the unification of law. In this sense, I should like to call on the Council to expand Europol without delay, to make some headway at long last with parliamentary control of Europol, to finalise the establishment of the European police academy in coming weeks - here too there have been delays, even if the Commission had positive developments to report yesterday - and to ensure that there are common European border controls. The European Parliament suggested this on my initiative three years ago. I am grateful that a few Member States are now pressing in the Council for uniform border controls on the external borders of the European Union.
But we also want to ask the Council in this extremely important debate exactly how it sees its responsibility vis-à-vis the European Parliament. We have begun excellent collaboration with the Commission and with Commissioner Vitorino but we have identified a number of clear deficits as regards cooperation in the area of justice and internal affairs. We are holding today' s debate without a written annual report or any documents on the part of the Council on what has been done and still needs to be done in this crucial political area. The Commission scoreboard here is exemplary. But there is no annual report from the Council on what happened in the year 2000 in this crucial area. I think that Parliament should be properly informed and taken into account and that Parliament needs to be more involved in the crucial area of justice and internal affairs. We can see crucial deficits on the part of the Council here. You cannot build a citizens' Europe and yet bypass the elected representatives of the people, namely us parliamentarians.
Finally, I should like to comment on the sensitive area of asylum law. What we are lacking here - as in justice and internal affairs as a whole - is a strategic approach on the part of the Council. We have a plethora of often contradictory initiatives from the individual states. We have a multitude of individual approaches, but still no strategic approach to a common asylum policy, a common immigration policy or a division of the burden, a division of the numbers between the Member States. We call on the Council to make good these deficits.
Mr President, honourable Members of the European Parliament, ladies and gentlemen, I would like to thank you for inviting myself and my colleague Mrs Klingvall. It is a great honour to be able to talk to you today. The European Parliament is a very important player in European integration and the Swedish Presidency places great emphasis on having a good relationship with you. We hope we have been able to demonstrate this ambition in part, particularly in meeting committees in Stockholm.
This is a very relevant area which we are discussing today. Studies clearly show that judicial cooperation is close to the heart of European citizens.
Today, organised crime largely transcends national borders, not least because of the development of new technology. There are justified demands and higher expectations from the European citizens that we really will deliver results, in both the field of justice and home affairs.
As you possibly know, on justice issues we currently have the heaviest legislation programme within the whole Union. In the Treaty of Amsterdam and the conclusions from the Tampere Summit the EU has put forward a very ambitious plan for how we are to succeed in achieving an area of freedom, security and justice. Implementation is, as you know, now at a very intense stage.
As you also know, the Treaty on European Union lays down that each year the European Parliament is to hold a debate on the progress which has been made in the areas covered by Title VI of the Treaty on European Union. Although the Treaty only refers to the third pillar, I and my colleagues do not wish to restrict the debate to questions concerning the third pillar. Often there is an intimate link between issues falling under the first and third pillars.
In general it can be said that the year 2000, which is what we are reporting on today, is year one of the post-Tampere period. As I said, Tampere meant a major step forward in justice and home affairs, and a very ambitious programme was adopted.
I would like to begin by briefly mentioning some of the progress made in the field of justice during 2000. In that year the Justice and Home Affairs Council passed around twenty legal instruments, eight of which were regulations and three conventions. Action plans have been adopted for almost all areas of activity on justice and home affairs. Over and above this the Council adopted over thirty conclusions, resolutions, recommendations and reports.
Progress was made on a number of issues by the very successful French and Portuguese presidencies. Decisions were reached in several important areas in terms of combating economic crime. A decision was passed on protection of the Euro, and at the joint meeting of JHA/Ecofin in Luxembourg on 17 October, a number of important decisions were adopted, e.g. concerning money laundering. We took the first step in the process towards setting up Eurojust, which we consider an incredibly important aspect in the fight against organised crime. We made major efforts in the fight against IT crime, e.g. by adopting a decision on combating child pornography on the Internet. Furthermore, we succeeded in developing the principle of mutual recognition by adopting a programme of measures regarding mutual recognition of judgments in criminal cases.
Several decisions were also passed to improve cooperation in the field of civil law, for example, on the service of documents, insolvency and on the recognition and enforcement of judgments in matrimonial matters.
Having said this I would like to focus on the question posed by Mr Posselt. I will attempt to respond to the parts concerning justice and home affairs, while my colleague Mrs Klingvall will reply to the questions concerning asylum and immigration.
Mr President, part of the question asked concerns the dialogue between the institutions and the measures which have been planned to make this dialogue more efficient and more clearly define the relationship between the institutions, the Member States and, for example, Europol and Eurojust.
The Treaty of Amsterdam and the Tampere Conclusions have meant major changes in the field of justice and home affairs. As I said earlier, ambitious plans have been laid down and the rate of work is increasing. Not only the scope but also the character of cooperation has changed. The institutions have partly taken on new roles and the way they work is being redesigned. We are in the middle of the implementation of Tampere, and we can identify certain areas in which all the institutions are adapting to new conditions.
It is my firm conviction that setting up an area of freedom, security and justice requires close cooperation between the Council, the Commission and Parliament, and it is in this spirit that the Swedish Presidency wishes to act.
The Treaty provides a clear framework for formal relations between the Council and the European Parliament when legal instruments and other instruments are being drawn up in the field of justice and home affairs. The Council is fully aware that the ambitious work in this area also means a considerable workload for you in Parliament. The Council' s deadlines for statements from the European Parliament must be determined by balancing considerations on the one hand of the importance of the issue being dealt with promptly and, on the other, of the workload of the European Parliament.
Here we have to jointly take responsibility for the future of the EU. It is important that we focus on what is important and really focus our time and energy on the central issues of EU development.
The Swedish Presidency has begun discussions on the way the Council works. At an informal Council meeting on 8 and 9 February, where we also had the pleasure of meeting Mr Watson, we all agreed that making the work of the Council more efficient is necessary if we are to achieve the targets which were laid down in Tampere.
One question which will be addressed in the overview which has begun is the constantly increasing multitude of initiatives in the area of justice and home affairs. It is my conviction that we must achieve better predictability and coordination when it comes to new legislation initiatives. Such an improvement would make the joint work of the institutions much easier.
I would also like to say something about the relationship between the institutions and Europol and Eurojust respectively. It is the conviction of the presidency that Parliament' s access to and opportunities to monitor, for instance, the work of Europol, can and should be improved. The presidency considers that this ought to be able to be arranged in practice. There may be measures which can be taken in the short term and which may not require any regulatory changes.
When it comes to Eurojust, the Council has not yet begun to discuss how Parliament and Commission are to be involved in the work and given the opportunity to monitor operations. It is nonetheless clear that questions concerning relations between Eurojust, the Commission and Parliament will be addressed in the negotiations. The proposed Council decisions on which Parliament is to issue its opinion are based on the regulations in the Europol Convention, both in terms of the Commission' s participation in the work and the opportunity of Parliament to monitor it. Where this issue, too, is concerned, I would like, however, to emphasise that we must consider the opportunity of further improving conditions for Parliament to gain access.
Before addressing the next question, I would like to emphasise our aim of maintaining good relations with you. To emphasise this we submitted a written report to you yesterday that clearly lays out the work of the Council in the field of justice and home affairs during the past year.
Mr Posselt also mentions the principle of mutual recognition and the measures which are planned to improve the mutual recognition of judgments in the field of criminal law.
The mutual recognition of judgments in criminal cases and traditional judicial cooperation have the same purpose: for cooperation between Member States to improve such that we can achieve an area of freedom, security and justice. In December last year, in the light of the conclusions from Tampere, the Council adopted a programme of measures to implement the principle of mutual recognition. This programme of measures is ambitious and wide-ranging. It contains a large number of measures which are to be implemented. The principle of mutual recognition as expressed in the programme of measures covers decisions before the judgment, the judgment itself and decisions after the judgment.
In light of this, Sweden, together with Belgium and France, has taken the initiative for an instrument on decisions before judgments. This concerns mutual recognition of decisions, and the freezing of assets and evidence. The instrument aims to quickly prevent assets and evidence being hidden from the authorities investigating the crime. When the instrument was presented, it was received positively, and negotiations will begin this spring during the Swedish Presidency.
During the spring it is likely that initiatives concerning mutual recognition and enforcement of fines will be submitted. This will see the beginning of work in recognising and implementing the judgments themselves.
I would also like to mention cooperation in the field of civil law, particularly the work which has commenced to create a European Enforcement Order for uncontested debts. A European Enforcement Order, unlike a national one, could be enforced in all Member States without any inter-state control. This is the first important step towards our goals, namely for judgments in one Member State to be able to be recognised and enforced directly throughout the entire Union.
To conclude I would like to answer Mr Posselt' s questions on the implementation of legislation in our field and the issue of what we just mentioned, an annual report on implementation.
In the work in creating an area of freedom, security and justice, we are largely dependent on legal instruments which must be implemented in the national law of Member States. A number of instruments which we agreed on at the end of the 1990s have already been able to enter into force. Furthermore, we currently have an opportunity to implement several instruments despite the fact that they have not entered into force in all Member States. After the entry into force of the Treaty of Amsterdam, several community legal instruments, such as regulations, have been adopted in the field of justice and home affairs. Several of these instruments have already entered into force or are on the way to doing so. One concrete example is what is known as the Brussels II Regulation on the recognition and enforcement of judgments in matrimonial matters.
We initially also mentioned that we are in the process of producing an overview of our working methods at JHA. The question of the Member States' implementation of the measures taken in the field of JHA is one of the questions addressed in this context. I do not rule out further measures being needed if Member States are better to live up to what they have undertaken in the Council. Some form of control of implementation may be one way of putting pressure on all of us to really fulfil our undertakings.
The presidency today has no final solutions as to what such a mechanism would look like. The proposal referred to in the question, an annual report, may be one way but the Council will have to return to that question with more concrete information at a later date.
Mr President, honourable Members of the European Parliament, ladies and gentlemen, I would like to begin by thanking you for also giving me the opportunity to take part in this annual debate. I am here to report on developments on issues concerning asylum and immigration. As you are well aware, we are now in a very intensive phase in which we are moving towards increased harmonisation of Member States' asylum and immigration policy.
There is no doubt that these questions belong at European level. Work to develop a common asylum and immigration policy is important for several reasons. It will contribute to creating an area of freedom, security and justice in the EU. Furthermore, asylum seekers and others wishing to live in our countries will know that they will receive an equal reception and an equal assessment of their reasons whatever Member State they apply to. This would also enable us to distribute responsibility more evenly between Member States. We will jointly be able to confirm international undertakings and values such as solidarity, human rights and legal protection. In this work the UNHCR plays a very important advisory role.
There is no doubt as to where we are heading. The goals and action plans have been laid down in Amsterdam, Vienna and Tampere, as has the Commission' s scoreboard. The Commission has worked intensively and many proposals have been presented in the past year. It is now up to us in the Council to take this work further, and your opinions are important in this respect.
During the year the Council has passed decisions on a number of issues concerning asylum and immigration. The European Refugee Fund was adopted at a meeting of the Council of Ministers on 28 September 2000. The Member States have applied for funding from this fund for 2000 and 2001 for various projects focusing on reception, integration and repatriation.
The Council has also passed two decisions linked to the Dublin Convention. On 11 December 2000 the Eurodac Regulation was adopted. We hope this will contribute to a more efficient application of the Dublin Convention. At the last meeting of the Council on 15 - 16 March, the Council was also able to pass the decision that Norway and Iceland be linked to the Dublin Convention and Eurodac. We now look forward to the Commission' s proposal for a community law instrument which will replace the Dublin Convention.
At the former Council meeting the Council was able to adopt the Visa Regulation which means that we will now have completely harmonised rules regarding which countries' citizens are to be exempt from the requirement for a visa and to which countries this requirement is to apply in the future. Under the regulation Bulgaria, Hong Kong and Macao and at a later stage also Romania will be transferred to the list of countries which do not require a visa.
I hope that - before the Swedish Presidency is over - we will be able to add to this list of decisions on Community rules directives on temporary protection in the event of a mass influx of displaced persons and on the right to family reunification.
When it comes to temporary protection, experience from Bosnia-Herzegovina and Kosovo show that we have to take joint, united responsibility next time the Union receives a massive influx of displaced persons.
The question of family reunification is also important. We must be able to give everyone resident in our countries the chance to live with their immediate family. We also hope to be able to reach agreement at the Council meeting in May on mutual recognition of expulsion orders.
During the year the Council has also held other important and valuable discussions. On the question of minimum conditions for reception of asylum seekers, the Council held theoretical discussions on a number of important issues, including access to the labour market, the right to free movement in the territory and area of application. We are now looking forward to the Commission' s proposal which is expected to be presented shortly.
The Council has also addressed two proposals, one directive and the framework decision on common rules for combating trafficking in human beings and assisting people to reside illegally in our countries. The discussions concerned a number of theoretical issues, namely a humanitarian clause, the minimum punishment and the scope of criminal law.
At the Council meeting of 30 November - 1 December 2000 a French initiative was discussed to harmonise economic sanctions as part of the carrier' s liability. At that time we were not able to achieve political agreement on the proposal. The Swedish Presidency is currently investigating conditions for achieving political agreement. I am well aware of Parliament' s position on these issues and we will naturally be taking this into account in our continued work.
Other important questions are more definite and more comparable statistics and the Commission proposal on the rights of third country nationals who are long-term residents of a Member State.
More wide-ranging discussions have also been held at several informal meetings of the Council of Ministers. In Lisbon we discussed, among other things, how we are to follow up the Tampere Summit on the basis of the Commission' s scoreboard. In Marseilles the question of migration to Europe in the long term was in focus. And in Stockholm we discussed how we can make work on implementing the Tampere Conclusions more efficient and how we - on the basis of the Commission' s report on asylum - are to consolidate our work to develop a common asylum system in Europe.
Questions concerning asylum and immigration are close to our citizens and often arouse strong feelings. During the past year, on several occasions, we have seen pictures of tragedies in conjunction with people attempting to enter our countries. This makes great demand of us to design a common policy which will enable us to deal with the pressure of migration into the EU Member States as quickly as possible. We must take responsibility for refugees and others who need protection in our countries. We must also have rules which make it easier to exchange visits and which allow a certain amount of other immigration. It is important that we have a modern immigration policy where we work to eradicate the fundamental causes of involuntary migration, prevent illegal immigration, guarantee protection to those who require it and are able to provide fair treatment of those immigrants who have permanent residence in our countries. This is precisely what the Tampere Conclusions are about.
It is therefore important that we view the work of harmonising the asylum and immigration policy of the Member States on the basis of a holistic approach. During the Swedish Presidency proposals from the Commission concerning asylum will be on the Council table and the same is also true of the majority of the proposals in the field of immigration and visas. We will therefore have a chance to see the whole picture more clearly, which is necessary to obtain a well-balanced common policy. This does not mean that we will not attempt to agree on the proposals on the Council' s table as quickly as possible. However, this will take place within the framework of the visions and the strategy adopted in the Treaty of Amsterdam and the Tampere Conclusions.
The conditions for immigration to our countries change over time. I therefore look forward to the upcoming Belgian Presidency' s focus on the question of the immigration of labour to the Union. This is a question which I believe will come to be all the more important in the coming years.
Regarding the written questions I have to answer, I will begin with that concerning the results which can be reported up to today' s date from the membership negotiations with candidate countries in terms of the area of freedom, security and justice and the forms in which the Council wishes to continue the negotiations, particularly on Chapter 24. Negotiations on this chapter opened for the Luxembourg group at the end of the Portuguese Presidency while they have not yet begun for the Helsinki group. A draft for a common negotiating position for five of the Helsinki countries is expected by the beginning of May. A revised draft is expected by mid-June for the Luxembourg countries - all according to the schedule of the Commission. Negotiations on this chapter will not close for any country during the Swedish Presidency.
During February and March the Commission carried out technical consultations with all candidate countries affected, with the aim of examining the regulations and ironing out any question marks. According to the Commission' s schedule, an updated negotiating position for the Luxembourg countries will be available in June. For the Helsinki countries the first draft will be complete during May.
Nobody can be unaware that enlargement is one of the Swedish government' s three most important priorities. It is a historic challenge and an historic opportunity. Primarily it is about building a basis for peace, freedom and democracy throughout Europe. We have promised to do what we can such that in the coming months we will be able to contribute to paving the way for a political breakthrough in the enlargement negotiations.
This also concerns to a large extent the field of justice and home affairs, which, after all, is one of the cornerstones of the entire negotiation process. A state based on the principles of a state governed by law is a precondition for membership of the Union.
Today nobody can say how the negotiations on justice and home affairs will proceed in practice. This is, in fact, the first time ever that actual negotiations have been carried out in this area ahead of enlargement of the Union. However, one thing is already clear: besides the requirements made by the formal regulatory framework, there are high expectations of a more practical nature. We place great emphasis on the candidate countries taking concrete steps to achieve both the administrative capacity and the implementation of the legislation adopted.
The candidate countries are responsible for maintaining the rate of the adaptation work such that it is possible to achieve acceptable negotiation solutions. We Member States have a responsibility to assist the candidate countries in this respect. The Swedish Presidency considers it important to involve the candidate countries in EU cooperation at an early stage. What is known as the pre-accession pact against organised crime and the horizontal Phare programmes on asylum, immigration, visas and border controls are good examples of candidate countries and Member States already working together at this stage. A trusting relationship between us and an understanding of the conditions and situation under which the other is operating are fundamental preconditions for successful cooperation in the future.
Therefore we have also invited representatives of the candidate countries to a number of different meetings and seminars during our presidency. Most recently the Ministers of Justice and Home Affairs of the Member States and candidate countries met at an informal meeting on 16 March. Here discussion centred around how we can strengthen mutual practical cooperation before the countries join. On point after point we were able to see that cooperation has already begun and that the foundations have now been laid as to how we can strengthen this cooperation further.
The second question I have to answer concerns which measures the Council is planning to create a common immigration policy and the deadlines laid down for this.
The EU' s immigration policy partly covers immigration based on human needs for protection and partly covers immigration which takes place, for example, to reunite divided families or because people wish to obtain better economic conditions or a good education. Immigration policy in the narrow sense, however, excludes the immigration which can be seen as concerning people' s need for protection; this is addressed within the framework of asylum policy.
There are already a number of non-binding legal instruments which were adopted within this field of policy before this policy area was transferred to community law. The first step towards harmonising national law was taken under Title VI. Work has since continued and the old legal instruments will gradually be replaced by instruments in community law. At the moment, for example, the right to family reunification is being addressed. The presidency plans to achieve political agreement on this proposal in the next six months.
Furthermore, during March 2001 the Commission has adopted a proposal for a directive on the status of third country nationals who have been resident in a Member State for a long period. An important aspect of this proposal is the right to settle and work in another Member State. Preliminary discussion of the proposal will begin during the Swedish Presidency.
A directive on conditions for entry and residence for the purpose of paid employment and self employed economic activity will be presented in the first six months of 2001. This is a directive which will be particularly interesting in the light of the debate begun in the Union in view of Member States' increased need for labour. This will continue during autumn 2001 when the Belgian Presidency will organise a seminar on the subject. Furthermore, during spring 2001, the Commission will submit a proposal on conditions for entry and residence for the purpose of study or vocational training and a proposal concerning unpaid work.
The on-going work clearly shows that we within the EU are operating an active immigration policy. The basic principle of this policy must be that the people who are granted the right of entry and residence and who have resided legally in a Member State should largely have the same rights and obligations as EU citizens. This is also clear from the Conclusions of the Tampere Summit. These also state that an important part of the Union' s policy in this field is effective handling of immigration in all its aspects and cooperation with countries of origin is to constitute an important part of this work.
The final question concerns whether the Council considers it likely that number-based cost allocation between Member States for the reception of asylum seekers will be introduced within the framework of a common asylum policy. The question of the extent to which the allocation of responsibility is to be part of the common European asylum policy can be answered from two different standpoints, firstly, from a perspective focusing on specific proposals for directives and secondly, on a more general perspective concerning the allocation of responsibility as a result of asylum policy.
The Treaty of Amsterdam lays down the basis for creating a common asylum system and the question of allocation of responsibility between EU Member States is set out in Article 63.2 (b). This Article states that the Council must "promote a balance of effort between Member States in receiving and bearing the consequences of receiving refugees and displaced persons." This intention was also confirmed by the Heads of State or Government in Tampere.
Let me also state that on 28 September last year the Council adopted the European Refugee Fund whose aim is to promote the allocation of responsibility within the EU, both structurally and in emergency situations. We also have the proposed directive on temporary protection in the event of mass influx of displaced persons, which includes a chapter concerning solidarity, in other words measures which will facilitate the allocation of responsibility between Member States, which is something that the Member States also emphasise highly.
The goal for the legislative work which is currently underway with great intensity is to create a common European asylum system which can lead to greater predictability and justice for the individual and the asylum seeker, who will come to receive equal treatment in all Member States. I believe that such a common system will lead in a natural way to a more balanced allocation of responsibility between EU Member States.
Finally, at your request, I will take a current example of needless human trafficking, which once again shows that we have to act quickly.
This concerns the sinking of the vessel "East Sea" outside the French town of San Raphael in February with around 1 000 asylum seekers. The event is now being investigated by the French authorities, and any consequences for those responsible will be issued under French law.
Parliament has submitted a wish that the Council issue a statement on this event. However, the Council as an institution can hardly issue such a statement in a case which primarily concerns a national government. At the same time it is important that we within the Union demonstrate unanimity in our efforts to combat this type of organised crime. It is therefore important that this is reflected in our assessment of the criminality of these actions.
The Council is working hard to draw up common provisions on the framework for criminal law against those who assist illegal entry and residence. The Council is seeking an acceptable text which makes a clear difference between trafficking in human beings which exploits vulnerable people on the one hand and the work of known voluntary organisations and others acting out of humanitarian or non-profit making motives on the other. I wish to emphasise that there is great support among Member States for our not criminalising actions carried out for humanitarian reasons.
In this context, I also wish to state that the Council has already developed an early warning system which makes it possible for Member States to inform each other of potential flows of refugees. The candidate countries are also providing information for this system.
Other measures which the Council is working on to combat illegal immigration are the directive on carrier liability, which is not to be seen as an isolated instrument but as part of a larger and more wide-ranging policy. The Council is also investigating the opportunity of establishing a network of liaison officers.
In my opinion, the most effective way of preventing illegal immigration is to work together with the countries which currently act as transit countries. By strengthening their asylum system we will all contribute to reinforcing the opportunities for protecting refugees and to ensuring that these countries become less interesting to human traffickers.
In the long term, dealing with the underlying causes of involuntary migration is the only way to avoid the tragedies involved in human trafficking. Thus it is very important that we employ the holistic approach on which the entire harmonisation process is based.
Mr President, ladies and gentlemen, Members of the Council, I wish to begin by thanking Mr Posselt for having tabled the oral question that has formed the basis for this debate. In answering the questions he has raised, I shall not focus on what was done in 2000, because an exhaustive and rigorous assessment of this subject has already been made by the representatives of the Council. First and foremost, I wish to outline the most important landmarks in the process of preparing for the Laeken European Council, which is the occasion that has been chosen for the first in-depth assessment of the results we have achieved in implementing the Tampere mandate. 1999 was a turning point in the field of justice and home affairs. 2000 marked the beginning of the implementation of the Tampere mandate.
In the Commission' s opinion, it is no exaggeration to say that we have made a good start. We feel that we have made a proposal for a scoreboard with whose structure and content you are all familiar and I shall therefore not go into this in detail. Through this scoreboard, however, we will be able to identify, transparently, clearly and with a sense of responsibility, the progress as well as the delays in the way we are implementing the Tampere mandate. I shall, therefore, not be referring to the scoreboard' s content, but I do wish to begin by referring to an issue raised by Mr Posselt; that of drafting an annual budget on progress made in consolidating the area of freedom, security and justice.
The Commission takes the view that a dynamic scoreboard such as we would wish this to be responds to Mr Posselt' s concern. I think, however, that we can improve the scoreboard in two ways: firstly, by strengthening the political dimension of the part of the process we have already completed when we introduce each revised version of the scorecard at the end of each presidency. Secondly, improvements can be made by adapting the very structure of the scoreboard in future editions, particularly in the light of the outcome of the Laeken European Council, so that the scoreboard also reflects the way in which each Member State is implementing decisions taken at European level within its own national law.
I acknowledge that, although we have made a good start, we are entitled to have conflicting feelings about the Union' s decision-making power in this field. Here we are faced with two problems that I see no reason to hide. The first concerns the myriad initiatives of the Member States, the reasoning behind which sometimes escapes us. It is not my intention to question the Member States' right of initiative. Consolidating an area of freedom, security and justice can only be achieved through close cooperation between all the Union' s institutions and also - and perhaps most importantly - between the Member States. The Commission does share Parliament' s concerns, however, about the sometimes fragmented approach to many of the Member States' initiatives, and the danger that they will fail to provide added value to our common project. I am not questioning the good intentions behind these initiatives, but they are sometimes rather unfocused; if they are in line with the priorities of the European common agenda, these initiatives will be welcome. If, however, these initiatives simply serve each Member State' s internal political agenda of the day, then I am afraid that they will not help us to fulfil the very demanding programme laid down in Tampere.
Hence the Commission' s willingness to explore all avenues for improving cooperation with Member States in exercising legislative initiative. Secondly, and it is worth saying this now, in advance of Laeken, we risk facing delays in meeting the Tampere timetable. Unless the Council' s pace and decision making pick up, in other words, if we maintain our current speed, when we reach Laeken, we will be lagging a long way behind the objectives outlined in Tampere. I am therefore greatly encouraged by the discussion held at the initiative of the Swedish Presidency, which I welcomed, at the informal Stockholm Council on the need to speed up the pace of decision making and the need to improve the Commission' s working methods. The Commission is willing to play its part, under the leadership of the Swedish Presidency, in this task of discussing and streamlining the Council' s methods for taking action.
With regard to the specific questions raised by Mr Posselt, I shall be very brief. In the field of transposing the Community acquis into national law, it must be said that, where the conventions of the third pillar are concerned, only one has been signed and ratified by all Member States and that is the Europol Convention. None of the other conventions has, to date, been signed and ratified by all 15 Member States. With regard to the framework decisions, it is too early to talk about their transposal because they are still very recent and there are not yet enough of them to be able to produce an assessment report.
On the second question, concerning a common immigration policy, the Commission has already contributed, in the communication it submitted to the Council and to Parliament in November of last year, to what can be considered to be the basis of such a policy, which is the creation of a European concept of immigration and of a vision for framing an immigration policy. In this communication, we focused on two objectives. The first of these was a raft of legislative initiatives establishing a common Community acquis and the second was the launch of a process of open coordination within the Council to coordinate the management of migration flow policies. We presented a proposal on family reunification, which I hope will be adopted during the Swedish Presidency. We also presented a proposal on the rights and responsibilities of third-country nationals who are long-term residents. In July, we shall be presenting a proposal on conditions for the admission of immigrants for purposes of work and, at the end of the year, we shall be presenting an additional proposal on the admission of citizens of third countries for the purpose of study, training or for other purposes.
By July of this year, the Commission intends to put forward a proposal to make the method for open coordination in the field of immigration policy operational, with a view to this being up and running in 2002, in parallel with the Swedish Presidency' s initiative to improve our statistical mechanisms in the field of immigration. At the same time, the new Odysseus programme will enable us to launch a programme of administrative cooperation between the Member States and we hope to launch the bases of what will be the creation of a common border police force, as mentioned by Mr Posselt. In the field of immigration, I do not think that we should ignore the prospect of a proactive policy of integrating immigrant communities into the reception societies. We must therefore explore all the options contained in the anti-discrimination package that the Commission presented last year and, at the same time, build on the immigration component in the Lisbon strategy, confirmed in Stockholm, of combating social exclusion. In this policy of integrating immigrants, we must be able to count on the commitment and support of the Member States' regions and local authorities. With regard to illegal immigration, the Commission has already presented two proposals for a framework decision on the trafficking of human beings and intends to present two communications. One of these will concern the fight against illegal immigration and the other will be on repatriation policies. I shall conclude this point by emphasising my hope that following the Conference being organised by the Belgian Presidency, we may see political agreement on the overall concept of European immigration policy at the Laeken Council, so that, from then on, no more excuses are given for the lack of a joint vision preventing us from adopting practical legislative measures.
In the field of asylum, I wish to point out that the Commission has embraced the principle of solidarity, both in its proposal on the 'European Refugee Fund' and in its proposal on 'Temporary Protection' based on the principle of 'double voluntary action' . I hope that, under the leadership of the Swedish Presidency, we will be able to conclude a political agreement on temporary protection. I acknowledge, however, along with Mr Posselt, that the discussions in Council have not led to much opportunity for improving the financial dimension of solidarity and prove that the process of defining any form of imposing the distribution of asylum seekers amongst Member States will not be easy. The best solution to the problem of sharing responsibility is likely to be a common European asylum system based on the ideas outlined in the Commission' s communication of last November.
In the field of the mutual recognition of judgments, I simply wish to inform Parliament that we are working on a major package in the field of extradition and the European search and arrest warrant, as well as a package dealing with the mutual recognition of judgments in criminal matters, specifically protective orders in investigations carried out within the fight against cybercrime. In civil matters, by the end of the year, we will be supplementing the 'Brussels­I' initiative with a proposal for a European enforcement order in civil matters, and with additional initiatives from 'Brussels-II' on the mutual recognition of judgments in the field of family law, in domestic issues and matters concerning parental power and the issuing of proposals on the recognition of low-value claims and undisputed claims.
With regard to the interinstitutional dialogue, Mr President, the Commission wishes to confirm here that the dialogue between the Council, the Commission and the European Parliament is essential to a successful outcome. In this field, the Commission and Parliament must be given a greater role to play in the democratic control of Europol. This is another initiative that the Commission will be adopting in the course of this year. We have an ambitious programme and I am confident that the Swedish and Belgian Presidencies will ensure that the right pace is set for us to achieve a favourable outcome at Laeken. I should like to conclude by simply expressing the Commission' s appreciation to Parliament, and particularly to the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, in the person of its chairman, Mr Watson, for the way in which you have responded, sometimes with very little time, to requests concerning the Commission' s proposals and those of the Member States. If there have been delays, they are certainly not due to a lack of proposals or opinions issued by Parliament. Secondly, I should like to reiterate the Commission' s desire to deepen political dialogue with the European Parliament so that together we can find the best solutions, which will, in this House, enjoy the broad political support of the various European political families. I respect the diversity of Parliament' s political and ideological opinions, but we do have a common objective, which is to convey to the people of Europe a clear political message that meets their expectations. This is a simple message: the European institutions make a decisive contribution to confirming freedom, security and justice as inseparable values, true cornerstones laid out in the Charter of Fundamental Rights and which express what we have in common and what we can be proud of. Let us take pride in our European identity.
Mr President, Council representatives, Commissioner, as you will certainly have understood from the applause, we value your work and your efforts to find good, pragmatic solutions and work together with Parliament, as well as the progress which you have chalked up on the scoreboard. I am delighted at the commitment of the Swedish Presidency, even if a great many problems still remain to be resolved.
But, that notwithstanding, allow me to draw your attention to three problem areas, parts of which have already been addressed, namely the deficits which we have, secondly, the solutions which we still need, because the proposals seem to bear no relation to reality and, thirdly, the uncoordinated initiatives by Member States.
I shall start with the last point. You have my support here, Commissioner. You feel that we need a new modus operandi here. We spend a great deal of time on parallel initiatives which very often have no legal basis and which we often suspect are nationally motivated rather than concerned with finding European solutions. We need an efficient mechanism for pushing ahead with the positive aspects here.
The second point is that there has been a dramatic increase in both drug abuse in the European Union and in drug production, especially the production of synthetic drugs, in the European Union. In the meantime, there are now over 5 million young people taking synthetic drugs. The European Union has become the biggest producer and exporter of synthetic drugs in the world. And if we look at the scoreboard, then we can see that very little action has been taken. An initiative plan was submitted in 2000, but no further action was taken. I would ask for this to be made a new focal point.
Finally, I should like to mention one more thing. Where there is no bearing on reality, as in the case of family reunion ...
(The President cut the speaker off)
Mr President, to analyse this year zero of the Tampere era we have, for the first time, a tool that will be extraordinarily useful, both now and in the future: the scoreboard set up by the Commission which, in future years, should include the progress made in the Council and the progress made in each of the Member States.
A comparison between the initial forecasts and the latest revision of the scoreboard shows, for instance, how we have progressed - I would say remarkably - in matters of judicial cooperation. We have hopes for the future of Eurojust and this Parliament welcomes the decisions taken by the Council and the Member States' initiatives which, in the field of judicial cooperation, have added to the Commission proposals, thus creating a circle that should be maintained in future.
My Group also values the highly significant Commission communication on the mutual recognition of sentences in criminal matters. We hope it will be a solid base from which to combat crime, especially those more callous and intolerable versions such as terrorism.
Ministers, we are well aware of what the European Commission has presented this last year in connection with the Tampere Agenda: it is on the scoreboard. What we do not know is what the Council is thinking of doing with them in the immediate future. In exchange, we have seen concrete and fragmentary proposals - I do not want to return to the debate we had in the previous sitting - from each Member State, which in this case we cannot accept at all, either now or in the future.
Today we have also talked about the shock caused by the arrival of the "East Sea" in Europe. It shocked everyone, and I think it would have done so even more if the citizens knew that even before Tampere we had set up something which (talking of cooperation with the countries of origin) is called an action plan for northern Iraq, i.e. the Kurds. But the citizens do not know. Just as those of my country do not know that we have set up an action plan for Morocco, and while they keep finding the bodies of our young neighbours on their beaches they wonder what the European Union is doing. In fact, the impression given by the press is that not even our government knows.
Laeken is going to be a new opportunity for the common immigration and asylum policy. Please do not just reaffirm the Tampere decisions again. Tell us how you intend to move forward. Please do not repeat that things are on the right road. Really convince yourselves that your decisions are good ones, and uphold them clearly and with determination and courage. Parliament - and I am sure in this respect the citizens too - will follow.
Mr President, our efforts to create an area of freedom, security and justice are dispersed and rather incoherent. Firstly, they are spread over half a dozen sections of the Treaties, from the third-pillar articles on intergovernmental police and judicial cooperation, to the provisions on asylum and immigration, to other scattered articles on fundamental rights, non-discrimination, EU citizenship and free movement. In this crucial area of creating a citizens' Europe, we start with a pretty incoherent framework. Our procedures are also inadequate; add to that the way in which Member States have showered upon us a host of uncoordinated initiatives, and it is not surprising that two years after the Treaty of Amsterdam came into force, we have a lot of frenetic activity but not enough real progress.
We have big issues to deal with, from a policy on immigration, to combating racism and xenophobia, to ending the huge injustice of 20 million European residents having no right of movement, because they are third-country nationals.
On asylum policy, it is crucial that we absolutely respect humanitarian obligations and practise coherent thinking. How can we speak derogatorily of the 1 000 Iraqi Kurds in the "East Sea" as illegal economic migrants, when NATO members, including my own Member State, are sufficiently conscious of their vulnerability to Saddam Hussein's persecution, as demonstrated in the past, to enforce a no-fly zone in northern Iraq? We really do not have much joined-up thinking on that subject.
We must change the way we work, so as to make the area of freedom, security and justice as visible to the citizen as it is politically significant. Perhaps then we could have a debate which might attract a fuller chamber and convey something of the passion and vision that we heard from the President of the Federal Republic of Germany this morning.
Mr President, during the night of 31 March, another ship carrying illegal immigrants ran aground to the north-east of Athens, just like the Kurdish refugees on 18 February off the coast of Var, in France. These are not national problems. Regularly, in Gibraltar, at Calais and elsewhere, refugees are coming ashore at European ports. They risk their lives to flee from dictatorships, conflict and misery. However, they are likely to end up as illegal immigrants, and they know it. One only has to look at France, where 94% of applications for asylum are rejected. Yet the right of asylum is a fundamental and inalienable right. There is a European fund to provide support for the consequences of receiving these people here. In order to improve efficiency, is the Council thinking of assessing the use of resources from this fund?
Acting at European level means more than merely denouncing and condemning those who trade in human misery: as you have pointed out, Mrs Ludford, only an overall solution will deal with these problems, with the emphasis on a foreign policy of cooperation just as much as on a genuine policy of integration which recognises the equality of the rights of all citizens. Does the Council therefore not think that as a matter of urgency the Union should provide itself with an effective statutory instrument in the form of a framework directive which would enable it to regularise the position of all illegal immigrants, in order to adopt a more realistic and humane attitude towards immigration. At the present time, two mechanisms are being studied...
(The President cut the speaker off)
Mr President, we all know that words are no longer enough to condemn these situations in which whole families are thrown out of their country, like the 908 people crammed into the holds of the "East Sea" , seeking a better life, or fleeing war, violence or poverty, sometimes both. Words should now be followed by actions.
In March, when Parliament rejected, fortunately, several Council initiatives, I wondered when we would have any Council initiatives and proposed directives drawn up in a spirit of openness towards the world, of welcome and humanity, rather than reflecting an approach concerned solely with policing and security. Yes, Europe does have a duty to take initiatives, but not the sort of initiatives that would cause a breach of solidarity, or impose arbitrary sanctions on transport companies.
On the contrary, a common policy on immigration requires ambitious initiatives based on improving and strengthening the right of asylum, guaranteeing both that right and the right to freedom of movement, and facilities for receiving migrants with dignity and with respect for human rights. We also need to take restrictive and punitive measures, not against the victims, but against those who are behind this human traffic. So when shall we see an end to the expulsions, when will the situation of illegal immigrants living on European soil be regularised, and when will non-Community foreigners have the right to vote in local elections? It is impossible to avoid answering these questions if we want to move towards a policy that is more just, more humane and more effective.
I have three remarks in connection with this question. First of all, a comment on the semantics. Both the Treaty and the question talk about introducing an 'area of freedom, security and justice' . The impression might be created that freedom, security and justice did not exist in the Member States, as if our countries were a legal vacuum. However, that is not the case. The situation, of course, is that we have a wide range of very traditional and deeply rooted legal systems which are distinguished primarily by their extraordinary difference from one another. It is not going too far to say that the dominant system is one based upon Roman law but, in addition, there exist of course the common law system, which is significantly different, a Germanic and even a Scandinavian legal tradition, and these legal traditions differ from one another on crucial points. To introduce an area of freedom, security and justice is an absurdity from a semantic point of view.
However, there is also, of course, another objective, and that brings me on to my second remark, which is of a legal nature. What we are concerned with here is the desire to establish a single area and to homogenise these legal areas in the EU style, nipping and tucking in the interests of a better fit and in such a way as to obtain one common criminal law and one common judicial area. Finally, I have a political remark to make. This empire building through the establishment of a legal system represents one of the most repressive systems of oppression in world history. What has been established in the light of these words, 'freedom, security and justice' , is a system of monitoring and control without parallel in world history. A system is being developed which suspends the crucial aspects of legal security. Objection can also be made to this perversion of the language which should ideally, of course, reflect reality as carefully as possible. That is something it is nowhere near doing.
Mr President, how many minutes' silence have we held so far in this Parliament for the victims of ETA and in condemning terrorism? How many people have lost their lives in attempting to tread on European soil along the Andalusian coastline, in Dover, or on the coasts of southern France or Italy? How many women and children have been and still are exploited by organised criminal networks that - and this is the worst part - act with impunity in European territory? We must begin to find answers to these questions now, and fast! The fight against organised crime, terrorism, drugs or the trafficking of human beings requires new police methods, a readjustment of legislation, and the immediate adaptation of police and judicial cooperation to the new European area. No terrorist, drug trafficker or trafficker in human beings must find shelter in a Member State. And it is urgent, as the Commissioner has said, to set the European search and capture order in motion against these enemies of freedom and security. I particularly wish to thank you, Commissioner, for the interest you have shown in setting this European search and capture order in motion.
In Spain a recent survey has shown that terrorism and immigration have become two of the main concerns of Spanish citizens. These concerns also require European responses. We are going to have two great debates in the coming months: a report on terrorism and another on immigration and asylum. I hope that we Members of Parliament, the Commission and the Council will rise to the occasion and succeed in offering European citizens and those who legally wish to live in our territory precisely what we set forth in the recent Charter of Fundamental Rights.
Mr President, the fact of the matter is that a very ambitious and serious attempt is under way to resolve the everyday problems of European citizens, the success of which will help strengthen the political dimension of European unification, because European unification and a single European area obviously imply more than just a single market and a common currency. Which is why we need to strengthen our citizens' sense of security, fight organised crime, strengthen police and judicial cooperation, mutually recognise court judgments, develop an integrated, viable immigration policy based on our common European values and fight racism and xenophobia in the European Union.
If we take stock of how far we have come since October 1999, we will see that there have been serious delays and setbacks in achieving our aims. This is because, on the one hand, we have an energetic Commission and a creative Commissioner and, on the other hand, a Council which is irresolute and appears unwilling even to implement what the governments themselves decide. Instead, we are faced with fragmentary and uncoordinated initiatives on individual issues on the part of the Member States, initiatives which often fall outside the framework agreed at Tampere. And as we know, this sort of situation causes serious problems, both to the working of the Commission, which does not have the human resources needed to respond to all these initiatives, and to the working and the agenda of the European Parliament. Of course, the Council must be credited in 2000 with the decision to set up the refugee fund and mutually recognise civil court judgments, such as in divorce cases. And, of course, the list of achievements in 2000 also includes the adoption of the Charter of Fundamental Rights in Nice, although not, of course, in the manner which Parliament had hoped for.
I should also like to congratulate the Swedish Presidency on working to strengthen the political dimension of the venture to create a common area of freedom, security and justice in the Union, especially in its endeavour to get a framework Council decision adopted during the six-month Swedish Presidency on a Commission proposal to fight the trade in human beings and the sexual exploitation of children and child pornography. As far as immigration policy is concerned and the huge gap in this area, some Member States, including Greece, have decided to plug this gap with national legislation under the Tampere agenda. Last week, the Greek government passed an immigration bill legalising and regulating the status of thousands of immigrants who entered Greece over the last ten years, thereby finding a positive solution to serious issues which the Council has stubbornly kept on the back burner.
(The President cut the speaker off)
Mr President, as the Member who has the honour of chairing the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, I would like to thank Commissioner Vitorino and Ministers Bodström and Klingvall for the spirit of loyal cooperation in which they have approached the construction of the area of freedom, security and justice.
Progress has been made in finding ways to work together in a policy field in which the Treaties are anything but satisfactory. But to say this throws some light on the difficulties we have encountered in the 18 months since the Tampere Summit: difficulties such as the need for separate legal arrangements in the first pillar and the third pillar; the need to cater for Member States which are members of Schengen and those which are not; the depressing predisposition of some Member States to pile headlong into individual initiatives before institutions have fully debated an overall approach.
The house that we are building for our citizens should be able to withstand an earthquake. Let us lay the most solid foundations - those of the Community framework in which architects, builders and surveyors work together in concert. Parliament has called for an annual report on the implementation of the area of freedom, security and justice. In welcoming the report that I have just received from the presidency, I note that it is essentially a list of actions. What we will need is an assessment of the impact of measures taken. Minister Klingvall said it is hard to comment on the case of the "East Sea" because it is a matter for individual Member States. Arguably that may be true for 24 hours; thereafter it is a matter for all of us. Surely, Minister, that is the whole point of the area of freedom, security and justice. Member States must understand that this is an area in which citizens want more Europe. We must rise to that challenge, not become bidders in a depressing downward auction of rights for our citizens or those arriving from elsewhere.
The Charter of Fundamental Rights is arguably the most important development that we have seen. We must incorporate it into the law of the Union for there is no area of freedom, security and justice without rights and there are no rights without judges.
Mr President, when the EU' s fortress policy fails, then we end up with shipwrecks such as that which occurred in France, and again in Greece, and which will probably claim many more lives. The question is: if we really want more freedom, security and justice, what must we do in order to prevent this policy from claiming even more lives? First, freedom is achieved by giving people a free choice of where they wish to live. Secondly, security is given to people by pressing a passport into their hand and giving them the legal wherewithal to set up home wherever they want. This results in more justice and greater fairness because it is the global economic conditions which the industrialised countries have forced on the world which turn many people into refugees in the first place. Which is why I call on the Council to take prevention seriously. A uniform modus operandi - yes, start a legalisation initiative now, because that is the only consistent policy against racism.
Mr President, the running aground of the "East Sea" on the French coast is a tragic illustration of a twofold problem: the problem of oppressed nations and the problem of the oppression of immigrants. At the present time, the Kurdish people, scattered over several countries, are experiencing pitiless oppression which highlights the on-going struggle to force the government to respect the right to self-determination and to respect national minorities.
Moreover, these tragedies that we have seen occurring on Spanish beaches or at Dover cannot result merely in our condemning the people who ship in the illegal immigrants. The Schengen area is a fortress which forces the victims of hunger or of political dictatorships to take illegal action. Yet everyone knows that no amount of policing can halt the flow of people who are in fear of their lives. Those who organise these shipments of illegal immigrants are now growing fat on these repressive laws, which in any case are a violation of the Geneva Convention. It is time to open up the borders to the free circulation of people, just as you have done for capital. We no longer want to see the spectacle of entire families entering Europe by paying large sums of money to risk their lives in decrepit old tubs.
Mr President, in view of the short time available, I will address the most important point first.
Mrs Klingvall has just stated that she intends to help to achieve agreement in three areas, in precisely the three areas where the European Parliament has said no, for we have voted against the reports by Mr Ceyhun, Mr Nassauer and Mr Kirkhope. It is quite worrying that the presidency does not respect the opinion of Parliament. I myself think that it is fairly clear after the debate today that responsibility for overall policy in this field should rest with the Commission.
Alarming figures are presented regarding population trends - Europe is shrinking. Member States are estimated to lose 10 percent and candidate countries 20 percent. We will see a shortage of both highly qualified and less qualified labour, and both in the short and the long term. Our external borders are under great pressure. The fact that Europe must be opened up to immigration of labour is a conclusion which even the toughest opposition have adopted. However, we know nothing about how this will work - nothing about how the system will be designed, nothing about quota systems or green cards, whether these openings and solutions are only to apply to those who are highly educated or whether they will also cover those with few qualifications.
Has the Council no practical solutions in this area? Will crime and harsh reality decide? We look forward to the proposals which the Commission will present in this field. The Commission appears to be the most suitable body to do this.
Mr President, I would like to thank both the ministers from Sweden, as well as the Commission, for their comments.
Some people describe Europe as a Europe which locks people out. They term it 'Fortress Europe' . Those of us who want to create a humane Europe, which takes into account people with a need for protection, and who are seeking a humane asylum and refugee policy use the concepts of freedom, justice and security. I share the view of the Commission and the presidency that the current deficiencies in the field of asylum and refugees are linked to the problem that we have no common policy. At the moment, there are different policies in different countries. The policy we have to develop must be based on international conventions, needs for protection and family reunification. I also noted that, when it came to carriers' liability, debated by Parliament at length during the last part-session, the presidency was to take into account the opinions of Parliament. At least that is the way I clearly understood it.
I also think that we should distinguish between immigration of labour, and asylum and refugee policy. The latter is based on people' s need for protection. The former is based on the fact that we are suddenly realising that we will have a shortage of labour in the years to come, and here we are considering our need for labour. In this context, we talk far too little about integration policy, as linked to asylum and refugee policy is an integration policy where we look after those people who come here with a need for protection. Today, however, we are seeing these people remain largely outside society, that they do not have the same rights and that they are not utilised on the labour market. They tend to be found among the 14 million unemployed.
Before we talk about the immigration of labour - it is possible that there may be a question of this - I would primarily like to see us emphasising integration policy and a common asylum and immigration policy.
Mr President, it is touching to hear how loyally the Swedish minister has adopted the propaganda language of the EU liturgy. Freedom, security, justice - but there is no such thing! Freedom in Gibraltar, for those who drown in attempting to enter the EU? Freedom at the Polish Eastern border where the Soviet border is now physically being used as the EU' s external border in the opposite direction? Is this freedom?
Security - when we are all being monitored by the SIS register, which knows everything, even down to whether we have any sexual peculiarities?
Justice - when all the police officers working on this say that the identity checks which will become compulsory under the Schengen Agreement will affect those who look non-European?
Mrs Klingvall, Mr Bodström! There is a word for this, a rude word: - 'Fortress Europe!' That is what you are building, precisely what you promised you would not build! How would it be if you built in the opposite direction instead of solely going along with the federalists and power builders in this institution?
Mr President, ladies and gentlemen, almost every day we read articles in the papers about refugees stranded on the coasts of Europe. Just last Sunday, 447 Kurdish refugees landed in Greece. In February the "East Sea" freighter ran aground in St. Rafael in France with almost 1 000 Kurdish refugees, including over 300 children, on board. Their Odyssey to Europe had lasted ten days under inhumane conditions. Three women gave birth to children in these conditions. The refugees sell all their worldly possessions in order to buy a passage to Europe.
That refugees are putting their lives at even greater risk is the consequence of the EU's segregation policy. It is intolerable. Europe' s borders must be open to people in need, fleeing their homeland. Why does anyone leave their homeland? Where are the refugees who willingly leave their homeland? No one leaves their homeland willingly unless they are being persecuted and fear torture and maltreatment. I think we should fight the reasons why they flee. We need an active human rights policy, we need to rethink arms exports and we need to give poor countries and regions financial aid, so that their people do not need to flee.
I call on the Commission, the Council and the governments of the European Union to apply this policy and put it into practice. Europe does not just need an economic face, it also needs a human face.
Mr President, the European Union's behaviour is inconsistent: we recognise that it is necessary to bring the citizens closer to Europe and that, in order to do this, the Union must show that it is able to guarantee rights, freedom and security, but when it comes to implementing these proposals, the Member States' governments become highly overcautious and indecisive, concerned more for their own powers than for the rights of all. This is how we manage to adopt a Charter of Fundamental Rights and then not incorporate it into the Treaties, how we write in the Treaties that the Union must be developed as an area of freedom, security and justice, but then the good intentions are lost in conventions which are not ratified, in decisions which are not implemented and in the confusion that is created by the fragmentation of competences, initiatives and procedures. The governments raise hopes once again at Tampere and then dash them because they are unwilling to entrust the implementation to those whose job it is to concern themselves with the Union and not the internal affairs of individual States. Our action arrives late and is ineffective because Community initiatives come to a halt on the threshold of cooperation in matters of criminal justice, which are still dealt with on an intergovernmental basis.
We need to be more courageous in protecting the rights of the citizens. In my opinion, there is one genuine solution which I hope will be adopted with the next Treaty: as is already the case for cooperation in matters of civil justice, every aspect of the creation of the area of freedom, security and justice must become Community responsibility. There is nothing to fear from this solution: the distribution of competences between Union and Member States would remain the same, but the effect of having standardised procedures would ensure that policies were coherent and also that the forthcoming enlargement of the Union would not, as it is in danger of becoming, be a barrier to the timely protection of citizens' rights.
Mr President, I should like to emphasise certain issues which are no less important for being evident and having been reiterated in this debate.
First of all, I want to draw the Council' s attention to the slowness and lack of coordination of some of its decisions regarding what was approved in Tampere, and I want to stress that this situation may lead to the failure of the agenda that you yourselves decided. What is needed is a new boost and greater political will to be able to fulfil the agenda and the objectives that are set out for us.
Secondly I also urge you to work at developing the Tampere proposals and not Member State initiatives; although such initiatives are legitimate, this Parliament considers them lacking in coherence, partial in their presentation and content, guided by each country' s own situation, and not contributing at all to the overall view needed in this matter.
Therefore, let me remind you that we already have a programme of initiatives presented by the Commission which, in my view, meets these requirements. Why do we not all focus on this programme? I must stress the need to combat illegal immigration and the vital importance of all the measures being taken to prevent the trade in human beings, the constant deaths in the Straits of Gibraltar, the fight against Mafia-like organisations and the exploitation of these people economically and in the workplace. All this has our support, but we must not lose sight of the need to adopt a balanced policy on the immigration question. Therefore, with the same determination and willpower we must all, including, of course, the Council, draw up and implement policies that truly integrate these citizens that live amongst us, and thus we shall avoid racist and xenophobic acts which regrettably and shamefully take place in the European Union. We shall avoid the tragedies that occur on the coasts of southern Spain every day, with boats laden with human beings reaching our shores and with people dying in their holds. For this we need a clear political will and sufficient budgetary funding.
This is what I urge you to do, and I am certain that in this way we shall help build the area of freedom, security and justice we desire, and that we shall have the understanding and support of the European citizens in this important task.
Mr President, jag vill prata franska [I should now like to speak in French]. Everything was for the best in the best of all worlds. Everyone knew that there were several million illegal immigrants in Western Europe, everyone knew that they were coming in every day, trickling through our sieve-like borders, coming from all over the world, everyone knows the routes that they take and the main countries of entry, but at least, until now, all this has been going on quietly and discreetly, so as not to disturb good bourgeois consciences and the sleep of the self-righteous.
Everyone finds their own particular satisfaction in this: this is how the pro-immigrant associations justify their existence, and the public subsidies that they enjoy. Governments end up regularising everybody, or almost everybody, thereby demonstrating their attachment to the essential values of tolerance, human rights and openness towards others. The bishops fill the desperately empty churches with illegal immigrants. Trades unions and industry find, thanks to immigration, the reinforcements that they so much require to make up for European workers' lack of interest, and, of course, the bosses welcome the new labour force arriving on the market.
In short, it was an ill wind, and then suddenly, catastrophe: on 17 February, the cargo of the "East Sea" was deliberately beached on the French coast. On board were 912 illegal immigrants, of which 420 were children. And there you are, they landed, they are there, or rather - it has to be said - they were there. For the question we are asking now, regardless of the reasons why they were beached and the conditions in which it happened, is this: what has become of them? They have disappeared, melted into the background, over 600 of these illegal immigrants have miraculously vanished, they have done a disappearing act. For example, when the camp was closed by the prefect of Var, on 1 March, 449 people were supposed to have been taken into custody. Since then, more than 200 of them have disappeared. At Modane, the destination of the first people leaving via the Fréjus Pass, of the 82 Kurds welcomed with such ceremony, 40 have vanished into thin air.
But why has this happened? Why, when all the politicians, the various interest groups and others have all called unanimously for these immigrants to be permanently received here? Why, when the French government has arranged everything so well, giving them an eight-day pass of safe conduct so as to allow them to complete the formalities that will enable them to obtain official status as political refugees? Simply because these illegal immigrants preferred to use parallel secret networks for slipping into France and slipping out again.
What a psychological shock, what a cause for concern to the self-righteous. Unfortunately, this business is purely symbolic, it is a drop in the ocean, because every month there are thousands of illegal immigrants who succeed in getting into France. But others will follow, millions of others, who will arrive on foot and by train. Our problem is to organise their return to their own countries so that they can live and work in those countries with dignity.
Mr President, honourable Members of the European Parliament, ladies and gentlemen, I would like to start by thanking you for an extremely interesting debate with many interesting questions, but, above all, I would like to thank you for your substantial commitment in the area of legal and home affairs. I will attempt to summarise and comment on your viewpoints and questions.
Let me start by making it clear that we are working for a union characterised by freedom, security and justice. None of us is interested in building a "Fortress Europe" . Rather our work is characterised by very great dynamism, a deeper cooperation in a Europe which we also wish to see enlarged.
One of the foremost aims of the Swedish Presidency is enlargement. It is to make this region larger, to integrate further countries into a deeper cooperation, not just for freedom, security and justice, but also for peace. This work obviously has considerable dynamism. We are working with countries around the Mediterranean and we are working on strengthening our cooperation with Russia and with China - to take just a few examples of the process that is going on and in which the Union is a powerful driving force in this cooperation and in the work on expanding this area.
This naturally also characterises our work on a harmonised asylum and immigration policy. In addition, it characterises the holistic perspective that we are imposing on the harmonisation work emanating from the Treaty of Amsterdam and the conclusions reached in Tampere. We want to have a modern immigration policy which means that not only do we work on eliminating the fundamental causes of involuntary migration but that, at the same time, we guarantee protection for those who are in need of protection.
We have all been incredibly moved and affected by the tragedies and catastrophes that we have seen come to us on our television screens. This is a continuing and despicable trade. It exploits people in vulnerable situations. It is something that we must work against with considerable strength. However, we must do so in a number of different ways - one way is not sufficient. That is why work such as the increased cooperation with the candidate countries and the work to ensure that these countries, too, have a good legal system and a good asylum system is incredibly important with a view to preventing illegal immigration and preventing these tragedies. We must deal with the underlying causes of involuntary migration.
Last week I was in the Balkans together with Commissioner Vitorino and the Belgian internal affairs minister, Mr Duquesne. We met representatives of five of the Baltic states in order to discuss precisely these matters. We accepted a far-reaching declaration incorporating this very holistic perspective that deals with both a legally secure asylum, reception and integration system and measures to achieve good border controls and an efficient visa policy.
As far as some of the practical questions are concerned with regard to what we are doing and what consideration is being given to the statements that have come from the European Parliament, allow me to shed light on just two matters. The first of these is the issue of human trafficking. Where this is concerned I want to make a clear distinction between human trafficking which exploits vulnerable people and what we call humanitarian acts. Humanitarian acts must not be punishable. We are working on a humanitarian clause concerning illegal entry. We have decided that, where illegal residence is concerned, the existence or otherwise of the profit motive will be the key factor in determining which acts are of a specifically humanitarian character and cannot therefore be punished. As far as the penalties are concerned: these must be severe. We have not yet reached agreement on this, but we are currently discussing a primary proposal for a minimum penalty of six years.
Where the question of transporters' liability is concerned I wish to strongly reject what was said by Mrs Cederschiöld. Our exploratory work that is currently in progress provides a basis for reaching agreement on this in accordance with guidelines from the French Presidency. There are two viewpoints from the European Parliament which I, as President, have also brought into the discussions. The first issue is that transporters must not be punished where an asylum application is granted or when a person is granted residence for other reasons. This should mean that we defer the enforcement of fines on those who come to the EU and seek asylum despite the fact that they do not have adequate documents. Only when the asylum process is complete must those persons who are not allowed to stay be liable to pay these fines.
The second issue that was also included in the statement from the European Parliament concerns the fact that airlines and shipping companies can only be expected to discover obviously forged documents and people who lack any travel documents whatsoever. At the same time, it is, of course, reasonable for us to demand that transporters check passports and any visas. However, the sanctions must not be disproportionately severe. We do not yet know whether we will arrive at a solution that is acceptable to everyone, but we are sounding out the basis for this.
Some of the contributions during the debate, such as the contributions from Mrs Terrón i Cusí and Baroness Ludford, dealt with the continued work. They wondered: "What is actually happening? You have this vision and the aim from Tampere, but what are you actually doing?" I reported on some of the decisions taken. I also reported on the status of the work in respect of some of the directives that are relevant. Allow me simply to emphasise that we hope that at our meeting in May we will be able to make decisions concerning the Directive on temporary protection and the Directive on the reunification of families. The negotiating work on these directives is currently progressing well. It is thus our hope that we will be able to make decisions in May.
We have also come a long way in respect of launching the Eurodac system. The test runs will be started in late summer 2001. We believe that this is a system which will be able to give us a more effective application of the Dublin Convention.
As regards the proposal for third country nationals' rights, this has just been submitted. However, we look forward to being able to commence work on this directive as well.
I also mentioned earlier in the debate that the Belgian Presidency will focus on immigration policy and arrange a seminar on migration in October 2001. Spain, too, has announced a ministerial conference in respect of flows of migration from Asia in advance of its presidency.
We are working patiently, step-by-step, so as to be able to realise the scoreboard that has been proposed with a view to implementing the conclusions of the Council' s summit in Tampere. The implementation work is still in its initial stages, but we are moving forward and naturally we want to make decisions as quickly as possible.
Mr President, criminality is becoming increasingly international. The only way in which we can fight this tendency is for the police and the prosecuting authorities to also work more at an international level and to cooperate.
All police work involves violating the integrity of those who are suspected of a crime. This is true both at national and at international level. It applies to people who are sought by the authorities. In order to be able to conduct a debate on the matter, it is important that we have the right basis. This applies, for example, to that which Mr Gahrton mentioned - namely the SIS system, which is there for wanted persons. Mr Gahrton said that the international SIS system charts people' s sexual orientation. This is incorrect! There is no such or similar sensitive information in the system. It contains information on persons who are wanted, whether they are armed, their descriptions and other things such as information on stolen vehicles. There is thus no such sensitive information and it is an incredibly important instrument if we are to be able to combat international criminality.
There are a number of individual crimes that cannot be controlled unless we do so internationally, such as human trafficking, financial crime, IT crime or, as Mr Pirker mentioned, drugs crime. The only people who are served by having no international cooperation are the criminals.
As regards the matter addressed by Mr Pirker - drugs criminality - I agree that it is very important to have real action, that we go further than just spouting fine words without actually doing anything. Two incredibly important means of achieving this have been addressed today, i.e. the development of Europol and being able to establish international cooperation through Eurojust as quickly as possible.
I would also like to point to the work that is in progress for arriving at a solution in respect of synthetic drugs. I know that Mrs Cederschiöld has fought very hard on this matter, and hopefully we can reach some kind of political agreement in May.
Mr Watson and Mrs Terón i Cusí, amongst others, have taken up the issue of how we can become more effective, which is, of course, important. It is important for instance when the proposals are put forward by the Member States and initiatives are taken on various matters. It is important that this is done in the right way and that we do not concentrate on short-term successes, for example at domestic level. It is in everyone' s interest for the cooperation to work and be effective. Everyone stands to gain, including from the domestic point of view, if it works as it should.
The same applies to the cooperation between the Member States, the Council, the European Parliament and the Commission. If this does not work it will create a negative impression. Our citizens will lose confidence in us and without the confidence of our citizens the EU will have no foundation, as a result of which the EU would not work either. Consequently it is important that this very constructive and important debate continues in the same way as it has done today. Finally, I would like to thank you all once again for this and for allowing me to come here.
Mr President, I would like to thank the Members of Parliament for the commitment they have shown to pursuing the very challenging and demanding agenda of Tampere, and also to testify to and praise the efforts of the Swedish Presidency to achieve concrete results during the first half of this year. It is quite clear from the Swedish Presidency that there is a real concern to have a balanced approach to policies in this area - a balance between those initiatives dealing with the repressive aspects and those which have a pro-active aim of encouraging a positive view of asylum immigration in our societies. Therefore, I hope that at the end of the Swedish Presidency we will have concrete and good results on the basis of which to proceed.
Very briefly, to touch upon two points: first, on the action plan for Iraq, I share the view that it is extremely difficult to implement this action plan. The sooner we get a more detailed assessment of the concrete results of such an action plan, the better. We also have to bear in mind that one candidate country, Turkey, is a neighbouring country of Iraq. So we should engage Turkey more seriously in the debate on the Kurdish situation and on the effect of illegal immigration in the area.
My second point is to say to Mr Pirker that I did not touch upon the issue of drugs in my presentation, because there was no question tabled about it. However, I would draw the attention of Parliament to the fact that we are implementing the 2000-2004 Action Plan. There has been a very important Swedish initiative on synthetic drugs. We had an open debate in the Council on drugs and the Commission intends to present two main instruments: one, the framework decision for harmonisation of criminal law in fighting drug trafficking, will be presented next month. The second one is to put before the Council and Parliament what we call a follow-up table for the action plan on drugs. In that follow-up table we will include all the actions that need to be taken by the Union, and also identify all concrete actions that should be taken by individual Member States. So we are not neglecting the drugs issue. We did not touch upon that point, because you did not refer to it in the formal questions, but I am glad to announce to you our programme as far as combating drugs is concerned.
My final wish and hope is that maybe next year we will have a more cheerful debate on the state of play in the area of freedom, security and justice. Let us all work together to that end.
The debate is closed.
The vote will take place on Wednesday 16 May.
UN conference on least-developed countries
The next item is the following two oral questions:
B5-0155/2001, by Mr Miranda, on behalf of the Committee on Development and Cooperation, to the Council, on the third UN conference on least-developed countries,
B5-0156/2001, by Mr Miranda, on behalf of the Committee on Development and Cooperation, to the Commission, on the third UN conference on least-developed countries.
Mr President-in-Office of the Council, Commissioner Lamy, on the eve of the Third United Nations Conference on the Least Developed Countries, which will be taking place in the European Parliament in Brussels in the middle of May, I think it is crucial that we debate and confirm the strategy the European Union should adopt on this matter and on that occasion. That is the precise purpose of the oral questions to the Council and the Commission that I am presenting today. I also hope to make a contribution to this with the proposal for a resolution that I am tabling.
We are all - I hope - aware of the tragic situation these countries are experiencing. They have a per capita GDP 100 times lower than that of the developed countries. They have a real growth rate of almost zero, if we take account of population growth, the fall in the price of raw products by around 30% in 1998-1999, a life expectancy of no more than 51 years, an illiteracy rate of around 50%, and the list could go on endlessly.
The worst aspect of this is that there is no light at the end of the tunnel, because many of these countries, around one-third, are still suffering from endless conflicts that sap all available resources, as well as those that are not available. I therefore feel that this conference must do more than simply repeat the diagnosis that is made so often and neither should it be a mere list, exhaustive or not, of intentions that systematically go unfulfilled. It is crucial that practical measures are adopted in the context of an overall strategy, which sets a new international economic order, strategies that are designed to comply with and strengthen the 1986 United Nations declaration, which recognises the right to sustainable development as an undeniable human right. It is also crucial that the European Union and each of the Member States adopt a position clearly endorsing this right by fighting to ensure that the current trend to reduce financial aid by the industrialised countries is reversed and that a timetable is set to increase aid by 0.7% of GDP, by acting in such a way that the 1992 Rio de Janeiro commitments are reiterated, by contributing to the definitive writing-off of the debt that is clearly smothering these countries, by making themselves available and taking action on conflict prevention, and by paying particular attention to arms trafficking and combating this trade. Finally, the Union and the Member States must adopt a position by abandoning the approach of focusing everything on the liberalisation of the markets and by genuinely working for a profound change to the rules and provisions of the WTO that penalise these countries.
On this subject, we must remember that only 12 developing countries are represented in Geneva. Furthermore, as I stated in my proposal for a resolution, we must also bear in mind that access to the markets is not, in itself, a sufficient condition for guaranteeing economic growth and that economic growth, in itself, does not automatically lead to an equitable form of development either. Therefore, just as important, if not more important, than these countries having access to the markets, we must also ensure that they are self-sufficient and have a secure supply of food, hence the law that helps them to protect their production and their rural population. In this context, I wish to say a few words about the 'everything but arms' initiative, which we will have the opportunity to discuss in depth in a forthcoming part-session, even if the Council has taken the unacceptable decision to ignore this Parliament. I would simply like to emphasise that this is an initiative to be welcomed, although it is of limited scope and although it contains some aspects that need to be fine-tuned. Since it is merely the first step, as has been said, it must be supplemented with various other types of measure such as those that I have just outlined.
Lastly, at a time when the need to fight poverty is being so greatly emphasised, I think I should emphasise two more specific objectives that are worth repeating: health and education. As I stated in my proposal for a resolution, the industrialised countries must make a decisive contribution to the development of programmes in these fields. Above all, as we accepted recently in this House, we must ensure that the right of the countries most affected by AIDS and other diseases to manufacture and sell the necessary drugs or to import them free from copyright costs is recognised. On these and other aspects, many of which are developed further in the resolution that I have tabled, we now await the words of the Council and the Commission.
Mr President, ladies and gentlemen, in the guidelines for participation in the UN' s third conference on the least developed countries, which the Council adopted on 22 December 2000, the European Union confirms its firm intention to do everything to ensure that the UN Action Plan for sustainable development in the least developed countries and for the progressive incorporation of these countries into the global economy contains practical and operational political guidelines and measures that are based on three factors.
Firstly, active and responsible participation by national authorities, civil society, the private sector and local players in the least developed countries.
Secondly, a worldwide partnership for the least developed countries, which means, amongst other things, mobilising the entire international community and increasing the coordination between everyone working on development issues at international, regional and national level.
Thirdly, an effective evaluation of the results of the Action Plan that was adopted in 1990 and an analysis of the needs and expectations of the least developed countries as established during the preparations for the conference.
Within the framework of the Union' s development assistance policy a very great part of the assistance is devoted to precisely these least developed countries, particularly through the ACP/EU conventions. I would remind you that 40 of the 49 least developed countries are also included in the group of ACP countries. The Union feels that the elimination of poverty in these countries should be the central aim of the conference. The Union supports the reinforced HIPC initiative and its implementation, i.e. in accordance with the terms confirmed in Cologne in 1999, which enables more countries to get debt relief faster and increases the focus on the fight against poverty, i.e. the idea that the resources that are released by debt write-offs within HIPC are to be used to fight poverty.
The Union cannot accept the commitments and/or obligations in respect of debt write-offs that go beyond the terms that apply under the HIPC initiative. This means that any claims for a moratorium on debt payments before the debtor countries reach the so-called end point, and/or 100 percent debt is written off at this point, cannot be accepted. Poor countries that do not qualify for debt relief in accordance with the terms that apply to the HIPC initiative but which are having payment difficulties are instead advised to attempt to renegotiate their debt with the Paris Club, the London Club or another relevant creditor.
The resources that are released under the HIPC initiative are to be used to fight poverty in accordance with the countries' own poverty strategies.
On 28 February 2001 the Council approved a Regulation extending exemption from duty with no restriction on quantity to include all products originating from the 49 least developed countries in the world with the exception of arms and ammunition - what is known is the 'Everything but arms' initiative. The Regulation became applicable on 5 March this year. Discussion of this matter began with the Commission putting forward a proposal in October last year. I am pleased to be able to confirm that the main principles of the Commission' s proposal were expressly retained in the final text adopted, i.e. that the Community should take meaningful measures to improve the economic situation in the least developed countries by guaranteeing free access to its markets for all such products, even if this would mean additional costs for the Community. In nearly all cases this access was established from 5 March this year. Only in the matter of bananas, sugar and rice was it established that this should enter into force at a later date. However, the crucial factor was that a particular period and timetable for full access to the market was agreed for these products. The market for bananas will be fully liberalised from 2006 and that for sugar and rice from July 2009 and September 2009 respectively. During this period duty on these three products will be reduced and duty-free quotas will be established for sugar and rice.
The Regulation is therefore of crucial economic significance for the least developed countries. However, it also has an even greater political and economic significance in respect of the preparations for the next round of negotiations in the WTO. The fact that in this regard it is, in the first instance, development priorities that have formed the basis for a decision on a trade matter has incredibly great symbolic value. The decision shows our partners in the WTO negotiations - both developing countries and industrial countries - that the Union is serious in its commitment to incorporate development issues into these negotiations. It shows that we will enter into the negotiations with the firm intention not just of serving our own interests, but also the interests of the most needy members of the global society, particularly the least developed countries. It shows that the Union fully accepts a moral and economic responsibility in accordance with the Union' s position as the world' s biggest trading bloc.
Mr President, as the President of the Council has just pointed out, this third UN conference on LDCs will take place in Brussels in May. The aim of this conference will be first of all to assess the results of the action programme which was launched in 1990, to take stock of what has been done in the meantime in the way of development aid, debt reduction, investment and trade. Another aim will be to draw up a new action programme for the next ten years, and we have agreed, in a joint agreement with the United Nations, that this conference should also give its attention to a certain number of measures having immediate effect, so that it will not yield to the temptation of taking refuge in too many generalities.
Preparations for this conference are underway. Obviously, as joint host, the European Union has a special interest in making this conference a success: teams from the Commission and a certain number of Commissioners are working on it together.
We shall try to ensure that a programme of sound action emerges from this conference so as to give a framework of encouragement to the development efforts of these 49 or 50 countries, once again trying to make it all as specific as possible.
It is with this in mind that we have ensured - and we at the Commission would like to thank the Swedish Presidency for this - that the decisions taken on the basis of this initiative, 'Everything but arms' , are taken in good time so that this initiative can constitute an achievement of the May conference. That is probably, at the present time, the most visible issue and measure that this conference will have helped to raise and accelerate, and that is no mean achievement We must now try to use this conference as a lever to encourage other trading partners in the world to improve market access for exports from the least-developed countries.
Although we are so keen on this initiative, that is not because we think it is sufficient in itself. It is clear that, without an appropriate environment and other aid efforts, the vast majority of the LDCs are incapable, on their own, of taking advantage of commercial openings. We must therefore supplement this strong signal, this effort to which we have committed ourselves, by other measures aimed at effectively increasing the export capacity of the countries in question, and helping them to become integrated into the multilateral worldwide trading system.
We therefore intend to supplement this initiative by other measures, a certain number of which are connected with trade, by technical assistance as regards the administrative capacity of these countries, and by increasing what we do in the context of the integrated fund which links us with the IMF, the World Bank and the WTO, in a technical assistance project which deals with commercial issues in Geneva. Having said that, there are also other trade mechanisms which we should look at, in order to satisfy ourselves that they are not holding back or unduly restricting the opening up of markets to the least developed countries. I am thinking, in particular, of all the rules on health and plant health, or of various obstacles to trade, where we should not reduce the standards that we have set, because our own public want to keep them, but where we could ensure that our efforts to provide technical assistance are effectively targeted so that they enable those countries to comply with them. I am thinking, in particular, of all aspects of health and plant health.
We believe that these conditions for access to the market will help to improve the volume of foreign investment in those countries, provided that they are accompanied by an effective increase in their export capacity, and we should like to take the opportunity of this conference to go further in improving the promotion of investment in those countries, in particular by better use of the existing multilateral mechanisms, perhaps by using more actively what is already available in the way of guarantees for investment in least developed countries.
This being the case, let us not hide behind speeches that are too politically correct. We must also be clear. It is up to these countries themselves to create an environment that is more investment-friendly, by means of internal policies which we can support, and advise on, but which are, after all, the result of internal policy decisions which are sometimes difficult to take, and we are not responsible for this difficulty in taking decisions. From this point of view it is important that the role of each party should be clear.
We must remember that these measures that I have just spoken about, which come into effect immediately, are only part of the result. They have to be there in order to lend a certain amount of credibility to the action programme for the next ten years. This action programme will serve as an itinerary. I believe that it is very important to have an itinerary in this area, and it must be one that we can control together. In fact I believe - and my Commission colleagues share this view - that it is only by exerting stronger collective pressure that we shall be able to speed up the abolition of poverty and the promotion of sustainable development in these countries, so that one of these days perhaps we shall be able, to quote Mr Miranda' s expression, to see the light at the end of the tunnel.
Mr President, I want to welcome Mr Miranda's initiative in asking this question and I want to take this opportunity to congratulate Commissioner Lamy on his splendid initiative on 'Everything but arms', which we were associated with in Parliament, but did not have very much to do with. It must be pointed out that the poorest and the least developed countries must be given special attention and, in the process, elimination of extreme poverty should be the primary goal. According to UNCTAD calculations, while the gross domestic product of 49 LDCs rose by no more than 0.9% per year in real terms between 1990 and 1998, worldwide GDP grew by more than 2.5% per year.
Good governance is a key issue in the LDCs. I would like to take this opportunity to point out that there are many countries which are nominally democratic, but where, owing to their lack of an effective and fair legal system, there is no freedom for their people. We in this Parliament should promote the rule of law as an essential criterion when we look at good governance criteria. It is a matter of record also that the proportion of our aid budgets that goes to the LDCs has fallen while the proportion that goes to middle-ranking countries, such as Morocco and Algeria, has risen. This is absolutely wrong. The aid budget must concentrate on the poorest. That is what our citizens expect and require. Using the aid budget as some sort of underhand immigration policy is wrong. Have an anti-immigration policy, by all means, but be honest about it. We must not rob the poorest countries to achieve our own political ends.
Drastic reductions in the debt burden of heavily indebted poor countries are urgently needed as action taken so far under the HIPC initiative will, as a result of falling raw material prices, be completely inadequate for any sustained financial relief. I must also stress the need to guarantee funds to be set up or topped up in order to provide incentives for greater private investment and for the implementation of measures to encourage small loan arrangements, such as those introduced by the Gramien Bank in Bangladesh.
Finally, we must do everything we can to prevent conflict. Conflict prevention is a key to helping the LDCs grow.
Mr President, as others have already suggested, the facts speak for themselves. Most of the 640 million people who live in the Least Developed Countries, just over one-tenth of the world's entire population, are struggling to survive on less than two dollars a day. Their average life expectancy is 50 years. Half of them are illiterate and two-thirds of the world's children, most of them little girls, are not in any kind of primary education. LDCs have seen a severe drop in capital flows, down 45% since 1990; and official development assistance continues to go down, having fallen by 30% since 1990.
As the President-in-Office has said, the HIPC initiative is yielding very slow results and coming in too late. Too many LDCs have totally unsustainable debt burdens. Many LDCs, such as Zambia for example, where I was recently, are still spending twice as much on debt servicing as they are on health and education.
This UN Conference therefore has to be about a new deal for LDCs; one that promotes pro-poor economic growth, poverty reduction and sustainable development. There will be, as Mr Lamy knows, a thematic session on trade, which I know he will expect to be used by the LDCs as a platform in preparation for the Qatar ministerial meeting. I am sure they will give ample evidence of the fall in commodity prices - which have fallen by 30% from 1998 to 1999 - and we will need to acknowledge that globalisation and liberalisation have had very mixed results. Everything but arms represents significant progress. I wonder whether Commissioner Lamy would be able to predict that other countries such as the US or Japan might be prepared to follow his excellent lead. I think I see him smile, and this might present us with some difficulties.
At this point it would be interesting to hear from Commissioner Lamy which LDC countries in particular are likely to export arms, as the title of this initiative is a bit perplexing.
Finally, this Conference is about analysing what we can do that is deliverable for the least developed countries when millions of people are unable to treat pneumonia, diarrhoea, TB or AIDS; when you have no medicines to give to your sick child or your dying wife; when your child is at school under a tree trying to learn to write its name with a twig.
Mr President, the gap with the poorest countries is widening instead of narrowing. Over the past decade, aid to developing countries has fallen by 24% and that to the poorest by as much as 45%. This is absolutely unacceptable. The UN Conference is pointless if it remains bogged down in fine promises and vague declarations. The poorest countries only benefit from concrete and binding agreements. Trade concessions on their own are not sufficient. The rich countries must ease their burden of debt by a substantial amount. Repayment means that in many countries, any form of development is frustrated even before it gets off the ground. It is of the utmost importance that we should pursue a separate discharge policy for each developing country individually.
It is entirely reasonable to prescribe conditions in our debt and aid policy with regard to the fight against poverty, sound administration and sound management of public finance. Debt relief has no meaning if debts keep mounting up. The European Commission' s policy should therefore be aimed at developing capacity and sensible financial management. Only then can countries develop education and health care; only then can investments be stimulated.
In many of the poorest developing countries, power, as well as available resources, are very badly distributed. If political and economic power are not distinctly separated, only corruption can reign supreme. It is hopeless to fight poverty if countries remain trapped in violent conflict. Let us call a spade a spade: tyranny and unbounded greed on the part of irresponsible leaders are just as important in terms of causing inadequate development as is a drop in aid. The chasm between rich and poor can only be bridged if our aid effort is stepped up considerably and if the countries are better governed.
Mr President, Mr President-in-Office of the Council, Commissioner, I would like to confine myself to a small number of questions. How honest are we, in fact, when we claim that we mainly fight poverty in the least developed countries? Our fellow MEPs have illustrated this amply. Furthermore, we find that our aid does not even reach the poorest in the poor countries - and surely that is what all this is about - for they remain in poverty. How coherent is our own policy? How honest are we when we claim that we are quite willing to import everything, except weapons, from the poor countries? Is this not, in the first instance, an act of goodwill to include the southern countries in a new WTO round? I wonder about that, for I note that we remain caught up in our own incoherence. I would like to quote the delay of imports of sugar as a case in point: that is nothing but a disgrace! Must we really continue to support our own sugar production? Surely there is no reason for doing that!
Mr President, on the subject of aid to developing countries, and in particular to those known as the least-developed countries, what are the facts?
We discovered these facts just now. The mandate for the third UN conference covers, in particular, public development aid, debt and trade. In that case, we must not try to evade the following conclusion, namely that the commitments made for the preceding decade have not been fulfilled. It has often been said, but it is necessary to repeat it, that the decrease in the flow of public development aid is unacceptable. It has dwindled by almost half during the last decade, falling to only 0.05% of the GDP of the donor countries, far below the 0.7% objective set by the UN. In Europe, only the northern countries are meeting this commitment. Moreover, the proportion of this public development aid that is spent on economic infrastructure and the production sector has also been reduced.
What does the future hold for these countries, if they cannot achieve a level of development which will enable them to make choices that are truly independent? There is no need to seek further afield for the reasons for the results that have been obtained. The mere mention of the fall in life expectancy to 51 years gives an indication of the size of the disaster. Behind the experts' reports there are men and women who are living in extreme poverty: 614 million people, or one tenth of the world' s population, who live on less than two dollars a day.
Worse that this, as UNCTAD reports, the least-developed countries are caught in a downward spiral and a vicious circle of economic regression, social tensions and violence, which all reinforce one another. Thus the proportion of their GDP accounted for by the manufacturing sector has not increased, and in some cases it has even decreased. The LDCs are still, in many cases, exporters of only one or two basic products. Production capacity has been reduced in some countries. For example, the committee that is preparing for the third conference has even noted that very often the industries created to supply the internal market have been forced out of the market by the increasingly keen competition from imports which is the result of liberalising trade.
The third UN conference must not be just another ritual gathering, and I believe that the European Union, which is to some extent hosting the summit, should help to make sure that it does not turn into one. Europe' s political authority is achieved from its capacity to stand up to an all-consuming globalisation governed only by the laws of commerce and of money. The effectiveness of its development policy is measured by practical action, and there are avenues which still need to be explored as a matter of urgency, such as debt cancellation, the need for urgent action to recognise the right of countries hit by AIDS to manufacture and sell the necessary medicines, the need for high-quality public education services to contribute to the crucial development of human capabilities, and the need to help these countries to become self-sufficient in food.
I believe that development cannot be summed up simply as the organisation of trading relations...
(The President cut the speaker off)
Mr President, the question which arises is: what is preventing the developed countries from helping the poor countries more effectively? The percentage of the GDP dedicated by the wealthy States to the development of poor countries is increasingly small. We know that, in many cases, these same wealthy countries flood the poor countries with toxic waste or allow shady businesses to operate in tourism as well. Our Group has put forward a proposal for the reinsertion of students from those countries who have studied in European universities and wish to start work in their country of origin. This would prevent that brain drain which is currently holding back development to such a degree. It might cost little to treat a sick person and even less to prevent the illness, but AIDS is continuing to spread because of a lack of political will and economic commitment. Globalisation is proving to be a tragedy for all those who are poor and is certainly not increasing the prosperity of the wealthy.
Mr President, I really do hope that the Commission will help ensure that there is no hiding behind mere words with, as a result, resolutions being adopted that consist of non-binding statements in the form of recycled wordings to which the Member States have agreed at other international meetings. If arrangements are to be of immediate effect, as the Commission wishes, the EU must appreciate that the HIPC agreement is quite inadequate. There is a need for an international agreement aimed at genuinely releasing the developing countries from their debts by, for example, integrating the international objectives on poverty so that a sustainable debt is defined on the basis of the countries' need to combat poverty. At present, a sustainable debt is defined in the HIPC initiative on the basis of non-documented sustainability values, and most of those countries that have obtained debt relief are spending more on debt repayment than on health and education.
In short, the EU ought to promote coherence in development policy and supplement this with effective support for developing the infrastructure of the developing countries so that they can carve out a place for themselves on the world market. There are enough tasks to get to grips with. These are already well defined. What we now need is not more words, but action; and action which hopefully does not end up like the 'Everything but Arms' initiative in which the Commission produced a fine proposal which, unfortunately, was completely destroyed by the Council which postponed the agreement on rice, sugar and bananas until the year 2009. It is simply scandalous and something we cannot live with here in the European Union.
Mr President, the fact that only one of the 50 poorest countries, namely Botswana, has managed to get out of the poverty trap over the last 25 years proves that the basic system is flawed. Providing ostensibly social aid and even slashing these countries' debts are only cosmetic measures with no long-term effects.
Multinational groups have established a system of exploitation against these countries in collaboration with former colonial powers and other industrialised countries, which is every bit as cruel as it was in the colonial era. It is amazing that often the countries richest in raw materials have the poorest population. Take the example of Angola. It is obvious that this system has been implemented on purpose. The African country richest in raw materials was once the biggest coffee exporter in the world with enough money to feed its 12 million people easily.
Mr President, the decision to grant the poorest countries access to the European market is a good start. Let us hope that the rest of the industrialised world will follow our lead. But we need much more than that, and the health initiative for the least developed countries - "All but AIDS" - is a case in point. 95% of people suffering from AIDS live in developing countries. Also, diseases such as malaria and tuberculosis claim too many victims annually. Healthcare in the poorest countries is seriously underfunded. It appears that the least developed countries are spending as little as USD 8 per person on healthcare. According to the WHO, this figure should be 8 or 9 times higher. That is why the European Union should have the courage to take unilateral initiatives at the third UN Conference in May. I would like to list a few of these initiatives.
European aid in the field of healthcare should be discontinued, so that the poorest countries, such as India, can buy medicines against AIDS cheaply using our aid money.
Secondly, the EU should ask the Member States to abolish the export tax on medicines for poverty-associated illnesses.
Thirdly, aid for basic healthcare should be doubled in the 2001 Community budget. Half of that amount should be earmarked for the least developed countries.
Fourthly, European legislation on orphan medicines should be tailored to the needs of the developing countries, so that the pharmaceutical industry in Europe is encouraged to also produce medicines for the poor countries, such as medicines against AIDS, malaria, etc.
Fifthly, we should openly declare our support for Brazil and South Africa as soon as charges are brought against them.
Sixthly, we should defend the position on cheap medicines and the right to parallel imports, even in international forums, and should ask the TRIPS agreement to be adapted accordingly.
My seventh, and last, suggestion would be for all EU Member States to join forces to set up an international health and poverty fund, a fund from which an international, strategic long-term approach can be financed. Europe should also free up extra monies for this fund. Such a coherent initiative - "All but AIDS" - would be a fantastic contribution on the part of the Commission, and would send out a clear message that we, alongside "Everything but Arms" , can take a unilateral step ourselves. Such a unilateral step coming from Europe would have far greater impact, precisely in the new Bush era, than all kinds of general declarations. We need tangible results. I am convinced that the EU and Mr Lamy are extremely well placed to achieve these.
Mr President, I would like to thank the members for the important contributions that have been made to this debate. I would also like to thank Mr Miranda in particular for giving us the opportunity through his question to discuss the important issues that are to be dealt with at the third conference on least developed countries, which will take place in Brussels next month, in a careful and penetrative way.
I hope that this conference will provide opportunity to answer the very relevant and central question put by Mrs Maes, namely how honest we actually are in our efforts to assist the least developed countries. It is precisely this to which we hope the conference in Brussels will provide very definite answers, not just fine words.
I have great respect for Mrs Sandbæk' s description of the 'Everything but arms' decision, but I still see this decision as an important step along the way. This is an opportunity to show that the Union is honest in its efforts to genuinely assist the least developed countries.
It is an important first step that has been taken and one which, as I pointed out in my introduction, shows that the Union is genuinely prepared to let development aspects control its priorities in trade matters. I agree that it would be desirable to go even further, but do not let us diminish this first step.
In conclusion, I will simply answer Mr Deva by saying that I am pleased that he mentions the matter of conflict prevention as an important part of our continued efforts when it comes to assisting the least developed countries. The Swedish Presidency has made conflict prevention one of its core issues. We at the Council have also asked if we may come back to this Chamber later this spring to discuss conflict prevention.
Moreover, conflict prevention will be an important issue at the European Council' s conference in Gothenburg in June. I hope that this will provide an important reminder that the prevention of conflicts and efforts to help the least developed countries are very closely related.
Mr President, I would like to make three comments in response to the debate.
The first has to do with the issue the President-in-Office of the Council has just addressed. Like most of you, I think that development results from an, at times very mysterious, alchemy, the ingredients of which are easy to name but whose mixture is difficult to achieve. Like Mr Deva and the President-in-Office, I think that peace is probably the decisive ingredient ahead of such elements as the fight against corruption. There are many others but I hope we can avoid giving the impression that the least-developed countries have a monopoly over such difficulties and troubles. I think we ourselves do not always come out unscathed.
Mrs Sandbæk, the 'Everything but arms' initiative is a concrete action for which we had to battle hard, with the complicity of our chairman and friend, Leif Pagrotski, to obtain a qualified majority. What would you have said had we failed in our attempt? These concrete decisions have been taken and are now going to be implemented.
Mrs Kinnock wanted to know which LDC countries in particular are likely to export arms. The list has not been finalised. I think that the conference on the LDCs will enable us to exert a bit of pressure. Chile and New Zealand have displayed positive tendencies. We are well aware that, at least at this stage, Japan will not fall into line as regards the totality of its imports, especially because of its rice problems. Nonetheless, as regards industrial rates, it has already taken measures which are in the right direction. Finally, the United States will have to review its system of generalised preferences this year and, thanks to the various lobbying methods at our disposal in Congress, we will see to it that, when it does, it will have our initiative engraved in its memory.
I would like to dispel any impression that we have in some way bought the agreement of least-developed countries so as to organise a round of commercial negotiations which is in our interest but not theirs. Such an impression is totally without foundation. In the first place, this round is of interest to LDCs, even to the extent that, between the law of the jungle of unregulated international exchange and a round of commercial negotiations which will establish new rules, their choice seems to be made. Secondly, it is a question of giving credence to our own position and, Mrs Maes, of showing that, within the framework of our general policy, we are capable, without any equivalent concession, of taking it upon ourselves to resolve internal political difficulties in order to move towards what we have to do.
My third and final comment has to do with access to medicines. This point was brought up by Mr Miranda, Mrs Boudjenah and Mr van den Berg. As I responded yesterday in this very House to a question by Mrs Carlotti on this subject, we have, within the Commission, put on the table a comprehensive action plan covering not only the problems of finance in terms of development aid and those of additional incentives for public research, but also problems relating to the commercial aspects associated with intellectual property and the availability of medicines. This general plan is now on the table. You are aware of it. It is available for you to read. It will be debated in the General Affairs Council on 14 May in sufficient time for the conclusions of this Council to be presented at the conference on LDCs which will take place at the end of May.
So you see that, from this standpoint, all of us, including the presidency which, as the President-in-Office has just pointed out, is making this a priority, have tried to ensure that a certain number of Commission proposals are transformed into action after they have passed before the Council and Parliament, so that we can look ahead to this conference at least with an easy conscience.
I have received two motions for resolutions pursuant to Rule 42(5) of the Rules of Procedure.
The debate is closed.
The vote will be taken tomorrow.
Question Time (Council)
The next item is Question Time to the Council (B5-0163/2001).
As they deal with the same subject, the following questions will be taken together:
Question No 1 by (H-0248/01)
Subject: Crisis in the Balkans As developments in the Balkans crisis have revealed, recognition of the borders of many countries in the region is a matter of direct or indirect contention. A case in point is the border between the Former Yugoslav Republic of Macedonia (FYROM) and Serbia, on which the two countries themselves have agreed but which Albanian groups in FYROM itself and in Kosovo refuse to accept.
What is the Council's view of these current developments and, in particular, what is its position on the acceptance of borders as a stabilising force in the Balkans crisis?
Question No 2 by (H-0259/01)
Subject: Uncontrolled activity of extremist organisations in southern Serbia Terrorist activity by Albanian extremists in southern Serbia and FYROM, even within the KFOR-monitored zone, is out of control. Terrorist operations and fighting, even involving the use of heavy weaponry, are reported on an almost daily basis. The Yugoslav peace plan for the Presevo Valley has, in principle, received a favourable response.
Does the Council agree that the above peace plan constitutes a sufficient basis for talks? What measures will it take to facilitate the opening of talks between the political leaders of the Albanian-speaking population of southern Serbia and the Yugoslav leadership?
Question No 3 by (H-0306/01)
Subject: Situation in FYROM and danger of a general conflagration in the Balkans The armed and murderous attacks against FYROM by the illegal mercenary army of the UCK which has been strengthened and armed by NATO have intensified and are now threatening to further destabilise the Balkans, causing a general conflagration. Far from promoting stability, the presence of KFOR troops in FYROM actually causes further destabilisation. This is confirmed by media reports that armed mercenaries are crossing over from the German and American sectors unimpeded. All these attacks and developments are the result of the 'divide and rule' policy pursued by NATO and the EU, a policy which is advanced by inciting and exploiting nationalism and splinter groups and tendencies with the aim of setting up protectorates in the region in order better to exploit its wealth and peoples.
What specific steps does the Council intend to take to implement UN Security Council Resolution 1244/99, to safeguard the territorial inviolability of FYROM and to put an end to all foreign interference in the Balkans?
The Council has repeatedly expressed its deep concern at the great tensions and extensive violence in southern Serbia and the increased number of incidents in the Former Yugoslav Republic of Macedonia particularly close to the border with the Federal Republic of Yugoslavia - incidents that the Council strongly condemned in its conclusions of 26 February. On the same occasion the Council repeated that it stands firmly by the principle that all the borders in the area are inviolable. Since then the European Union has been actively engaged in attempting to solve the crisis in close cooperation with the authorities in the Federal Republic of Yugoslavia, NATO/KFOR and the authorities in FYROM.
The Council has also stated that it is prepared to continue to give practical support to the efforts to reach a peaceful solution to the conflict with full respect for the Federal Republic of Yugoslavia' s sovereignty and territorial integrity. With a view to this the Union welcomes the High Representative Mr Solana' s decision to station further significant numbers of observers - up to 30 - from the Union' s observation mission in southern Serbia, this since at the Council' s conference (General Affairs) on 19 March, following contact with NATO and following the signing of a cease-fire agreement between the parties, he assessed that the safety of the observers was carefully guaranteed.
In its conclusions of 19 March the Council supported the initiative by the authorities in Belgrade to find a peaceful and permanent solution to the current situation in southern Serbia. This initiative, which was presented to the European Union Committee on Foreign Affairs and Security Policy by Serbia' s Deputy Prime Minister, Dr Covic, and the Foreign Minister of the Yugoslav Federation, Mr Svilanovic, is considered to form a suitable basis for continued activity. At this time the Commission announced that it would double its financial support in the Presevo Valley. This support now amounts to nearly EUR 2 million. The Commission is also considering what contributions can be made to Serbia in the long term in accordance with the EUR 240 million programme in 2001.
As confirmation of the Council' s commitment the honourable Members of Parliament should be aware of the fact that a representative of the High Representative Javier Solana actively participated - together with a representative of the Secretary-General of NATO - in the negotiations which, on 13 March 2001, resulted in the Serbian and Albanian representatives signing the cease-fire agreement and to a dialogue being started between the Yugoslav-Serbian authorities and the Presevo Albanian representatives on 23 March.
The Council welcomed Javier Solana' s status report, submitted on 19 March, concerning further EU measures in respect of south-east Serbia and urged him to continue his work on an EU strategy for this region in cooperation with the presidency and the Commission in order to support the process in the region and contribute to international efforts in reaching a peaceful solution.
The Council reacted quickly and clearly to the serious incidents in FYROM that took place recently. The ministerial troika visited Skopje on 22 March and Mr Solana visited FYROM on a further two occasions, on 20 and 26-27 March. The Council entirely rejects the tendentious and unfounded allegations in the honourable Member of Parliament' s question No 306 concerning the role of NATO and KFOR in the crisis in FYROM. The EU position is clearly stated in the declaration by the European Council issued in Stockholm on 23 March.
I am here on behalf of Mr Papayannakis. I would like to thank the Council of Ministers for its answer, which I think was good in many ways. I have a supplementary question which concerns the demands that are now being made by the Albanian minority in Macedonia for increased influence and some form of self-rule or federation within Macedonia. Does the Council of Ministers have any viewpoint on the demands being put forward by the Albanian minority in Macedonia?
As I said in my introduction, the basis for any solution of the conflicts that we are now seeing must be a respect for territorial integrity and sovereignty. This was also concluded by both the Council and the European Council on several occasions.
However, it is, of course, very important to bring about an intensification of the interethnic dialogue in various ways. One of the reasons why we have had a continual presence of Union representatives in the region in recent weeks is precisely in order to be able to promote this interethnic dialogue within the framework of the respect for territorial integrity and sovereignty. In general terms, the Union - in the Council' s opinion - should continue to do everything to promote this dialogue, whilst always having these fundamental principles in mind.
Mr President, I shall overlook the fact that your reply was something of a "Lord have mercy" to Javier Solana. You mentioned his name five times and maybe it is better to leave him out of it when we are discussing the Balkans. But to get back to the point of my question. Your standpoint has one positive aspect - the Council' s determination not to violate all the borders in the area. What I should like to ask, just to clarify matters and to stop playing with words, is: do we assume and do we mean that the borders of the whole of Yugoslavia, a Yugoslavia with no more Milosevic, a Yugoslavia with Milosevic in prison, also include Kosovo? I raise this with all due respect for the comments made to the effect that, if this problem is not resolved, we shall have continuing instability in the area.
I do not know whether this was a hymn of praise to Mr Solana. If it was a hymn, it was to something that I would regard as a very active policy by the Union to attempt to help solve one of the most serious conflicts on our continent. I must say that although we are seeing a lot of human suffering in the areas in question, I still believe that the Union' s very active work has helped limit the suffering and that now, following some very difficult weeks, we can actually see a light in an otherwise very gloomy situation.
I would therefore like to say that we in the Union - which also includes Mr Solana, who has really worked hard on this matter together with Mr Patten and the Swedish Presidency - can really be proud of what we have achieved, although it is not yet sufficient.
Mr President, may I say that I am totally dissatisfied with the Council representative' s reply. First of all, I asked a straightforward question. What is being done about applying Security Council Resolution 1244? This resolution makes provision for Kosovo to be a province of Serbia, KLA criminals to be disarmed and the borders to be guarded by Yugoslavian forces, whereas it was the presence of KFOR, with the blessing of the European Union and ÍÁÔÏ, which facilitated both the attacks in southern Serbia, in the Presevo valley, and the invasion of KLA criminals into FYROM. And the question here, Mr President, is who gave Robertson, the NATO secretary-general, the right to move in and pressurise the FYROM government into negotiating with these criminals? And Mr Solana did the same. Is this what they mean by their determination to guard the borders? Tell us once and for all, is Kosovo a Serbian province or an independent state? And then, Mr President, I was struck by the presidency' s statement that Presevo...
(The President cut the speaker off)
I realise that Mr Korakas is not satisfied with my answer. On behalf of the Council I must once again reject some of the allegations in Mr Korakas' question as tendentious.
Who is it that must ensure that the UN Security Council' s resolutions are observed? Obviously it is the UN' s Security Council, but there are many international organisations which are cooperating in order to do this within the framework of the resolutions passed by the UN Security Council. The Union is one of the most important players in this respect and I hope and believe that the Union will continue to be active.
Mr President, Mr President-in-Office of the Council, I am worried about events spiralling out of control in the Balkans. I would like to raise the matter of the forthcoming debate in the Bulgarian national assembly on the free passage of NATO forces without the need for prior approval by parliament, the first time this has been allowed in a non-NATO country. There is also talk of leaving unmanned American aeroplanes on Bulgarian territory. What I am wondering is, does ÍÁÔÏ intend to use Bulgaria against FYROM in the same way as it used FYROM against Yugoslavia? At the same time, people protesting in Bulgaria against the country' s involvement with NATO are being persecuted and protestors from the new "Che Guevara" movement have been arrested and tried on charges of hooliganism. All this indicates the risk of a crisis spreading in Bulgaria. I should like to ask if the Council has faced up to such a possibility and thought out any action.
The honourable Member is clinging onto speculation regarding which the Council cannot comment further. Allow me simply to express a hope that the collective efforts that the Union is making together with others to restrict the conflict and to bring about a development towards stability and democracy will produce results such that the honourable Member' s speculation need not become reality.
I would like to assist the President-in-Office of the Council by addressing my fellow Members from Greece and asking them if they would tell us about the rumours which are doing the rounds on the application for Greece' s accession to Yugoslavia.
As they deal with the same subject, the following questions will be taken together:
Question No 4 by (H-0290/01):
Subject: International Criminal Court Will the Council indicate its position on the slow ratification process of the proposed International Criminal Court, bearing in mind that it cannot be formally established until 60 countries have ratified the Rome Statute of the ICC and that, in February 2001, Dominica became the 29th State to ratify the Statute?
Question no 5 by (H-0299/01):
Subject: International Criminal Court In its answer dated 24 October 2000 to Oral Question H-0763/00 concerning the process for the ratification of the Statute of the International Criminal Court, the Council Presidency stated that it was also possible to envisage substantial progress being made in the near future, since eight more Member States were quietly confident that ratification would take place before the end of the year. However, the first three months of 2001 have now elapsed, but only four more Member States have ratified the Statute. Furthermore, the Council also stated in its answer that three other Member States had reiterated their intention to ratify (sic) but had noted that some procedural or constitutional problems still remained. Can the Council indicate the type of procedural or constitutional problems to be solved by the Member States, the progress made in the ratification procedures in each of the Member States which have not yet ratified the Statute (Denmark, Greece, Ireland, the Netherlands, Portugal, Sweden and the United Kingdom) and its assessment of the likelihood that the ratification process will be concluded in those seven Member States by 18 July 2001, a date which will mark the third (!) anniversary of the conclusion of the Rome Conference?
The European Union feels that a culture of immunity from prosecution cannot be tolerated, particularly where gross violations of international law such as genocide, war crimes and crimes against humanity are concerned. Where the national courts cannot or will not act, the international community has the ultimate responsibility for guaranteeing that justice is done. The Union therefore considers it necessary for the International Criminal Court to be set up within the near future in order to increase respect for international humanitarian rights and human rights. By abolishing immunity from prosecution, the Court will reinforce the rule of law and justice and contribute to consolidating world peace.
The Union strongly recommends that the International Criminal Court be set up in the near future. With this aim in mind the Union started international efforts to encourage as many states as possible to sign up to the Rome Statute before the deadline expired on 31 December 2000. The Union has also undertaken to encourage the countries with associate membership of the Union to sign or ratify the Statute and the Union is offering its expertise in this area to all interested countries. Moreover, the Union is firmly resolved to give its support to the actual setting up of the Court.
The Union expects the Rome Statute to enter into force in the near future, when the 60 ratifications required have been achieved, including ratification by all the Union' s Member States. Italy, France, Belgium, Spain, Germany, Austria, Luxembourg and Finland have already ratified the Rome Statute. The other Member States have all started the ratification process and in the majority of cases it should soon be completed, depending on the national procedure.
In this context it should be noted that the implementation of the Rome Statute in national legislation is a demanding task which, in a number of cases, even requires constitutional amendments.
The situation concerning the ratification of the Rome Statute in the Union is regularly taken up by the presidency at meetings of the Council' s working group on international law.
I should like to thank the President-in-Office for his response and would like to give him some information of which he may not be aware. The Irish government has stated its intention to hold a referendum on 31 May 2001 to ratify the International Criminal Court and to alter our constitution for that. I should like to know what positive or proactive action is being taken by the presidency to ensure that not only the existing Member States within the EU, but also those countries with associate membership numbering 27 in total, which could help bring us up above the 60 countries required for formal ratification and the enforcement of this International Criminal Court, actually ratify. Following on from that, I know it may not be his exact role within this House, but he may be able to enlighten us as regards the Swedish difficulties that may arise with regard to ratification of the International Criminal Court.
As I mentioned in my answer the Union has undertaken to help all the countries that are associated with the Union to ensure that they can sign or ratify the Statute. In addition, we are offering technical expertise. I am therefore convinced that with this commitment the Union will contribute not just to the fifteen Member States being able to participate fully in this important instrument as soon as possible, but also the associate countries.
The Member asked about any national difficulties in the case of my own country, Sweden. As I said in my introduction, it is a fairly extensive process in many countries - including my own. However, I am pleased to be able to tell the honourable Member that Sweden will be able to deposit the ratification instrument during the period for which we hold the presidency, so that we, too, can join the ranks of countries that have already ratified the Statute - and that as quickly as possible.
Mr President-in-Office of the Council, I somehow get the impression that we are going to have to worm information out of you. Mr Crowley has given us the good news that the Irish government has stated its intention to ratify the International Criminal Court. You have also just given us the good news that Sweden will do likewise by the end of the next six-month period. Could you give us some good news about the five remaining countries, which are Portugal, Greece, Great Britain, the Netherlands and Denmark? You spoke of a long process, but three years is an awfully long time!
I thought the purpose of this Question Time was precisely to demand answers from the Council, which is why I am very pleased to be able to answer Mr Dupuis' s question further.
Where Portugal is concerned, I know that the Portuguese are hoping to be able to complete the process when some essential supplements have been made to the Portuguese constitution before the summer recess. As far as Denmark is concerned, the matter was taken up for first reading in the Danish Parliament as long ago as last autumn. It is expected that the second and third readings will be able to take place before the summer recess.
Greece reports that it needs to amend its penal law. It is expected that these changes will take a few months more. They have not yet ventured to give an exact date for ratification.
In Great Britain the speed depends very much on whether parliament has sufficient time - I am sure that the honourable Member is aware of the discussions that are going on in the United Kingdom concerning a possible parliamentary election - but the British hope that they will still be able to adopt the necessary legislation during the current parliamentary session.
Finally, in the Netherlands, a two-thirds majority is needed in parliament. However, it is hoped that the necessary legislation will be able to be adopted within a short time.
As I said in my answer - I was trying to save a bit of time, but I am very happy to elaborate on it - I am convinced that all the Member States of the Union will have carried out the necessary ratification in the not-too-distant future.
I wanted to ask the President-in-Office about Greece. However, he has replied, so perhaps there is no point. So I shall simply take this opportunity to say to Mr Dupuis, in connection with the previous question, you should show some respect, you really should. One might accuse him of wanting to join Mr Le Pen' s party - after all, they are already in the same group. He should show some respect and not use such figures of speech.
Question No 6 by (H-0251/01):
Subject: Charter of Fundamental Rights The Swedish Minister of State told the Committee on Constitutional Affairs on 13 February 2001 that the Charter of Fundamental Rights of the European Union, although 'solemnly proclaimed' was not regarded by the Council as being binding in all respects.
In order to avoid legal uncertainty and political confusion, would the President-in-Office specify which elements the Council considers binding and which not'.
The Union' s Charter of Fundamental Rights has been signed by the European Parliament, the Council and the Commission. At this stage the three institutions have recognised the political value of the document within the Union' s framework of action.
If the objective is to make existing rights more visible, however, certain of the rights that are proclaimed in the Charter are already found in international conventions or in national constitutional traditions. The fact that these rights are set out in the Charter does not change the legal value they have irrespective of the existence of the Charter, since the basis of their observance in Union law rests on Article 6(2) of the Treaty on European Union. The fact that the rights have been formulated in the Charter thus does not affect their value.
Regarding the question of whether the Charter is to be regarded as legally binding in all respects, in December 2000 - as the honourable Member knows - the Intergovernmental Conference in Nice approved a declaration concerning the future of the Union which specifies that the question of the status of the Charter is one of the issues to be taken up in conjunction with the preparatory work to be carried out before 2004.
It was agreed that when this work has been carried out a new Intergovernmental Conference would be convened to discuss the status of the Charter, amongst other things.
The Minister will be aware that the Court of Justice is already deploying the Charter quite broadly in its jurisprudence. My worry is that we face a situation where the Commission, Parliament and the Court think of the Charter as binding but the Council does not, creating a situation that can only result in political and legal confusion. Will he promise that the Council will at least keep the impact of the Charter closely under scrutiny and review its status on a continuing basis?
The Council has a duty to follow, discuss and monitor the question of the status of the Charter. This was decided by the European Council in Nice and obviously the Council will abide by that decision.
Allow me to remind you that the various articles of the Charter are in part based on a number of rights taken from existing instruments. A number of these rights are already "legally deployable" , i.e. they may form a suitable basis for a decision by a legal body, however, not by virtue of the fact that they are included in the Charter of Fundamental Rights, but because they are taken from other instruments.
The Charter also contains a number of articles that are rather an expression of general political aims, for example Articles 37 and 38 concerning environmental and consumer protection. These are not designed in such a way as to be legally deployable immediately.
However, I agree with the Member that it is an important task of the Council, Parliament and the Commission to continue to monitor this question in accordance with what was said at the European Council summit in Nice.
Mr President, Mr President-in-Office of the Council, I have listened to you very carefully, but I believe many MEPs and many European citizens have been left with a bad taste in our mouths in view of the results of the last summit, held in Nice, where the Charter of Human Rights was not approved, and I do not know why the representatives of the Member States' governments did not want to approve it.
But the fact is that I asked a question on a concrete case of human rights, relating to the use of Euskera [Basque] - the so-called lingua navarrorum - in the Autonomous Community of Navarre, and the Commission replied that as language rights are a subject not in force in the Charter of Human Rights at a European level, complaints can only be made at the level of national institutions and courts.
I should like to ask you if you agree with this kind of explanation or whether we European citizens have a right to greater protection by the European institutions.
The Council is not in a position to judge the application in the particular case taken up by the Member.
Allow me to mention two things. Firstly: you stated that the Charter has not been adopted. The answer is that it has been solemnly proclaimed. Secondly: where minority languages are concerned, another important institution - which is also geographically close to Parliament - namely the Council of Europe, has drawn up a convention on the status of minority languages. I regard this as also illustrating the importance of the fact that in a discussion of the Union' s Charter of Fundamental Rights we also consider other important instruments in this area, e.g. the Council of Europe' s Convention on Human Rights.
Mr President, could I ask the President-in-Office once again to restate so everybody can hear that the Charter of Fundamental Rights is a non-binding political declaration as approved by the Heads of State and Heads of Government in Nice. If the Court of Justice or any other court in the European Union is using it to bind Member States, individuals or associations to an interpretation of that charter, then they are incorrect in law, in justice and in legal interpretation. The only Charter of Fundamental Rights and Freedoms which can be utilised in the Member State courts or even in the Court of Justice, as authoritative rather than binding, is the European Convention on Human Rights which is a Council of Europe document.
The Member requests repetition. I don' t like repeating myself, but I am at Parliament' s service.
Allow me to explain as follows: from our viewpoint the Charter is a political declaration and is only politically binding. However, large parts of the content of the Charter are already found in binding conventions, primarily the European Convention on Human Rights. The Charter neither adds to nor detracts from these conventions in any way, but it is significant as clarification and as a political manifesto.
Question No 7 by (H-0252/01):
Subject: Letter Of Intent/Framework Agreement What progress has been made with the Letter Of Intent/Framework Agreement, signed last summer by six Member State governments, to create an internal market for the procurement of defence equipment?
In July 1998 the defence ministers of France, Germany, Italy, Spain, Great Britain and my own country Sweden signed a Declaration Of Intent concerning measures to ease structural change in the European defence industry.
Two years later, in July 2000, these six states signed the Framework Agreement on measures to facilitate structural change in the European defence industry and the ways in which it operates.
The honourable Member of Parliament raises the issue of what has been achieved as regards the Declaration Of Intent and the Framework Agreement. The Council has no role to play in the cooperation that has been established between the six states and is therefore not in a position to be able to provide direct information concerning the situation and what has been achieved in this area.
I understand the technicalities and thank the Minister for that. But would the Council be in favour of repealing Article 296 of the EC Treaty, in other words, disallowing the exemption from the single market provisions and so introducing competition into defence procurement?
The Council has not had opportunity to discuss this matter. Again, I am not in a position to be able to give any direct answer to the question put by the honourable Member of Parliament.
Mr President, I often receive queries from citizens wishing to carry weapons in Europe. These people are hunters and marksmen travelling to competitions. There are huge discrepancies in the rules here. These are serious complaints and we are being asked why the internal market does not function in this area. Do you intend to take any initiatives here?
No, we do not.
Mr President, I wish to take the opportunity of the President-in-Office' s presence in this debate to ask him whether he is aware that the Spanish public company, Santa Barbara, has just been sold to the U.S. company, General Dynamics, having refused an alternative offer from a German company, despite the fact that Santa Barbara actually has a contract to build hundreds of 'Leopard' tanks that are patented in Germany. The Spanish government' s decision is in clear breach of existing agreements to develop the European defence industry, which are the subject of this question. I should like to know whether you agree with this action by the Spanish government, which has sold a publicly owned company to a company from the United States?
The President of the Council is not in a position to comment on the individual case brought up by the honourable Member of Parliament. Allow me simply to state very briefly the legal position of this agreement because I happen to be a citizen of a country that is one of the signatories.
The Framework Agreement is now subject to ratification by the signatory states. It has not yet entered into force, so in this respect, too, the question that the honourable Member is asking is not relevant.
Question No 8 by (H-0253/01):
Subject: Distortion of competition resulting from national compensation schemes for military purchasing On 15 December the Belgian Federation decided to discontinue the practice of linking its military purchases to economic compensation schemes for firms in Flanders and Wallonia. The cabinet's notification of an order for night-glasses says: 'The cabinet confirms that clauses on economic compensation will not be included in any further orders'. Hitherto the cabinet had endeavoured, as far as possible, to place orders involving billions of francs for the armed forces with 'Belgian' firms. These compensatory schemes were always shrouded in an atmosphere of protectionism and wheeling-and-dealing because the decision-making process did not reflect the market mechanism.
What initiative will the Council take in the context of the Common Foreign and Security Policy to ensure that the fifteen EU Member States follow the Belgian example and put an end to any national compensatory schemes for military purchases?
The question that the honourable Member raises has never been put before the Council.
In any case, in the present circumstances the Council has no authority to monitor or intervene in national decisions concerning purchases of military equipment. This is also in itself an answer to the follow-on question put by the previous Member.
I must thank the President of the Council for his very elaborate and extensive response which could, however, be summarised in two sentences flat. I do not know whether to laugh or cry. Whilst all of Europe is wondering how it should start to act as a united front in its defence policy, for example after the Kosovo war, you are coming up with this response. I am really starting to question the Council' s validity. You were absent during the foot-and-mouth debate, as well as during the debate on the discharge. The discharge, as granted by the Council, was an illustration of bad craftsmanship pure and simple. I cannot understand why you are simply fobbing us off with such a response. Indeed, Article 296 of the Treaty on European Union imposes a few restrictions on yourselves in this respect. However, you could also start applying Article 296(2), and you could at least ask the Commission to ensure that you have authority to act in this field. At a time when a Member State is finally abandoning economic compensations and moving away from dubious practices, I find the Council' s response in this matter unacceptable.
I actually have nothing to add beyond what I stated in my initial answer.
I must distance myself from some of the groundless assertions made by the honourable Member and can only confirm that the Council has no authority either to monitor or to intervene in national decisions concerning purchases of military equipment. It is the Council' s task to pursue the Treaty. That is what we do.
Question No 9 by (H-0257/01):
Subject: Mad cow problem and funding urgent measures to solve it Does the Council not believe that steps to solve this serious problem should not be impeded in the short term by the limits imposed on the CAP by the AGENDA 2000 financial perspective, pending the necessary reform of the CAP?
On 12 March the Council adopted the guidelines for the 2002 budget. In the conclusions to these the Council confirms that it will apply the institutional agreement of 6 May 1999 in full. However, the Council emphasises that it is important to make a sufficiently large margin available under the various ceilings in the budget plan when the budget is adopted.
As regards financial repercussions of the BSE crisis, the Council would remind you that, in accordance with the conclusions of the European Council summit in Nice, both the budget plan and the Council Regulation on budgetary discipline must be observed even if new measures or supplementary measures are required.
The Council does not consider that the budget framework on which the European Council agreed in Berlin and which was confirmed in Nice is any obstacle to effective measures being taken to deal with the problems currently facing the beef market.
This framework has not prevented the Council from agreeing on important measures in respect of public health in order to restore consumer confidence. In particular, in February the Council adopted a common position on a Regulation establishing provisions for the prevention and control of certain transmissible spongiform encephalopathies. Once this has been approved by the Council and European Parliament it will provide a framework for sustainable production.
The Council is currently discussing the package of measures put forward by the Commission in February, the aim of which is to deal with the disequilibrium in the market for beef within the Union in both the short term and the long term and to raise the quality.
In the financing summary accompanying the proposal the Commission shows how the financial consequences of such measures can be met within the budget plan. At the meeting of the Ecofin Council on 12 February in conjunction with the Council' s adoption of the proposal for supplementary and amending budget 1/2001 in respect of BSE-related measures, Commissioner Schreyer said that depending on developments in the market, the Commission would consider legislative initiatives to cover the risk of further costs in the budget with a view to observing the financial frameworks of Agenda 2000. The Council therefore feels that the Commission should be able to implement the reform of the Common Agricultural Policy without this being affected by BSE.
Mr President, I do not think that we can allow ourselves to become paralysed by the shortcomings in the political, social and economic project that Europe needs and which Europe' s citizens are demanding every time the European Union is called on to take an exceptional decision. This is what happened in Nice and what is happening again today with mad cow disease or foot-and-mouth. The European Union and, above all, the Council, must therefore not avert their eyes from the fact that an issue as significant as reforming the CAP cannot wait until 2006 and that such a reform requires changes to the structure of the European budget and profound changes to the tight financial perspective of Agenda 2000. Is the Council really willing to adapt Agenda 2000 should this be made necessary by serious practical problems such as mad cow disease, for example, which are affecting certain countries particularly seriously, such as my own, Galicia, thereby avoiding a situation in which, to the incomprehension and confusion of Europe' s citizens, the Union denies itself recourse to the political weapons it has at its disposal?
I would simply like to remind the honourable Member that the decision on Agenda 2000 in March 1999 also includes what is known as a mid-term review of the Common Agricultural Policy that is to be implemented in 2002 and 2003. I assume that the Council will discuss the matter taken up by the Member in an appropriate way prior to this.
Question No 10 by (H-0264/01):
Subject: Tax on financial transactions versus Article 56 Article 56 of the EC Treaty reads:
'1. Within the framework of the provisions set out in this Chapter, all restrictions on the movement of capital between Member States and between Member States and third countries shall be prohibited.
2. Within the framework of the provisions set out in this Chapter, all restrictions on payments between Member States and between Member States and third countries shall be prohibited.'
The Commission replied (H-0024/01) that it was of the opinion that a tax of general application as originally conceived by Professor Tobin ('Tobin tax'), if introduced by a Member State, was likely to be contrary to Article 56, together with Articles 12, 39, 43, 49 and the corresponding articles of the EEA Agreement and that such a tax, if introduced at Community level, was also unlikely to be possible under Article 57(2) of the EC Treaty, since that article provided for restrictive measures only in a limited number of areas.
Is the Council of the opinion that a tax on financial transactions, a 'Tobin tax', is compatible with Article 56 of the EC Treaty? Has any Member State proposed that the Treaty be amended to facilitate a 'Tobin tax'?
The Council has not yet discussed the possibility of introducing a tax of the type once proposed by Professor Tobin. The Commission has not yet put forward any proposal or other initiative in the matter for discussion by the Council.
As far as Mr Sjöstedt' s second question is concerned, as far as we can recall no proposal was submitted to amend Article 56 of the Treaty at the last Intergovernmental Conference.
I have two supplementary questions for the Council of Ministers. The first concerns whether the Council shares the Commission' s assessment that the EU Treaty makes a transaction tax of the Tobin model impossible, i.e. that a Tobin tax would be prohibited under Article 56 of the EU Treaty. Does the Council of Ministers share this view?
My second question concerns the fact that many members of the Swedish government are said to take a positive view of a Tobin tax. Does Sweden, as a Member State, have any plans to bring up this matter in the EU' s Council of Ministers or is the positive attitude to the tax one more of principle than of practice?
The Council cannot answer Mr Sjöstedt' s first question because no discussion has been held in the Council concerning the assessment by the Commission to which he refers.
As Mr Sjöstedt says, it is correct that representatives of the Swedish government have stated that a Tobin tax would be an agreeable idea - wording that has been used by a trade minister known to both of us.
Before it raises a matter each presidency country should make an assessment of whether it is possible to achieve the agreement required. The presidency assesses that at present the conditions are not in place for achieving such agreement and therefore has no plans to take up the matter for discussion.
I would like to put a question to the Council that concerns the slight tendency towards a Tobin tax that Sweden introduced between 1986 and 1991, i.e. the turnover tax on share transactions. What was the result of this type of transaction tax?
I am not sure that it is the task of the President-in-Office of the Council to attempt to make an assessment on behalf of the Council of a tax that the honourable Member calls an attempt at a Tobin tax.
Firstly I do not believe that it is compatible with my role to attempt to make an assessment. Secondly, I do not agree with the description of this tax as an attempt at a Tobin tax.
Question No 11 by (H-0265/01):
Subject: Denmark's JHA opt-out Title IV of the EC Treaty does not apply to Denmark. Nonetheless, a number of the texts adopted under Title IV do apply to Denmark by virtue of international agreements. The Danish government has, for example, indicated its willingness to be associated with the EURODAC regulation, the bankruptcy regulation, the Brussels I and II Regulations and the Regulation on the notification of documentation in civil and commercial cases. The Danish position is based on the assumption that it enjoys freedom of choice with decisions on whether to be involved or not being taken on a case­by­case basis.
Can the Council confirm that Denmark enjoys freedom of choice about whether to be a party to decisions taken under Title IV of the EC Treaty with the result, for example, that certain parts of decisions taken in the area of asylum and immigration can - also in the future - be acceded to by Denmark, while Denmark at the same time retains special national arrangements in other areas of asylum and immigration policy?
The Council would remind you that when the Treaty of Amsterdam was entered into the parties to the Treaty drew up a protocol concerning the position of Denmark that was appended to the Treaty on European Union and the Treaty establishing the European Community.
Under this protocol Denmark shall not participate in the Council' s decisions on proposed measures in accordance with Title IV of the Treaty establishing the European Community. Neither shall any provisions, measures, international agreements that have been entered into by the Community in accordance with Title IV or decisions by the courts that involve an interpretation of such a provision or measure or any such decision be binding on Denmark. However, Articles 4 and 5 state exemptions from these general rules on terms laid down there. Where measures for extending the Schengen rules are concerned, for example, Denmark shall decide whether it is to transpose these measures in its national legislation within six months of the Council having made a decision on these.
The question has been raised as to whether it is conceivable that the content of certain measures decided on by the Community within the context of Title IV of the Treaty establishing the European Community may be made applicable in Denmark in any other way.
No such proposal has been put before the Council at present and the Council thus has not been requested to take a position on this matter.
I should like to thank the President-in-Office of the Council for his selective reading from the protocol on the position of Denmark. I have an excellent knowledge of this protocol and do not need this summing up. The question revolves around a very central issue. The Danish debate is about Denmark' s being able, via intergovernmental agreements, to be associated with parts of what is known as the third pillar, in other words parts of this section of the Treaty establishing the European Community, and I can tell from what the President-in-Office of the Council said that no decision has been reached. The Council has not entered into such an agreement so far, but I am aware - and the President-in-Office can presumably confirm this - that as far as, at any rate, one particular central issue is concerned, namely the EURODAC system, negotiations between the EU institutions and Denmark are under way. Am I to understand the answer as saying that the Council is unaware of these negotiations?
I have little to add to my original answer. It is not possible for the President-in-Office of the Council to assess the content of a national debate such as that to which the honourable Member refers. I have tried to explain the legal reasons for the Council' s action. I am sorry if the honourable Member regards this as an unfortunate reading of the Treaty, but it is, in actual fact, the only thing the President-in-Office of the Council can say in answer to such a question.
Question No 12 by (H-0271/01):
Subject: Payment of Austrian investigators When the Members of the Council were preparing to end the 'sanctions' against Austria, a special working party of three wise men was set up for this purpose. When I asked in a written question to the Commission who was paying these people and how much, the Commission said I should ask the Council. When I put a written question to the Council, I was told that the Council did not know. How is it possible that the Council did not know? Does the presidency of the Council know which body paid and how much the payment was? Do the Member States of the Council have the use of some kind of secret account from which such funds can be paid without the knowledge of the whole Council?
Last year, when answering a question, number 3304, put by the same honourable Member, the Council already had the opportunity to inform him that it had not been involved in the activities of this working party and that no demands had been made upon the Community budget. Austria' s 14 partners in the European Union used their national budgets to cover all the expenses incurred in financing the task of assessing the situation in Austria.
Mr President, Minister, the Council of the European Union certainly did handle matters relating to the Austrian boycott. It is quite amazing that the country to hold the presidency of the Council, which was also a member of the Council when these matters were being handled, is unaware of what was paid to the people given the task of ending sanctions. I would like to ask the representative from Sweden, the country to hold the presidency, who was on the team made up of representatives from fourteen countries engaged in this work: do you mean you really do not know what these people were paid? If you, as a representative of the Council do not know, then perhaps you know as a representative of Sweden?
Once again, I have to answer that I am here in the capacity of President-in-Office of the Council and, because the Council has not concerned itself with the issue, I am in no position to provide any information in response to those questions put by the honourable Member. However, I should like to point out, as an aside in this Question Time, how much Sweden and all the other countries have contributed to this matter via their national budgets. But, as I say, the Council has no role to play in this matter, and this is a Question Time with questions to the Council.
Question No 13 by (H-0273/01):
Subject: Fundamentalist hostility to women in Saudi Arabia The laws currently in force in Saudi Arabia discriminate against women. For instance, women are stoned for committing adultery and condemned to death for apostasy. More than 28 women having been executed since 1990. In its contempt for women, the State discriminates against them. They are subjected to gender apartheid, arbitrarily detained and imprisoned, and watched by the Committee for the Propagation of Virtue and the Prevention of Vice, also known as the al-Mutawa' een.
In view of this situation, when and how does the Council intend to draw the Saudi government into dialogue on human rights for women?
The Council agrees with the honourable Member that the situation regarding women' s human rights in Saudi Arabia is far from satisfactory. The European Union is addressing issues of human rights, including the position of women, with Saudi Arabia and other Member States of the Gulf States Cooperation Council within the framework of meetings at all levels between the EU and the GCC.
When, in 2000, Saudi Arabia took over the presidency of the GCC, two such meetings were held at ministerial level: one in the common EU-GCC council and another in conjunction with the UN' s General Assembly in September. Human rights were also discussed at the meeting between the European Union and the GCC' s regional heads in Brussels on 23 March.
The EU will continue to emphasise to GCC members the necessity of improving the human rights situation in their countries and will continue to cooperate with the UN and international human rights organisations. The EU will also follow up the issue of a more vigorous dialogue on human rights.
The Council would nonetheless remind you that there are no agreements or any separate political dialogue between the European Union and Saudi Arabia. The EU and the GCC are at present negotiating a free-trade agreement. In accordance with the European Union' s policy of incorporating the issue of human rights into agreements with third countries, respect for human rights will constitute an essential component of such an agreement.
Mr President, I should to express my thanks to the President of the Council for the precision with which he answered my question. I should like to ask the supplementary question of whether you consider that the violation of the human rights of women that the Saudi government systematically carries out deserves to be condemned.
The answer to the honourable Member' s question is, in principle, yes.
Allow me to quote from the speech made by the presidency on 29 March at the UN Commission for Human Rights. The European Union took this opportunity to welcome the fact that Saudi Arabia had ratified the convention relating to discrimination against women but added that 'the EU continues to be deeply concerned about reports of torture and other inhuman treatments and punishment, the increasing use of the death penalty and amputations, discriminatory laws and prohibitions of, or restrictions on, fundamental freedoms including freedom of expression, assembly, association and religion' . In this way, the European Union made its views on the situation in Saudi Arabia in this area crystal clear.
Mr President, conflicts connected with religion seem to be a significant cause of human rights violations in the world. Does the Council consider it necessary that the EU should appoint a special human rights representative who would ensure that human rights can be reconciled with other EU policies?
The Council has not had the opportunity to discuss any special human rights function. I would remind you of the observatory in Vienna which is one of the EU' s tools for making sure that human rights are respected. In particular, those issues addressed by the honourable Member are to be monitored, especially the risk of increased religious intolerance such as we are seeing in many areas of the world.
I believe the Council' s view is that the optimum working method in this area is to support the international organisations that monitor issues such as these. Such organisations mainly exist within the framework of the United Nations.
Question No 14 by (H-0278/01):
Subject: Human rights in the Netherlands Article 2(1) (right to life) of the European Convention on Human Rights and Article 1 (human dignity) and Article 2 (right to life) of the European Charter of Fundamental Rights solemnly declared in Nice on 18 December 2000, as well as the position taken by the European Union on Austria 2000 when it declared itself to be a Union of Values, are basic human rights documents and political positions taken for the defence of human dignity and life.
In the light of these documents and of the political activities of the European Union, has the Council followed, been informed about and studied the consequences of the proposed law in the Netherlands concerning medically-assisted suicides which will be determined in the Dutch Senate on 10 April 2001?
The Community' s responsibility in the area of public health is laid down in Article 152 of the Treaty. Paragraph 5, in particular, of this Article states that, 'Community action in the field of public health shall fully respect the responsibilities of the Member States for the organisation and delivery of health services and medical care.' The Council therefore lacks competence when it comes to what is known as medically-assisted suicides.
I want to thank Mr Danielsson for that answer. I am not in any way surprised about this clear distinction, which in itself is perfectly correct, when it comes to the EU' s areas of competence. I would nonetheless remind you that the new draft law in the Netherlands concerning medically assisted suicides is a source of serious concern in many countries. History has shown the danger of such a development. I would point out that this draft law in actual fact enables children of twelve years and over, with their parents' permission, to be present at medically assisted suicides and also enables children of sixteen years and over to decide for themselves, without their parents' permission, whether or not they wish to be present. This is an issue to which we cannot close our eyes in a Europe in which the Austria debate has raised questions concerning human dignity.
I should nonetheless like to be told whether or not the issue of this law in the Netherlands in any way affects the debate on values within the European Union.
This is obviously an important issue that Mr Sacrédeus is addressing, and one affecting our values. The Council' s way of dealing with these issues must nonetheless be based on the Treaty and, as we see it, the Treaty is unambiguous on this point, for this is an issue which the fathers of the Treaty have clearly identified as one to which the subsidiarity principle is to apply. That is to say, it is a national issue.
Question No 15 by (H-0280/01):
Subject: Northern hake fishing - discrimination inherent in the division of TACs by sea area Northern hake is found from the coast of the Basque Country to the coasts of Norway and the fishing grounds are divided up into sea areas (ICES Division IIIa, Sub-Areas IV, VI and VII and Divisions VIIIa and b).
Why is it that the proposal of the Council for the management of Northern hake stocks and its final resolution have the effect of dividing the fishing rights for this species into sea areas when the hake population is considered by the ICES as one management unit for which the ICES Advisory Committee on Fishery Management provides unified scientific advice and does not recommend its being divided up by sea area? Does this not discriminate against fleets according to their geographical distribution and habitual fishing areas? Would it not be fairer for fishermen to catch fish in accordance with their respective fishing quotas in one unified zone?
The Council assumes that the honourable Member is referring to the Total Allowable Catch and quotas adopted by the Council in December 2000. Against the background of the scientific opinion from the International Marine Research Council, recommending that lowest possible catches be adhered to during 2001 and that a recovery plan be implemented for the stock in question, the Council has laid down the Total Allowable Catch for hake, or what is known as the Northern stock, at 22 623 tonnes - 'and four kilos' . On the basis of Article 15 of the Council' s Regulation No 3760/92, the Commission is, at present, considering a series of measures to promote the recovery of the stock.
The Council would call attention to the fact that the Northern stock is a biological concept. The Member States' catch allocations are divided up on the basis of the International Marine Research Council' s administrative divisions with a view to complying with the principle of relative stability laid down in the aforesaid Regulation and in the accession document of 1985. According to this principle, only Denmark and Sweden may fish in the area comprising the Skagerrak and the Kattegat, and only Belgium, Denmark, Germany, France, the Netherlands and the United Kingdom in those areas comprising the North Sea.
Article 161 of the 1985 accession document establishes Spain' s share of hake from the northern stock in Divisions Vb, VI, VII and VIIIab, that is to say the western waters including the Bay of Biscay, at 30 per cent. Spain has no rights in the divisions comprising the Skagerrak, Kattegat and North Sea.
Article 349 of the accession document restricts Portugal' s access to the Southern stock of hake.
Mr President-in-Office of the Council, right from the start, the scientific assessment of the northern hake stock has been carried out on the whole stock and there are not sufficient grounds at the moment to distinguish separate components within it. As you have said, however, the total allowable catches and quotas for 2001, which were set by the Council of Fisheries Ministers in December last year, have introduced something new: there has been a greater percentage reduction in allowable catches in the Bay of Biscay than in all the other northern hake fishing areas.
I should like to ask you what reason there was to justify this discrimination against the Bay of Biscay.
All assessments of quotas are based on scientific and biological advice. Data from research vessels is constantly being assembled. Reports from professional fishermen also have an important role to play in assessments. It is these factors which form the basis for the International Marine Research Council' s recommendations, which then constitute the biological advice given to our fisheries ministers.
It is therefore basic biological facts that form the basis of the proposed measures. There is no intention to discriminate against any category of fisherman, but when a situation arises in which a stock is judged to be close to what is referred to as commercial collapse, account cannot be taken of fishing and the distribution of fisheries during a phase in which stocks are being built up again.
The following question has been taken over by Mr Evans.
Question No 16 by (H-0286/01):
Subject: Council Directive 2000/78/EC of 27 November 2000 on equal treatment in employment Pursuant to Article 13 of the Treaty of Amsterdam, which lays down the principle that discrimination on the grounds of disability must be avoided, the Council consulted the European Parliament in February 2000 on the proposal for a directive on this subject. In Article 2 thereof, the Council and Parliament agreed on the definition of direct and indirect discrimination, but those definitions seem to have been forgotten when Open Competition COM/A/12/98, the results of which are covered by the new Directive, was held. Out of the 645 candidates entered on the reserve lists, not a single one is disabled. Some visually impaired candidates took part in the competition, but, given the mark scheme used by the Commission, whereby twice as many marks are awarded to the written tests and to the tests involving graphics than to the reasoning and oral tests, their marks were significantly lower than those of the normally-sighted candidates. Does not the Council see in this instance a case of indirect discrimination against this group of candidates?
The Council would remind the honourable Member that Directive 2000/78/EC is addressed to the Member States and that the date by which the Member States are to have transposed the directive into national legislation has been set at 2 December 2003.
Moreover, the open competition to which the question relates was arranged by the Commission and did not involve the Council, which cannot therefore accept responsibility for it.
Mr President, the President-in-Office says that it is not the Council's responsibility but that of the Member States. But what is the Council if it is not the Member States? I am not certain that is really a satisfactory answer. He also said that it does not come into operation until 2003. That may be so, but if we are working towards equal treatment for people with disabilities, people who are visually impaired, surely we have to start to make progress now and we cannot have an arbitrary cut-on date as opposed to a cut-off date. I accept that what we are referring to here is the Commission, but the Council also surely has some jurisdiction over what the Commission is doing. The Commission must have some relationship with the Council, and I would hope for a more satisfactory response.
The formal response must be the one I have just given.
I agree, however, with the honourable Member that it is very important that the Council, the Commission and Parliament do their utmost to find a variety of ways of preventing people with disabilities being discriminated against in working life.
As recently as the European Council in Stockholm, a special paragraph was introduced into the conclusions at the presidency' s initiative, clarifying the need for the Member States and the Commission to do all they can to give people with disabilities the opportunity to participate fully in working life.
That is an urgent political request which is not legally binding, but it is a further sign that the Council takes seriously the issue of principle highlighted by the honourable Member.
Question No 17 by (H-0288/01):
Subject: Fisheries and the Swedish Presidency Now that the Swedish Presidency has passed its half-way mark, will the Council outline the ways in which it has promoted the interests of fishermen and the fishing industry, on-shore and off-shore, during its present term of office?
Allow me to remind you that I had the opportunity to report on the Swedish Presidency' s priorities where fisheries are concerned in my reply to the question put during the European Parliament' s January part-session. The presidency also had the privilege of appearing before Parliament' s Committee on Fisheries on 6 February 2001, when we gave an exhaustive presentation of our priorities within the fisheries sector.
A question concerning what the presidency has done to promote the interests of fishermen and the fishing industry is, on the one hand, very general and wide-ranging, because it does not prioritise any particular measures or policy areas. On the other hand, it is also of limited scope because the common fisheries policy ought to include farther reaching considerations than the interests of fishermen and the fishing industry here and now.
The Swedish Presidency' s overriding priority is, and remains, that of ensuring that the fisheries sector is accorded robust and sustainable development through re-establishing a balance between fleet capacity and fishing activity, on the one hand, and accessible fishing stocks on the other. The Swedish ministers for agriculture and fisheries explained in detail in February how important it is to take a general view of the common fisheries policy, to have a more effective policy for the fishing fleet now that the current multiannual guidance programmes have ceased to apply, to devise a strategy for integrating environmental considerations into the common fisheries policy, to apply the precautionary principle and to have multiannual strategies for establishing Total Allowable Catches.
On 20 March, the Commission submitted its green paper on the future of the multiannual guidance programmes and, on 16 March, its communication about the integration of environmental protection requirements into the multiannual guidance programmes. A programme of measures to promote biological diversity in the fishing industry was expected to be available from 28 March, that is to say last week. At its meeting in December 2000, the Council also began its debate on the Commission' s communication concerning the application of the precautionary principle and multiannual agreements for establishing annual allowable catches.
It is the presidency' s intention to progress as far as possible with this work at the Council' s meetings on 25 April and 18 June 2001. We also hope that we shall be able to present parts of an integration strategy in anticipation of the European Council in Gothenburg in June.
Following the Council meeting in December 2000, work has progressed on establishing recovery plans for cod and hake in Community waters. The Commission' s regulations on cod in the North Sea already exist, and measures regarding hake are under consideration. Moreover, we shall soon be embarking on the second phase, in which improved technical measures will be established where these species are concerned.
The Council has adopted a regulation establishing measures to be applied during 2001 for the purpose of restoring cod stocks in the Irish Sea. It will also shortly be adopting a further amendment to the regulation concerning certain technical measures designed to conserve fish stocks. The amendment will ensure greater selectivity in fishing, as well as the protection of young fish.
The Council has also recently adopted a mandate for the Commission to negotiate a cooperation agreement on fisheries with the Russian Federation.
Mr President, due to the time constraints imposed by you, which give my colleagues a chance of having their questions answered, can I very quickly thank the President-in-Office for his response. Perhaps the timing was not right, maybe I should table this question again in June, so that he could outline even further what the Council should have done and account for its stewardship over a six-month period.
Of course, I would like to take the opportunity to welcome the Green Paper on the review of the common fisheries policy, which is all important, particularly to my own country. You will realise that, President, having been an active member of the Committee on Fisheries in the past. It is important to redress the imbalances of the past. The quota and the TACs which the Irish, sharing their prolific fishing grounds with the larger countries, receive was a bad deal. I hope, over the next few months, that we will have an opportunity to impress upon our colleagues in Parliament and ministers in the various Member States the importance to us.
Due to the time constraints, I will leave it at that and not ask the Minister to give me a response in view of Mr Fitzsimons' interest.
As the author is not present, Question No 18 will be answered in writing.
Question No 19 by (H-0294/01):
Subject: Human-induced climate change A UN Science working party adopted a report in Shanghai last January which concluded that most of the observed warming of the last 50 years is attributable to human activities. A second group, meeting in Geneva, concluded that current rates of human-induced climate change would have irreversible impacts such as melting ice sheets, increased river flooding in Europe and increased risk of flooding in coastal areas, and erosion. The greatest impact would be felt by those least able to protect themselves from rising sea levels, an increase in disease, and a decrease in agricultural production in the developing countries in Asia and Africa. What is the Council's response to these conclusions?
The Council is naturally fully aware of the appalling and deeply alarming consequences of climate change, as described in the Third Assessment Report from the Intergovernmental Panel on Climate Change, to which the honourable Member also refers.
The European Union' s positions on this issue are well documented, especially through media monitoring of the climate change issue, and the Council scarcely needs to remind you that the European Community and its Member States have played, and continue to play, a very active role in the international negotiations on climate change. Our most important and repeatedly expressed aims in the on-going negotiations include preparing the way for a rapid ratification of the Kyoto Protocol, so that it can come into effect by 2002 at the latest, and bringing about genuine reductions in greenhouse gas emissions.
Practical measures are being taken within the Community too. Of special importance in this connection is the work being done within the Commission on, for example, the European Climate Change Programme and the work based on the green paper on greenhouse gas emissions trading within the European Union.
Mr President, I want to thank the President-in-Office for his reply mentioned the Kyoto Protocol. What is the Council's response to the statement by President Bush that the USA has decided not to implement the Kyoto Protocol? What does the decision mean for the world community? What steps can be taken to make sure that the Kyoto Protocol remains the firm basis for future negotiations and action to reduce emissions?
The President-in-Office of the European Council, the Swedish Prime Minister, joined with the President of the Commission, Mr Prodi, in writing a letter dated 22 March 2001 to the United States President, expressing great concern about the response from the American government regarding the Kyoto Protocol.
This was then followed up by a special declaration from the European Council in Stockholm, expressing the European Council' s same deep concern.
Moreover, the President-in-Office of the Council (Environment), the Swedish Minister for the Environment, together with the Commissioner with responsibility for environmental issues, Mrs Wallström, have visited Washington during the last few days in order to express the European Union' s concern directly to the American government and to discuss how the American government might be persuaded to resume discussions of the Kyoto Protocol.
I know that the Swedish Minister for the Environment is landing in Stockholm just about now. I have not therefore had the opportunity of receiving an assessment of the results of the visit directly from the minister, but I can assure you that the Council will do everything to ensure that the Kyoto Protocol, which is, of course, one of the most important tools of all in our work for sustainable development in Europe, does in fact become a reality and is ratified.
That brings us to the end of Question Time to the Council.
Due to lack of time, Questions Nos 20-28 will answered in writing.
(The sitting was suspended at 7.17 p.m. and resumed at 9 p.m.)
Air carrier liability in the event of accidents
The next item is the report (A5-0093/2001) by Mrs Marieke Sanders-ten Holte, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a European Parliament and Council regulation [COM(2000) 340 - C5-0294/2000 - 2000/0145(COD)] amending Regulation No 2027/97 on air carrier liability in the event of accidents.
Mr President, the liability rules with regard to international air transport have hitherto mainly been based on the Warsaw Convention dating back to 1929. These limits are now far too low. The majority of international air carriers recognise this and signed a voluntary contract in 1995 in which they dissociate themselves from random liability limits. This formed the inspiration for the original (EC) Regulation No 2027/97. This regulation was used to step up the pressure on the international community to sign the Montreal Convention in 1999, as a result of which the new all-encompassing worldwide system for liability became an established fact. Thanks to the Montreal Convention, which is being transposed into European legislation by the present regulation, a modernised and uniform framework is being set up. This is a considerable improvement on the current international system.
I would like to highlight six points this evening. First of all, I back the Commission' s aim, in the framework of the development of a charter for air passengers, to protect passengers' rights and to inform them of these rights. The present transport conditions in the aviation industry are restrictive and overlook the statutory rights of the passengers. Competition in this sector is fierce, but success and profitable operations must be based on more and better, not worse, customer service. Some airline companies have complained to me about the fact that information to passengers involves a great deal of red tape. You will understand that I do not share their views. The cost and effort involved in informing passengers are considerably less than the efforts which the airline companies make to inform potential customers of new services they are offering.
Secondly, the Member States have agreed that the Community itself is signatory to the Montreal Convention. I consider this a considerable step towards plugging the gap in the Union' s common transport policy, since we are thus recognising the fact that there is joint authority in the field of international aviation matters.
Thirdly, there was some concern as to the implications of the case which IATA brought to the Supreme Court in the United Kingdom against the British government regarding the way in which it implemented Regulation No 2027/97. The court concluded that the regulation remained valid, but that it contained a number of elements which were incompatible with the obligations which Member States had entered into on account of previous pledges, in accordance with international conventions. In my opinion, this objection is no longer well-founded since the regulation has been amended and brought completely into line with the new international system of liability.
Fourthly, upon drafting this report and the eighteen amendments which I recommended to the committee, I sought legal advice from various lawyers and legal experts in order to preclude any doubt which may arise in future in the legal sphere. At the same time, I very much tried to retain the right of passengers to information. The Committee on Regional Policy, Transport and Tourism adopted the amendments by general vote. These amendments can roughly be divided into three categories. First of all, the improvement of the committee text; secondly a simplification of the proposal and the guarantee of complete consistency with the Montreal Convention and, thirdly, a reinforcement of the provisions with regard to information to passengers.
Our committee particularly recommends that Parliament should add an annex to the regulation, containing the text of the information notice as required pursuant to Article 6(2). That is new. In that way, airline companies will be able to offer this information in a uniform manner. The text clearly outlines the provisions of the regulation and is devoid of any legal jargon. Once this regulation enters into force - which I hope will be the case by the end of next year - coinciding with the expected entry into effect of the Montreal Convention - all airline companies in the European Union will then be required to make this information available to their passengers. The text will then be drafted in an unambiguous and understandable language which is clear to the consumer. Airline companies from non-EU countries will nonetheless be required to produce something similar covering the liability system which they operate.
Considering the matter once more, I believe that the Union has the right to ask all carriers which sell tickets in the EU to provide their passengers with information on their rights to damages, not only with a view to acquainting the passengers with their rights, but also to allowing passengers to take out additional insurance, should this appear necessary.
I have the following comment to make to the Commission with regard to Amendment No 9 to Article 3. In the Commission proposal, reference is made to a number of articles from the Montreal Convention. However, various relevant articles were missing. The lawyers in the court room will love this. The Committee on Regional Policy, Transport and Tourism and I are in favour of simplifying the text, thus avoiding any risk of omission. Furthermore, by ratifying the Montreal Convention, the Commission recognises the Union' s authority in this matter.
Finally, I would like to recommend all eighteen amendments. I cannot recommend Amendments Nos 19 and 20, because they imply that third countries need not meet the obligation to inform passengers, even if they buy tickets in the European Union.
I would ask you please to be disciplined this evening. If every speaker goes one minute over, Madam, then we shall have to work an extra 40 minutes and we shall be here until 1 a.m. rather than midnight. Nonetheless, it was a most interesting speech.
Mr President, I should like to begin by paying tribute to the work put in by the rapporteur, Mrs Sanders-ten Holte, on what has turned out to be an extremely complex report, and for her patience and cooperation in taking on board a number of points which the Committee on Legal Affairs and the Internal Market raised in its detailed consideration of the proposals brought forward tonight.
In my remarks I would like to commend the report to the House. I believe that it will result in an increase in protection for air passengers. However, speaking from a personal point of view, there are one or two issues which remain unresolved to my own satisfaction. Hence my tabling, with my colleague, Mrs Foster, of two amendments which reflect the need for these problems to be resolved. This basically centres around the dispute which Mrs Sanders-ten Holte has alluded to, which originated in my own country, the United Kingdom, as to the validity of the original regulation to which the new proposals relate. Until this legal dispute is satisfactorily settled it is my belief that the report should be held in abeyance. This position is complicated by two factors.
The first is the fact that the Montreal Convention, which governs matters globally, has not yet been ratified by sufficient countries to give it binding effect. Nor is this likely to be the situation for some years to come.
Secondly, as referred to by the rapporteur, there is the issue of extra-territoriality. Whilst, to a certain extent, a number of the amendments which have been proposed to the report improve the situation, there are still one or two issues which need to be addressed, in my opinion.
We must avoid any regulatory imposition on airlines which, while quite rightly protecting passengers' interests, actually achieves exactly the opposite by imposing rules which render European companies less competitive than the rest of the industry. Unfortunately some clauses still contained in the regulation would result in just such a scenario.
I hope the House will accept the amendments as a benefit to passengers. I commend the report to the House in its entirety.
Mr President, I too, on behalf of the Committee on the Environment, Public Health and Consumer Policy, fervently congratulate Mrs Sanders-ten Holte on her report, which has certainly adopted the spirit of the amendments we brought in. Those amendments were directed to the improvement of Regulation 2027/97 and to the consumer rights which should be asserted. I therefore particularly want to speak in support of Amendments Nos 1, 4, 8, 13 and 18, which have that effect.
The previous speaker, from my own country - we at least carry the same passport, though we have different views - referred to the situation in the UK. It is true that IATA brought the UK government to court in terms of the possible extension of powers beyond what the legal position allows. Judge Jowitt ruled that conflict did indeed exist between the Regulation and the Warsaw Convention. But I would point out to my British colleague that he agreed with the UK government that Article 234 of the Treaty did in fact render this conflict invalid. The Regulation was therefore held to be valid. IATA lost their challenge and no other referral has been made to the European Court of Justice on this matter. I therefore regard this as a legal red herring and I would prefer to concentrate on the merits of Mrs Sanders-ten Holte's proposals because they will give the consumer travelling by air rights which have been lost for a long time.
The Warsaw Convention is 70 years of age. If you now find yourself stuck in an airport, with your baggage gone, your flight delayed, or perhaps cannibalised, you get this little piece of paper which tells you what your rights are under the Warsaw Convention. Those rights are negligible. What we are doing here is extending a body of practice which will allow us to protect consumers. That is what we should be doing tonight.
Mr President, allow me first of all to thank the rapporteur for an excellent piece of work. As shadow rapporteur, it is always a pleasure to engage in constructive dialogue with a rapporteur receptive to the proposals and points of view presented.
It is naturally important to take account of the interests of air passengers in this issue. I therefore think that the final outcome of the report is entirely positive. A not insignificant proportion of the amendments adopted by the Committee come from the PPE-DE Group, and these have strengthened the position of passengers. We already have a regulation establishing the limits of air carriers' liability to pay damages in the event of death and bodily injury. That was a very important step in view of the level of damages which was laid down by the Warsaw Convention of 1929 and which was definitely on the low side.
The aim of the present proposal is to adapt the EU rules to the new Montreal Convention which will hopefully come into force at the end of 2002. When the revised Regulation comes into force, European air passengers will be given significantly better protection. When they fly with foreign carriers, they may, however, still be confronted by the fact that such carriers have a limited liability to pay damages under the Warsaw Convention because the latter will continue to apply to those countries which have not ratified the Montreal Convention. As a result, we are faced with the difficulty that always arises in connection with international conventions, in that we shall have two overlapping systems for a transitional period. It is therefore of the greatest importance for our Member States to ratify the Montreal Convention as soon as is reasonably possible.
Mr President, I intervene to support the report by Mrs Sanders-ten Holte. We enjoyed a highly fruitful collaboration within our parliamentary committee. The amendments presented to the House were approved unanimously and incorporated suggestions from other Groups, and right from the beginning I could see that when Mrs Sanders-ten Holte was faced with a Member arguing about legal uncertainties it was clear to her that we should press on and avoid delaying tactics, because above all we had to consider passengers' interests. Parliament has pressed on without delays, and we are attempting to give shape to our part in the Montreal Convention, which generates a number of positive features for passengers and therefore deserves the support of the European Union.
We must highlight the greater number of participating countries and the new possibilities on offer, the increase in the compensation payable in the various situations considered in the Convention, the significant introduction of matters relating to baggage and delays and the provision of information for passengers.
We think that providing passengers with information is fundamental. It is fundamental, and perhaps it is not covered in Mrs Sanders-ten Holte' s report in as much depth as we would like, because we would like companies to reply specifically and immediately to consumers' complaints, but it is undoubtedly a step in the right direction and it will have our support.
The recommendation it makes on the amendments will also gain our acceptance on all points, and in this way our collaboration will go right to the end. We will support all the amendments Mrs Sanders-ten Holte has proposed and we will oppose Amendments Nos 19 and 20. We therefore consider that this work is a parliamentary job well done which will result in benefits for the citizens. If, one day, citizens are compensated by airlines for their delays, we will have gained a lot of credibility.
Mr President, Mrs Sanders-ten Holte, first of all, congratulations on this revision of the regulation. In fact, I would also like to congratulate the Commission. As I see it, this evening, we are discussing the rights of the passenger against the backdrop of a number of problems which are, in fact, related to the quality of services offered by airline companies. I am thinking of aspects such as delays, loss, damage, etc., not to mention accidents.
We are debating the liability in this respect and the provision of information to the consumer. I am emphatically supporting Mrs Sanders' liability proposals and also the proposals regarding consumer information. However, we are unlikely to be able to address the quality of that information service in the same way. The question is also that of whether the information service has a preventive effect, especially in the case of delays and such like.
We are now in a situation where we are covered by insurance in Europe. You could therefore say: fly in Europe and you will be covered, but taking the high-speed link might still be a better option.
Mr President, Commissioner, various modes of transport cross many national borders. This should not lead to the constant changing of requirements and conditions. That is why it is desirable, for the benefit of those modes of transport, that international legislation be introduced.
Consequently, rules on the position of air passengers should ideally have a global character. The Warsaw Convention, which is still applicable, has worldwide status, and its successor, the Montreal Convention, is also being given that status. This means that the rapporteur' s approach appeals to me a great deal. Her commitment to directly link EU legislation to the Montreal Convention appears to be the best solution by far. In addition, the reinforcement and clarification of the rights of passengers are, in the light of current practice, certainly no unnecessary luxury.
In short, we too believe that Mrs Sanders-ten Holte has drafted an excellent report, for which I would like to extend my warm thanks and congratulations.
Mr President, ladies and gentlemen, Finnish racing drivers are known as the Flying Finns, which is quite a different thing from the Flying Dutchman, but we who all fly a lot can also speak about flying from our own experience. Although every air passenger can take out private insurance, it is nevertheless only reasonable that a certain basic level of compensation should be guaranteed to all in the event of an accident.
The provisions of the Montreal Convention on the loss, damage or destruction of luggage and loss or damage resulting from delays are contained in EU rules. This is a good thing. Generally speaking, though, I do not believe in regulation that goes too far, as airlines must be given sufficient leeway here. If all airlines were forced into the same situation it would make it awkward to cater for the needs of different client groups. Legislation that is suitably broad in scope must be used to safeguard the business opportunities of both the cheap carriers and those airlines that offer a greater range of services. This is to the benefit of both companies and consumers, as any extra requirements are reflected in the price of the ticket. This basic truth is something the consumer organisations do not always bear in mind in all their enthusiasm.
The important question for airlines is that of a special declaration being made at the time of check-in. The declaration would entitle the passenger to a level of compensation that was above the normal limit. It will be absolutely essential to avoid excessive bureaucracy in this. In my opinion, the requirement by airlines for the declaration to be made prior to take-off is only reasonable. The regulation lacks clarity inasmuch as the points in the Montreal Convention referred to in it are not, however, to be found in the regulation itself. The basic premise should be intelligible legislation, and that is not quite the case at the moment. However, the regulation is a leap forward in terms of its content, and there is reason to rejoice that the outdated Warsaw Convention is receding from view. The most modern laws are not a guarantee of success in one day in the life of a busy passenger, however. You understand what I mean, do you not? Breakfast in Rome, lunch in Paris, dinner in Helsinki, and luggage in Moscow.
Mr President, I should like to congratulate Mrs Sanders-ten Holte for her excellent report, which highlights the importance of rapidly implementing the Montreal Convention and of informing passengers at length about the rights it gives them.
We in the Commission fully share the tenor of the report, since it supports our intention of providing air passengers with a high level of protection in the event of an accident, it aims to modernise the rules on liability for delays and damage to baggage, and especially it aims to provide users with better information about their rights, since the greatest problem is often that the users themselves do not know what their rights are.
I am delighted to tell you that at its meeting tomorrow the Transport Council should adopt a decision to ratify the Convention and for the Community to ratify the Convention at the same time as the Member States.
Furthermore, the Community must bring Community rules on airline liability into line with those of the Montreal Convention, which is the aim of this proposal.
With regard to the amendments that have been tabled, perhaps the most important are those concerned with the information to be given to passengers on the provisions about the airlines' liability. In its proposal, the Commission requires the companies to provide passengers with detailed information. The report intends to strengthen the wording of the rule to oblige Community carriers to make available an information leaflet, as given in the Annex that is proposed. This would ensure that the airlines gave passengers the necessary information in a precise manner, something that experience shows does not always happen.
Therefore, ladies and gentlemen, the Commission accepts Amendments Nos 13 and 18.
The other two amendments, numbers 19 and 20, would, if approved, have the result that carriers from third countries would be exempt from the obligation to inform their passengers on the rules relating to their liability, and we therefore cannot accept this discrimination and reject both amendments.
We also have a few doubts about Amendments Nos 9 and 10, since according to them the airlines' liabilities would be governed by the relevant provisions of the Montreal Convention without the corresponding articles being specified. The Commission proposal, however, lays down that liability shall be governed by the provisions of seven articles of the Montreal Convention, which are explicitly numbered. Ladies and gentlemen, changing this matter could lead to a hostile reaction by some Member States, and the subsequent debate would slow down the adoption of the regulation to the detriment of the passengers. That is why we cannot accept Amendments Nos 9 and 10.
We cannot accept Amendment No 11 either, since the article cannot be deleted if the text still refers to specific articles of the Montreal Convention, in line, therefore, with the previous rejection.
The Commission can, however, accept all the other amendments, which strengthen or clarify the text.
Mr President, ladies and gentlemen, madam rapporteur, I have summarised the Commission' s position on this report. I should like to thank Mrs Sander-ten Holte once again for her marvellous work and support for the swift introduction of the Montreal Convention into Community law, and she is quite right, since this new incorporation will mean passing on from the international system agreed 72 years ago - which in the end was trying to restrict the airlines' liability - to another, more modern system which is aiming to do just the opposite: to give a high level of cover to the protection of passengers' rights.
Thank you, Commissioner De Palacio.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Coordination of transport by rail, road and inland waterway
The next item is the debate on the report (A5-0096/2001) by Mr Camisón Asensio, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a European Parliament and Council regulation [COM(2000) 5 - C5-0402/2000 - 2000/0023 (COD)] concerning the granting of aid for the coordination of transport by rail, road and inland waterway.
Mr President, ladies and gentlemen, Commissioner, it is well known that, despite successive reforms, Article 73 of the Treaties remains in force, which means that coordination between the various modes of transport is still a Community obligation. It should not be otherwise, since if this were not the case what would probably happen, given the current trends that we face every day, is that the roads would fill to bursting point with lorries.
Such coordination between the various transport modes was taking place under a Regulation that had been in force for thirty years and was beginning to seize up. This gave the Commission an excellent opportunity to put forward this proposal, which will replace the old regulation just in time. This is its intention and we applaud it.
We believe, however, that the Commission has displayed a certain degree of prudence in its proposal. It has moved ahead, but rather too tentatively. What is more, everything indicates that most of the political groups in this House are of the same opinion, since this is revealed by the content and the large number of amendments - 116 - tabled and debated in this Parliament' s Committee on Transport, almost all of them with the same message: to use this opportunity to encourage the necessary and appropriate transfer of traffic onto more environmentally friendly modes of transport. This is a desirable objective which, I believe, has to a great extent been achieved, in view of the results of the exhaustive voting that took place in the Committee. Therefore, as the rapporteur, I must congratulate the Members who tabled those amendments, since the results achieved - which today are put before this House as a joint effort by everybody - are the outcome of a broad consensus.
I take this opportunity to draw the Commission' s attention to this fact when it accepts or rejects our amendments. We would like there to be a reasonable degree of identification between Parliament and the Commission.
In our debates we bore in mind facts such as the following: a vital Kyoto commitment is to cut our polluting gas emissions by 8% by 2010, whereas, if there is no change in the relative shares of the various transport modes, it has been predicted that in the transport sector there will be a 40% increase in these emissions over this period. It has also been calculated that moving goods by rail needs four times less energy than by road. Something similar could be said for transport by inland waterway. Trains can use a greater proportion of renewable energy. If action is not taken in time, road traffic will double between now and 2010.
Does all this mean that we have to gradually give up using roads? Not at all. There may be some conflict of opposing interests between the different transport modes - that is to be expected - but the strikingly obvious consequence of all this is that coordination between the various transport modes is still essential.
This is precisely the aim of the proposal we are debating today, and through it the respective shares of each transport mode may tend to be redistributed in more rational proportions. In view of this intermodal conflict it must be recognised that the Commission has acted in a reasonably balanced manner in its proposal.
For our part, without ever losing sight of that coveted balance, we have moved ahead but only ever opening the throttle in what I would call emergencies, that is, in those objectives that should not wait any longer. For instance, accepting that in practice transhipment between land and maritime transport, and also coastal traffic, has a significant land component and therefore should not be ignored in this directive. Emphasising real, sustained progress, and also research and development. Enhancing combined transport, the de minimis concept for avoiding bureaucracy, and the contractual relationship for ensuring the transfer of traffic from one mode to another that is more beneficial.
To end with, what can be said about external costs? It is a fact that there are highly competent consultants who have argued, for instance, that external costs, including traffic congestion, are shooting up to account for 10% of the gross domestic product of Europe, a figure which may be debatable but which is astounding all the same.
In view of this we believe that the Commission should tackle this problem now. We urge the Commission to prepare a proposal taking into account the value of such external costs so that they can then be internalised, and then we will have taken a giant step forwards in this matter.
. (NL) Mr President, I will take the floor on behalf of the draftsman of the opinion of the Committee on Economic and Monetary Affairs, Mr Blokland. The Committee on Economic and Monetary Affairs has assessed the Commission proposal in terms of competitive aspects and competitive neutrality.
The point of departure is that a shift towards more sustainable transport should, first of all, occur by providing an honest account of the cost per mode of transport. However, the external effects and specific infrastructural costs are not yet included in the price for the consumer. That is why the Member States must be able to offer compensation to the competing modes of transport. This opportunity, in the shape of compensation, is offered in the present proposal for a regulation.
In its recommendation, the Committee on Economic and Monetary Affairs has made a strong case for honest competition. For this purpose, it has asked for the definitions of specific infrastructural costs and external effects to be worded more accurately. Additionally, the description of the term "common interest" deserves attention. After all, the Commission will grant support insofar as it does not contravene the common interest. Clear definitions should prevent ambiguity in the interpretation and, consequently, should secure honest competition.
The report contains the economically sensitive subject of support which goes beyond compensation for effects which have not yet been included. Competitive neutrality can therefore be jeopardised. In order to establish a level playing field for the different modes of transport, and for companies, in particular, transparency is crucial in this case. The draftsman of the opinion would have liked to have seen more weight accorded to this in the draft report, because this draft report calls for active support which goes beyond compensation. In this connection, simply granting terminals for combined transport exemption from notification is not a reasonable measure to take.
The draft regulation may seem difficult to understand at first, but it applies honest competition as the appropriate tool for achieving sustainable transport. More precise definitions contribute to the clarity of the Commission' s position with regard to equal conditions and transparency. This adds the necessary predictability in the assessment of support schemes by the Commission. After all, indeterminate support and inequality among businesses should not form barriers to sustainable transport.
Mr President, Madam Vice-President, honourable Members, ladies and gentlemen, first allow me to thank my fellow member, Felipe Camisón Asensio, for his report on behalf of my Group. He has drafted it very carefully. He did not succumb to the temptation to open the door to subsidies still wider; on the contrary, he kept it where the vice-president suggested. The vice-president and Mr Camisón Asensio were streets ahead of the European Council. We may, nonetheless, quote the European Council. The European Council stated in Stockholm that we need to reduce the scope of state aid in the European Union and to make the aid system more transparent. And that is precisely the objective here. I think that, in replacing the old Regulation No 1107/70 with the new regulation, we have indeed made the system more transparent.
As regards the use to which it is put, I believe that aid only compensates so-called unpaid costs in connection with the development and use of transport infrastructures. This poses a problem, because it is not clear exactly what external costs are. Let me give you an example: the theory that it is always better, for the purpose of environmental protection, to shift freight from the road to the railway does not automatically apply. We are debating noise in the vicinity of airports, we are in the process of banning night flights. Just think about when you hear a good old freight train in the middle of the night; it is loud, it stinks and the brakes squeal.
What I mean is that, when it comes to questions such as "What are external costs? How can they be scientifically defined? And how can they be apportioned?", we still have our work cut out. I am delighted that the report says as much. It is work which the Commission has yet to do and I am keeping my fingers crossed that the Commissioner will be able to do it soon.
Mr President, Commissioner, ladies and gentlemen, first I should like to thank the rapporteur on behalf of my Group. He was most cooperative while drafting his report. Basically, the rule of the internal market is that aid distorts competition and is therefore inadmissible. The previous speaker pointed this out. There must be special grounds for exceptions to this rule. In this regulation, the special grounds are: the coordination of inland transport. The prime purpose of aid in this sector is to allow fair competition between road, rail and inland waterway transport. This is the only way of optimising the overall European transport system in the long term, especially in the freight sector. This is the only way we shall ever bring about the much-vaunted intermodal transport chains. In order to make these transport chains as flexible as possible, we want to extend the scope of the regulation to short sea shipping. Government funding for building, maintaining and operating transport infrastructure does not come under the ban on aid, provided that it is available to all users on a non-discriminatory basis. This should apply irrespective of the legal form of the infrastructure operator. This is the only way of ensuring that railways and ports are treated on a equal footing with roads.
Now to aid for use of the infrastructure. Aid for using transport infrastructure should reflect the widely varied costs incurred by society from the choice of mode of transport. In other words, both the infrastructure and the external costs must be included when calculating aid. Equality of competition between the modes of transport is safeguarded by paying the difference between the unpaid costs of two carriers to the social and more environmentally-friendly carrier in the form of aid in order to make it cheaper and more attractive to use. Unfortunately - and this has also already been addressed - there is no politically legitimate model for calculating these costs at European level, which is why I have agreed, after a great deal of discussion and careful thought, to the supplementary model, which provides for contracts to shift transport from the roads to the railways and inland waterways. This is introduced in proposed Amendment No 48 and I call on the House to support it. However, this model should only be allowed for a transitional period because, the best intentions notwithstanding, it contradicts the basic approach of the regulation in targeting equality of competition.
Now to notification: aid needs to be notified, but bureaucratic costs should be kept to a minimum. We therefore suggest exemptions for terminals which are provided for in a national or European development plan or which belong to the trans-European freight traffic network. We are also in favour of a de minimis rule of EUR 100 000 over three years. As far as aid for the use of transport infrastructure is concerned, we are calling for five-year aid with the possibility of renewal.
On balance, the regulation will help to bring about a clearer structure for the granting of aid for the coordination of inland transport and to dismantle distortions of competition - including between Member States.
Mr President, Commissioner, I would like to thank the rapporteur, Mr Camisón Asensio, for dealing competently with such a complex subject and, on behalf of my Group, I would like to express my support for the basic line taken by the regulation. It is precisely because we think we should push forward with and put pressure on the processes of the liberalisation of the markets and transport services that we feel that there is room for the States to retain, in a limited number of cases, their right and duty to intervene to ensure that urban development objectives are pursued and that social and environmental requirements are met.
Amongst these matters, there is no doubt that the incentive for sustainable mobility is an historic objective that must be pursued now; from this standpoint, therefore, the aid for use of infrastructure by companies, which is intended to compensate for incremental unpaid infrastructure and external costs of competing modes of transport, must also be accepted. We are forced to this point because the forecast contained in Article 4 of the regulation is dictated solely by the absence of a general Community legislation on the definition, assessment and charging of the costs of using the infrastructure, whether they are internal or external. This is a subject upon which Parliament has already expressed its opinion in a report which I had the honour to present on its behalf.
This is why, just until the Commission produces its proposal - and I am less sceptical on this point than Mr Jarzembowski because I hope, or rather, I am sure, that the Commission will succeed in producing measures and technical forms that will resolve many of the theoretical problems which are still being raised - I feel that the possibility laid down in Amendments Nos 26, 40 and 48 of an explicit link between State aid and objectives of the effective transfer of freight volumes towards more sustainable modes of transport must be supported. In conclusion, I feel that the "contract" which we envisage establishing temporarily with those who genuinely undertake to uphold sustainable mobility is something which can be employed until more general rules are introduced.
Mr President, Commissioner, the regulation proposed by the Commission simplifies matters remarkably, compared with the previous rules. Exceptions to aid rules are important, in fact they are absolutely indispensable because, first, additional assistance is needed in order to develop, operate, maintain and/or complete transport infrastructures and, secondly, freight sent by rail, internal waterway or combined transport should receive compensation for the unpaid costs of competing road transport, so that specific requirements, such as environmental friendliness and regional potential, can be incorporated into transport policy.
An approach which only aims to prevent potential distortions of competition and fails to include environmental, social or regional aspects is unacceptable. The rapporteur, who deserves our thanks for his excellent work, and the Committee have set more far-reaching, important premises, which my group supports, such as including aid for short sea shipping, including combined transport operations at sea ports, granting aid irrespective of whether the company is a public or private company, minimising administrative costs by introducing thresholds below which no checking by or notification to the Commission is required, extending the period of aid and providing the possibility of extending the aid regulation. Once this regulation has been implemented, there will be further opportunity to shift more traffic to more environmentally-friendly carriers.
Mr President, Madam Vice-President, I too should like to thank the rapporteur for his report. The numerous proposed amendments are proof of the interest which this report has generated. An aid regulation for transport infrastructure and use is important, because it will increase transparency. And apart from this, we may expect this directive to improve efficiency and bring about environmentally-friendly and safe transport, even if only one small step at a time. Although no one particular type of transport is given special attention in this directive, we expect traffic on the roads to be relieved. But this will not happen if there is false competition between the various modes of transport.
As far as I am concerned, this regulation shifts the emphasis, with the Committee making provision for various amendments which go in two directions. First - as Mr Jarzembowski has already explained - we think it is important to provide a more accurate definition of the concept of external costs. They cannot be interpreted differently from one country to another or from one region to another, because that really will cause distortion.
Secondly, we also assume that distortions of competition will be avoided by treating carriers identically. If a state invests in transport infrastructure which is to be equally accessible to all users, then no distinction should be made between these carriers. Irrespective of whether this aid is intended for the railways, the roads or an inland port, the aid must be measured against the criterion of accessibility of the infrastructure to users, so as to guarantee fair competition. Then we also fail to see - and some proposed amendments also relate to this - why, according to this philosophy, multimodal platforms or inland ports should be burdened with a de facto notification requirement. We expect simpler administrative procedures and, hence, equal treatment of all carriers.
Mr President, Commissioner, I too would like to thank the rapporteur for his report and I go along with the gist of what Mr Costa said. However, there is one point with which I, like other members of the Dutch People' s Party for Freedom and Democracy, am struggling, namely the following.
Recital No 14 and Article 4 provide for the possibility of government aid being granted for the purpose of the use of infrastructure. This is possible pursuant to the amendments. In our opinion, this exemption from the ban of government aid is undesirable. First of all because the starting premise is wrong, for transport by road already pays the lion' s share of external costs. Secondly, it is not judicious to grant extra support for the use of the railways, because costs do not constitute the most important reason why transporters do not opt for rail. We need an increase in quality and reliability, and market discipline is in that case the best incentive. I fear that this incentive for a modal shift, of which we are, of course, in favour, is counterproductive, brings about distortion of competition and undermines the work that has been done in the framework of the rail infrastructure package. We will therefore be voting against Recital No 14 and Article 4. They do not belong here.
Mr President, in a context marked by the rail accidents in Great Britain which serve to illustrate the price paid by society to quench the thirst for profit of rail companies, the European institutions are thinking of authorising Member States to grant aid to improve their infrastructures. The European Union, which is ostensibly opposed to national state aid capable of distorting competition, is preparing, in the proposed report, to renege on its own proposals so as to be able to continue its policy of privatising public services.
As a result, rail companies, which pocket the receipts from the lines conceded to them without bothering to lay out the minimum expenditure to maintain and renew tracks and other rail equipment, have not only been given absolution but will be entitled to additional subsidies to meet investment obligations which should be their responsibility.
We restate our opposition to the privatisation of public services as well as to the introduction of any idea of profitability for services which are crucial to the entire population. Management according to the law of private profit is just as catastrophic for the economy as a whole as it is for the rail industry.
Mr President, Madam Vice-President, the regulation on the granting of aid for the coordination of transport by rail, road and inland waterway endeavours to do some good, to help, with a new aid scheme, to make something out of the set phrases spouted by soap-box speakers on the subject of transport, by shifting traffic, especially freight traffic, on to more environmentally-friendly modes of transport, mainly from the roads to the railways, inland waterways etc. That is, as I say, all well and good. And the detailed work produced by our rapporteur on this proposal is also good, including what the Committee has added in a whole series of proposed amendments, including short sea shipping, including combined transport procedures, disregarding whether the carrier is a public or private company, not to mention a de minimis rule intended to keep excessive administrative costs within prescribed limits.
Regretfully, we must also point out what this regulation cannot achieve. Mr Camisón Asensio himself has addressed this. We still have to live with transport policy specifications from the last century, admittedly from the middle and the second half of the 20th century, but hardly forward-looking models for the 21st century.
If we really want to stem the tide of traffic on the roads in the future, we must do more than change a few aid rules for the benefit of the railways and shipping. And if we do more, then we should do it consistently. The Commission has just submitted a proposal to abolish - without replacing - the quantitative ceiling of 108% in the agreement on transit traffic through Austria. Whether this is in keeping with the spirit of the Camisón Asensio report I somehow doubt. The forthcoming discussion on this new proposal will give us an opportunity to clarify this question.
Mr President, first of all I want to express my gratitude to the rapporteur, Mr Camisón, for his magnificent work and to Parliament for the effort it has made to improve this proposal, as shown by the various amendments presented by the Committee on Regional Policy, Transport and Tourism and also those tabled and argued today during this sitting.
This proposal for a Regulation concerning state aid for the inland transport sector implements Article 73 of the Treaty, according to which aids for the coordination of transport are compatible with Community law. Our intention, therefore, is to create a transparent, coherent and clear framework so that there will not be distortions in the market. It is also important that the same standards should be applied to different inland transport modes that compete with one another. The Commission proposal, therefore, establishes common criteria for the granting of exemptions which apply equally to all types of inland transport.
Roughly half of the amendments agree with the Commission' s position and can therefore be accepted. Some of them, however, run in a very different direction and hence we cannot accept them. I shall refer to some of them.
First, the concept of state aid is the cornerstone of the Union' s competition policy. According to this concept, any public aid to a company performing an economic activity, whatever its legal status, is an example of state aid to which the rules of the Treaty apply. Neither Amendment Nos 21 or 37 can change this fundamental principle of Community law.
The aim of several amendments is to encourage rail and combined transport through the granting of public subsidies in detriment to other transport modes. We cannot share the approaches proposed, although we agree with the concern and need to boost the railways. But, ladies and gentlemen, we shall achieve this if the railways are able to give good quality service and are thus competitive, and to this end I believe the measures we are setting in motion are the best.
A key element of the proposal is to create conditions of equality, so that there can be fair competition between companies based on the user-pays principal, which takes into account external and infrastructure costs. As a consequence, state aid should confine itself to compensating for certain external costs, all within a framework of fair competition. Uncontrolled aid in excess of these costs does not give these companies adequate incentive to improve efficiency and competitiveness.
Other amendments propose that aid to transhipment installations, with combined transport terminals, should be exempt from any notification procedure, but since the terminals are often operated by private companies and compete with other terminals to attract traffic flows, there is an obvious risk that there may be a distortion of competition. We therefore cannot accept that they should not be communicated.
It has also been proposed that companies that provide passenger transport services may opt for aid to compensate for external and infrastructure costs. Aid for passenger services, however, under Article 73, is regulated in the Commission regulation on public services, which proposes a complete and appropriate framework on the manner in which the public authorities can support the provision of internal passenger transport services. Therefore the aim of these amendments is ultimately to change this regulation, and the Commission cannot therefore accept them.
One amendment also asks for criteria to be established regarding systems for compensating for external effects and infrastructure costs. The assessment of external effects is a subject under constant debate, as Mr Jarzembowski has indicated. Today there are methods applicable to that kind of assessment, but despite the Commission' s efforts the Member States have proved very resistant to agreeing on common formulae.
The Commission is by no means giving up the idea of submitting a proposal of this kind in the future, and I should again like to thank Mr Costa for the work he put into his own report on this. But what we can never do is subordinate the need to assess concrete plans for public aid to an agreement by the European institutions on common standards. On the basis of a pragmatic approach and in accordance with the principle of subsidiarity, and until we have these standards accepted jointly by everyone, the Commission leaves the choice of the method for assessing these costs in each specific case to the Member States.
In view of all these arguments, the Commission accepts Amendments Nos 1, 2, 3, 4, 5, 6, 7, 8, 13, 16, 18 (second part), 19, 20, 24, 27, 33, 36, 40, 44, 45 and 51. We cannot accept Amendments Nos 9, 10, 11, 12, 14, 15, 17, 18 (first part), 21, 22, 23, 25, 26, 28, 29, 30, 31, 32, 34, 35, 37, 38, 39, 42, 43, 46, 47, 48, 49 and 52.
My compliments to the interpreters on keeping up with the speaker!
The debate is closed.
The vote will take place tomorrow at 12 noon.
Sea ports, inland ports and intermodal terminals
The next item is the debate on the report (A5-0111/2001) by Mr Piecyk, on behalf of the delegation of the European Parliament to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a decision by the European Parliament and the Council [C5-0050/2001 - 1997/0358(COD)] amending Decision No 1692/96/EC as regards seaports and inland ports as well as Project No 8 in Annex III.
Mr President, I must admit, it is a wonderful feeling to be able to speak at this hour to such a large audience and it will perhaps be even more wonderful tomorrow, when a report is finally adopted, because it has been a long haul. In 1996, at the end of the conciliation procedure, we had the Commission communication on improving ports in the trans-European networks. Then a proposal was submitted at a very late stage and in March 1999 we had the first reading, which is when we should really have discussed the review of the TEN. Then the Council took its time. In October 2000, we had the second reading and it was only under the pressure of the conciliation procedure that we held a proper discussion and moved any closer to the Council' s standpoint. It could all have been much quicker and simpler and, in the meantime, it is now 2001. Nonetheless, I think the end is in sight.
We now have a reasonable classification of ports as international - Community - ports and regional ports, with acceptable categories for tonnage and passenger volumes. The same applies to inland ports with a volume of 500 000 tonnes of freight, which I think is a proper order of magnitude. We have mainly included ports and inland ports as nodes in the trans-European networks, i.e. they act as nodal points for the rest of the trans-European connections. We have included intermodal terminals in the text, so that, as a carrier, combined transport supports the railways and inland waterways and underlines their particular importance.
After lengthy discussion, we also have a perfectly proper and reasonable definition as to what constitutes infrastructure and what can and cannot be aided in ports and inland ports. At the same time, we have amended Project No 8, one of the major projects of the Essen Council' s 14 projects, which was later confirmed in Dublin, in close harmony in the codecision procedure, which was very difficult at the time. I am particularly pleased that the Commission has promised to include the Elbe-Lübeck Canal in its proposal at the next revision. I am also grateful, Commissioner, to your comrades-in-arms at the Commission, who were extremely helpful in the closing stage, coming forward with one new proposal after another, so that, in the end, we did not need to go right through with the conciliation procedure and were able to reach an agreement before then.
If I may add a comment: in my view, we overestimated the TEN somewhat right from the outset. We said both in Committee and in Parliament: let us set our sights a little lower! These errors should not be repeated during the revision. The Commission tabled some excellent proposals on the trans-European networks in the initial stages of the consultation and we should revert to them. That means not just stringing and stitching together what the Member States provide you with; it also means that the Commission should set its own priorities. As we spend so much time here talking about special dossiers, about rail and water, I hope, Commissioner, that the priority of rail and water in the TEN will be reflected in the Commission proposal.
I think that, on balance - even if it has taken a long time - we have done a good job. I should like to thank everyone who was involved, my fellow members in Parliament, the Commission and the French Presidency of the Council for bringing it all to a successful conclusion.
Mr President, Madam Vice-President, ladies and gentlemen, first I should like to thank the rapporteur. He has seen this difficult dossier, which involved an extremely difficult fight in the Council, through two institutions and the Conciliation Committee, and that is most important. Rapporteurs simply need to have the courage to stand their ground. He has demonstrated that courage and has been successful as a result. I join him in thanking the French Presidency of the Council, which endeavoured to find a compromise at the eleventh hour. I should like to thank the Vice-President and her officials for helping us to negotiate that compromise. So, in this respect, my warmest thanks to the Commission.
I, too, shall endeavour to be brief on this lovely evening, hence just three points. First: we had to set ports, inland ports, sea ports and intermodal terminals in the right context within a text on trans-European networks, which is why we said they must be ports and inland ports which are connected to the hinterland, which form part of a network, and not individual ports, which may be very nice but which have no trans-European significance. I think that the classification which we have found together with the Council is a very good one.
Secondly, we had to draw a dividing line between infrastructure and superstructure. To non-specialists that all sounds very complicated, but it is fundamental to the question of equality of competition between ports or to the question of inadmissible distortions of competition. First, it was important to clarify what we mean by infrastructure. So what must the state do and pay, without intervention on the part of the Community, without any notification requirements? A typical question might be: does dredging a harbour mouth have to be notified or not? This gave rise to a whole series of difficulties between the Member States and the Commission. But what was important was to clarify that superstructure is defined by reverting to infrastructure, in order to ensure that there is no competition-distorting aid. I think this was achieved very well.
And a third point, if I may. Madam Vice-President, please bear in mind that this is the first time that Parliament has been able to codecide on priority projects in the codecision procedure. Because the wise Heads of State or Government said after Essen and Dublin that they would decide what priority projects are! What is Parliament here for? In this case, we have managed, with the rapporteur' s help, to ensure that the Council and Parliament decide jointly on priority projects and we should bear this in mind when it comes to the revision.
Mr President, Commissioner, ladies and gentlemen, as on every other occasion when a long procedure comes to a successful conclusion, now too we have reason to be satisfied, especially as the conciliation procedure achieved a result for sea ports, inland shipping and intermodal terminals.
As MEPs, we should be even more satisfied because the final text incorporates most of the basic amendments made by Parliament at previous readings. Thus, with a view to creating equal conditions - which was the whole point - for all ports in the Union, as regards eligible investments and the application of stricter criteria and requirements for classifying sea ports in the European network and supporting inland ports, the following classification terms have finally been adopted:
for international sea ports: 1.5 million tonnes of freight or 2 million passengers a year, provided that they have intermodal terminals with the rest of the network,
for Community ports: 500 000 tonnes or 100-200 000 passengers per year and
for inland ports: 500 000 tonnes of freight.
My basic belief - and this has also been catered to - is that ports which do not meet the above criteria but which are in island, outlying or remote areas should also be classified; this was a demand which we insisted on, we felt rightly, because it means that objective dimensions are covered. We also note that the Commission needs to correct the maps attached to the text sent out as certain ports are missing, despite the fact that they meet the requirements which I have mentioned.
Finally, I should like to thank and congratulate all my fellow members who were involved in the procedure, the senior officials of the French Presidency and the Commission and, of course - and above all - our fellow member, Mr Piecyk.
Mr President, Commissioner, ladies and gentlemen, among the most important infrastructures in island regions are the ports. If, in addition, these regions are remote, this importance becomes strategic. We are therefore interested to see the Council proposal on the change to this decision, approved in 1996. Since then, common positions have been reached between the initial Council proposal and the European Parliament, with the classification of seaports within the trans-European transport networks according to the criteria of annual freight traffic or passenger numbers transported.
Throughout this revision process, consensus solutions have been reached which, in the case of the outermost regions of the European Union, may paradoxically have strange consequences - as Mr Mastorakis has mentioned - because there is a risk that certain seaports situated in island capitals, at least in the case of the Canaries, will be included in a category other than that of tourist port because of the use of out-of-date freight figures or through considering domestic passenger traffic. Therefore, every possible precaution must be taken to prevent dysfunctions in specifying the types of project that the ports can have access to as a result of this classification, which I regard as provisional until up-to-date data are available, not forgetting, of course, other possible requirements such as connection to trans-European network land routes or the installation of a number of facilities.
Nevertheless, I believe the most important thing is that these ports are included in the trans-European transport networks, with the positive consequences that will bring.
I close by congratulating the rapporteur on his work.
Mr President, Commissioner, ladies and gentlemen, first I should like to congratulate Mr Piecyk because, two years after the first reading of this document, today he can see the culmination of his work.
I regret that the Council is still examining at state level what intermodal terminals should be included in the European combined transport network, and I am delighted by the change to the specific Project No 8 of the Annex relating to the 'Lisbon-Valladolid motorway' , as it was formerly known, with its new name 'the Portugal/Spain multimodal link with the rest of Europe' , for the management of rail, road, sea and air connections in the three Iberian corridors between Galicia and Portugal, between Portugal and Seville/Andalusia, and between Irún (in the Basque Country) and Portugal, which I hope will include the TGV high-speed train, and I also hope that financial aid will reach the so-called Basque 'Y' , which, like any other railway line, generates not only economic advantages but also great environmental benefits.
Mr President, a very good evening to you. At this late hour we are discussing an important matter for the coasts of Europe. It has taken several readings and a conciliation procedure, but all' s well that ends well. First may I thank my honourable fellow member, Willy Piecyk, for his convincing work. He has worked for our ports and for that he deserves our thanks. I said all' s well that ends well. Forgive me if I include in this happy ending the fact that my home port of Cuxhaven has been given a category A classification.
I must admit that I am not completely happy with the 1.5 million tonnes minimum volume required for category A classification. What still worries me is that this will particularly disadvantage areas at the edge of the Union, which I should like to see granted the same international status as Rotterdam or Hamburg. Mind you, I am not talking here about ports for pedalos, I am talking about ports with an annual volume in excess of 1 million tonnes of freight. I think it is also important to see small ports in an international context. What is the point of talking about globalisation if we then classify our ports according to the principle of "You may play the game at an international level, but you may not" ? On the contrary, we should be pleased that we have so many nodes with international connections in the EU.
Trans-European networks and the concomitant investments only make sense if we cover Europe with a real network of ports which includes rather than excludes. European ports have modernised considerably over recent years in order to be able to meet the demands of maritime transport and maritime technologies.
I believe in the future of our European ports in all their diversity and hope that my fellow members will support me here in the future.
Mr President, I also add my thanks to the rapporteur, Mr Piecyk, for his excellent work. I am very pleased that he has actually ensured that the final piece of the TENs jigsaw has been put in its rightful place. Particularly given the fact that most world trade is by sea, it was always a great omission that the TENs ports were never part of the TENs decision. That is now being put right. It is even more pleasurable because the maritime sector is probably the most environmentally sustainable part of the TENs network.
It is a pity it has taken so long. The lesson for Parliament, the Commission and the Council on transport matters is that in future we should be doing less, but doing it better. I hope that is the message we can endorse here tonight. It will be a welcome boost for ports across the European Union. In my region, for example, the port of Dover will be encouraged to switch more goods from roads to railways. Ports such as Newhaven will be given the welcome boost that they so badly need to try and secure a role in the future. We will all benefit from this decision but we must look to the future. Very soon we will be faced with the proposal to revise the TENs network in its entirety.
I hope that we can ensure that those TENs revisions properly incorporate the ports, ensure that there are fewer studies, more rail projects, more maritime projects and fewer roads.
I conclude by again thanking the rapporteur. I hope that we can now ensure that these projects are implemented across the EU and play their part in ensuring the maritime sector reaches its full potential.
Mr President, Commissioner, Mr Piecyk, I should first of all like to congratulate you on the revision of the decision. In a situation such as the one before us, we can look ahead or back. I have heard a few people make some very valid comments already.
We are talking about networks, water networks, and intermodal networks. The environmental interests are obvious, as are the efficiency interests, but what is still lacking is some kind of driving force. What we are now laying down in fixed numbers, which are better than what the Council is proposing, will need to be tackled differently. If we talk about revising TEN directives, we will need to consider goods flows, shifting goods flows and the way in which, in consultation with the Member States, we can exert pressure on the investments which ought to take place. I am therefore keen to find out what our next step will be.
Mr President, ladies and gentlemen, I first want to congratulate Mr Piecyk and all of you who have taken part in this debate, and also the Council for having concluded this conciliation, which we have all wanted to come to an end as soon as possible. These have been three years of effort to adopt this proposal for the inclusion of nodes in the trans-European networks.
The Commission is more than satisfied to be able to say that with this modification the trans-European transport network is at last complete, and at last something essential for a genuine trans-European intermodal network has been included: the ports; the inclusion of the idea of the nodes as such means recognising the new concept of transport as a multimodal system.
At seaports and at inland ports it is decided how to get products to the citizens of Europe: by rail, by road or by inland waterway. The nodes, well equipped with transhipment facilities, which can turn the required development of the trans-European transport network formulated in Community guidelines into a reality, will enable each transport mode to be used according to the advantages it can offer, and thus it will facilitate multimodality in practice and especially the use of alternatives to simply roads.
The incorporation of the ports into the trans-European networks is an absolutely essential factor in general, and is especially relevant to the outermost regions of the European Union. The fact that in Madeira Porto Santo or Porto Funchal can be included, in the Azores Punta Delgada, in the Canaries Santa Cruz de Tenerife, Cristianos, Santa Cruz de la Palma, San Sebastián de la Gomera, Las Palmas or Arrecife, in Réunion Pointe des Galets, in Guadeloupe Pointe-à-Pitre, or in Martinique Fort de France and Basse-Terre, clearly shows how important it is for these archipelagos that their ports can be incorporated once and for all as essential elements within the trans-European networks, bringing these outermost regions closer to the rest of the European Union.
In addition Annex No 3 is modified and the name is changed from Lisbon-Valladolid motorway, which was a totally reductionist definition with a single transport mode, to become the Portugal/Spain multimodal link with the rest of Europe. I believe this formula is much better suited to the need for the Iberian Peninsula to be integrated with the rest of the continent of Europe.
The Transport Council will decide on this matter tomorrow and I hope it will be finally closed in a satisfactory manner. Furthermore, the Commission will continue working both in the field of revising the trans-European networks and in fostering intermodal and coastal trade programmes. I believe these advances will also be helped by our proposals to introduce more competition into seaports and more safety in the maritime sector (remember all last year' s work on the Erika I and Erika II packages), simplifying administrative procedures, and a series of other future measures aimed at facilitating coastal or maritime transport in general, as well as inland waterway transport.
Many thanks once again to the rapporteur. Congratulations! And many thanks to all of you for your contributions, which were wholly constructive.
Thank you, Commissioner De Palacio. You have been here for ages. Now you are free to go and do whatever you please.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Money laundering
The next item is the debate on the recommendation for second reading (A5-0090/2001) by Mr Lehne, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the Common Position adopted by the Council [12469/1/2000 - C5-0678/2000 - 1999/0152(COD)] with a view to the adoption of a Directive of the European Parliament and of the Council amending Council Directive 91/308/EEC on prevention of the use of the financial system for the purpose of money laundering.
Mr President, Commissioner, ladies and gentlemen, I too should like to welcome you this evening to the House. We have an important item on our agenda today. It is about fighting money laundering and there is a close connection between money laundering and international crime. International crime - especially organised crime - is not worth the trouble if the money cannot be laundered, which is why waging an intensive war against money laundering has been the House' s concern from the outset.
I recall that, in 1995, - when I first reported to the House on this matter - we called in our report on the Commission report on the application of the first money laundering directive for the Commission to table a new proposal for a second money laundering directive, because the first one was inadequate and only set a minimum standard. We confirmed this once again a few years later in Mr Newman' s report - at that time I was acting as shadow rapporteur for my Group. We therefore thank the Commission for initiating this legislative procedure.
We have tried, as requested at the Tampere Summit, to complete this legislative procedure as quickly as possible. Parliament made a huge effort, as did I in my capacity as rapporteur, to get the directive finally adopted in a single reading using the procedure provided for in the Treaty of Amsterdam. This proved to be impossible because the Council was unable to decide on exactly what it wanted until the summer of last year.
We then concluded our first reading at the Council' s request and negotiations continued. Unfortunately, it was impossible to reconcile Parliament' s and the Council' s positions up to the Council' s common position. That was mainly because the discussion in the Council was being chaired not by the ministers of justice and internal affairs, but by the finance ministers, who failed to approach a whole series of fundamental questions with the required degree of sensitivity.
As a result, we have to retable 27 proposed amendments from the first reading at second reading because, to all intents and purposes, the Council has taken no notice of Parliament' s views. It is therefore an utter mockery to state, as the Council does in its explanatory statement, that Parliament' s arguments and positions have basically been incorporated.
What are the core problems? The core problem is not the question of banning money laundering. That was decided long ago. All the Member States introduced legislation many, many years ago banning money laundering, be it by criminals, lawyers, bankers, whoever.
It is the reporting obligations which are at issue here. Obviously, when we include new groups of professionals in the scope of money laundering, we sometimes encounter problems because these groups of professionals are obliged to take certain measures. For example, lawyers have a duty of professional secrecy as regards the information entrusted to them by their clients. This is a fundamental right of the clients, a fundamental right which is also set out in the Charter of European Fundamental Rights which was solemnly proclaimed in Nice recently.
For this reason, all I can say is that, what has been decided here by the finance ministers is far too much and goes far beyond what can be reconciled with fundamental rights. The Committee on Fundamental Freedoms therefore had no choice but to ensure that the relevant amendments were tabled to plenary at second reading.
I would point out that the provisions of the current version of Article 6(3), which relate to an evaluation of the legal situation, have been interpreted very differently by the individual Council delegations and by the Commission and need urgent clarification. The identification obligations contained in this directive, as it stands following the common position, are overly bureaucratic and unusable. For example, it makes provision for complex identification obligations even in cases of little consequence and even where the lawyer and client are hundreds of miles apart.
All Parliament is concerned with is preventing money laundering and all that is needed therefore is to trigger identification obligations above a specific threshold as and when financial transactions are involved.
One last point on the question of equal treatment. We have a situation in which the common position treats the various liberal professions completely differently, despite the fact that there are Member States in which they may sometimes work in partnership. It is unthinkable to have to apply rule X to certain members of a firm and a stricter rule Y to other members of the same firm. This sort of arrangement would not work and corrections are therefore needed in this area.
The European Parliament will endeavour to adopt this directive quickly. But we expect cooperation from the Council at long last, not obstruction by finance ministers at conciliation.
Mr President, Commissioner, ladies and gentlemen, we know from estimates by Europol that approximately 30% of all crime can already be attributed to organised crime. We also know that, in the meantime, organised crime has earned billions of euros in various sectors. For example - and these too are figures from confirmed sources - human traffickers alone launder some EUR 1.1 billion from their work, namely getting illegal immigrants over the border, and some EUR 51 billion are laundered in the European Union from drug dealing in eastern Europe every year.
All this money - and this is the worrying thing - gets into legal circulation. Once it does so, it damages the legal economy and undermines our whole social system. Organised crime does all this by using the instruments of money laundering. New methods have been introduced, because the old ones do not work any more. New professions are being used, or rather abused and involved in all cases. As a result, the situation is now such that we need to create a new instrument, because we can no longer manage with the old 1991 directive.
Hence the proposal for this new directive, where the list of offences no longer refers to drug-related crime and has been extended to all forms of organised crime, taking account, of course, of all professions and branches of the economy which run the risk of becoming involved in the business of money laundering.
But, in creating this new directive, we must bear one thing in mind: the objective is to fight organised crime and the instruments which we create must be practicable, which is why I emphatically support what Mr Lehne has done in his report, because he is pursuing precisely these objectives, unlike the Council, which has left certain aspects out of consideration; at any rate, it appears to have lost sight of the practicability factor. The Lehne proposal - as Mr Lehne himself has pointed out - is a proposal which does not affect normal citizens looking for an apartment somewhere; on the contrary, it gets to the crux of the matter: only when a transaction is completed need identification be requested. It refers to orders of magnitude which are relevant to the money laundering business and which do not affect the man in the street when he pops into a bank somewhere. It includes all professions which use services such as banks. In other words, it is a practicable proposal. I therefore hope that it will receive Parliament' s full and broad support because it will allow us to create an efficient instrument in the fight against organised crime.
Mr President, money laundering means concealing the origin of the proceeds of crime so that they can be presented as the income of a legitimate company. Anyone who can hinder, interfere with or prevent money laundering hits organised crime - I agree here with the previous speaker - right where it hurts, i.e. in its quest for profit. The European Community adopted a directive to fight money laundering very early on and this triggered laws in the Member States, which previously had no such legislation. At the time, this was a good law; now it needs renovating, like any old building, because nothing is as inventive as the criminal mind.
If the directive is adopted as Mr Lehne and the Committee have drafted it, we shall have the best, most modern and strictest anti-money laundering law in the world, the implementation of which in fact only gives rise to two problems. The first problem is a degree of uncertainty in the House as to how to deal with the special relationship between lawyers and their clients, because we are calling for a reporting obligation if money laundering is suspected. The proposal developed by Mr Lehne and the Committee is a good proposal. It is a simpler and more manageable proposal. It basically runs as follows: if a lawyer is giving legal advice, then the confidential relationship between the lawyer and the client continues to be protected. If he is somehow involved in the transfer of money - buying, investing or whatever - then he no longer enjoys this protection and has a full reporting obligation. This both protects the confidential relationship and meets the demands of the fight against crime.
The second problem is the Council and, at present, there is no solution to it. The Council has rejected fundamental proposals. The reason may be - as Mr Lehne indicated - that the finance ministers are responsible and have too little experience in legislating under the codecision procedure and absolutely no experience in fighting crime. The only way left open to Parliament is as suggested, namely to maintain the amendments proposed at first reading. We shall have a conciliation procedure. As Council representatives are here, I say to you: dress warmly for this conciliation. We have no intention of allowing an excellent bill to be ruined for the sake of an amateur law in the fight against crime!
Mr President, I am afraid I am going to break the consensus so far. The rapporteur has worked hard and I am therefore particularly sorry to say that my Liberal Group cannot unfortunately support most of his amendments. It is time to match the rhetoric about fighting money laundering with tough action.
As someone who represents London, including the City of London, I am naturally supportive of financial services liberalisation. However, freedom of capital movements must not be exploited for undesirable purposes. Criminal money could give liberalisation a bad name. This means financial firms have an interest in making the safeguards work but so do other professionals such as accountants and lawyers who are vulnerable to being used as inadvertent conduits for dirty money. The European Parliament has itself made a strong call for the extension of a ten-year-old existing directive to cover non-financial activities and professions. As the money laundering defences of banks have strengthened, criminals have sought new ways of hiding their money. Therefore it is reasonable to call for other professionals to identify their clients properly and report suspicious transactions without narrowing too much the scope of the relevant activities. We cannot therefore follow Mr Lehne in his amendments on accountants and auditors.
Turning to lawyers, they rightly get special treatment. The obligations of the directive would only apply in respect of certain financial and company law activities. My Group believes that the safeguards for the lawyer-client relationship, which is absolutely crucial, is adequate in the Council common position. The lobbying of lawyers' organisations against this common position has been somewhat exaggerated. Therefore we, in the ELDR Group, will not be supporting the Lehne amendments because we are extremely keen not to weaken the rules. There are some of Mr Lehne's amendments which are entirely sensible and we will support them but, I am afraid, not the majority.
Mr President, ladies and gentlemen, the Lehne report, which is being supported by our Group, is asking for a bold comment. The Council does not seem to realise that the fight against money laundering practices must, first and foremost, be aimed at fighting organised crime as a matter of urgency. National sovereignty has to be suspended in this connection. After all, criminals do not operate with national borders in mind, and without a strong, united front, Europe does not only condone organised crime, it even encourages such practices.
The advent of the euro is also an absolute godsend for crime. Europe is also clever enough to issue notes of EUR 500. Money laundering becomes so much simpler because there is no longer any need to change the money into dollars. It will soon all be possible in euros. In the words of a journalist, Geoffrey Robinson: if organised crime were to be granted a wish from a fairy, it would wish for Europe. Europe will witness an enormous increase in international criminal activity in the next couple of years. Europe is only at the start of the process. It is virgin territory waiting to be explored. Organised crime is a multi-headed monster whose financial heart and lungs need to be ripped out.
Mr President, ladies and gentlemen, between the first and second readings, the Council has changed its position slightly, but not sufficiently. If the European Parliament remains firm over the basic issue, I think that the Council will ultimately change to the extent we require. The persistent breach of the professional secrecy of lawyers and those in similar professions is unacceptable. The authorities have no right to touch this type of secrecy. Furthermore, the Council, which is crippled by this obsession with entering the private area of professional secrecy, is continuing to move away from what must be the fundamental basis for revising the directive, which is to prioritise the fight against international organised crime. This issue is not being paid the attention it deserves. The professional secrecy of lawyers and those in similar professions is not a secondary issue. It is a basic question of culture and civilisation. It is quite unacceptable under any rule of law that is worthy of the name that lawyers should be forced by the law to become informers. It is surprising that the Council, at a time when so many fundamental rights abound, is vacillating on this issue and dares to attack one of European citizens' basic guarantees.
The new proposal is not as bad as the previous one, but it is still not good enough. Professional secrecy is untouchable, not just in the context of trials in process but also in the context of legal consultation. There is no question of giving any privileges to lawyers, who can and must be prosecuted if they are directly involved in criminal activities or are suspected of being so. What cannot be allowed to happen is for lawyers to be prosecuted because of clients that hire them and much less become, in turn, the persecutors of clients who hire them. As a matter of fact, the proposal also contains other little traps, such as the open door to Member States to extend the type of information supplied by lawyers to other areas, which makes the Council' s text particularly dangerous and perverse. What the directive must do is to guarantee to protect professional secrecy, which is not a guarantee for lawyers but for society, for the rule of law and for Europe' s citizens. The directive must also distinguish between what is advocacy in the true sense of the word, including legal consultation and other types of activity in which the lawyer can act but in which, materially, the activity is not one of advocacy in the true sense of the word. In one, secrecy is inviolable, and in the other the lawyer can always be prosecuted for withholding information, like any other citizen.
Mr President, ladies and gentlemen, the members of the liberal professions - tax accountants, lawyers and notaries - are aware of the risk which money laundering poses to the social, financial and economic stability of a country and condemn any professional colleague who wittingly takes part in his client' s criminal activities. And yet, they are all opposed to the Council' s proposal and welcome Parliament' s proposal.
Our task, and here I mean tax accountants, and this includes me, is not to spy on our clients and, where necessary, to report them; on the contrary, our task is to advise our clients on the basis of the law and provide up-front explanations which will stop them from breaking the law. However, we shall be stripped of this explanatory function if the Council proposal is accepted and clients have to worry that, in future, we shall report information given in confidence.
The citizens' right to confidential advice is one of the fundamental principles of the rule of law and must remain sacrosanct.
Mr President, Commissioner, Mr Lehne's proposal for a directive is genuinely relevant and well-structured, but I would like attention to be paid to three points of the directive: the extension of the definition of alleged money laundering offences, remote identification of clients and the confidentiality of information received.
With regard to the first point, the joint document puts forward a text that defines organised crime, including in the definition of alleged money laundering offences those related to organised crime. I fully support this extension. However, I cannot support the further extension to other offences - fraud and corruption, at least serious - as the existence of seriousness is made clear insofar as these offences affect the financial interests of the European Union, if, therefore, they are covered by the provisions of Article 1(e) of the Second Protocol to the Convention on the protection of the European Communities' financial interests. The reference to ascertaining the seriousness of the offence is, indeed, not very clear.
Secondly: the text proposes, once again, a procedure for the remote identification of clients, now that the provisions introducing a complex procedure which is difficult to implement have been appropriately removed from the text of the previous common position. The new wording appears exaggerated, while the issue of standards to be related to the different practices in use should be the responsibility of the individual countries. On this point, the concern is that specific, binding European standards might be issued, requiring the application of rigid procedures which are difficult to implement.
Thirdly: the confidentiality of information received. All too often, the information provided on suspect operations is not treated as sufficiently confidential, which is clearly dangerous for the person who has provided it. Therefore, stringent confidentiality rules on information on suspect operations need to be issued. In this connection, excessive passing on of data for information purposes, for example, in banks to intermediary bodies, or in the professional categories to auditors, is eliminated.
Mr President, this is a very important report and it approaches a difficult subject. Despite the best efforts of the rapporteur, there will still be those who will seek to get around it and to look at every way to carry on with their dirty dealings. Baroness Ludford spoke quite rightly about the effects of this on the City of London and the legal profession. She is a lawyer or barrister by profession and perhaps she should have declared an interest. She will know that all of these professions and their associated professions - accountants and auditors - will look at any possibility to help their clients. Those clients may be involved in all sorts of dodgy transactions. They should be covered. Only by concerted effort by all those parties concerned internationally will we be able to tackle the industry of money laundering. I would like to tackle money lending as well, but that is another issue.
I have been seriously lobbied by the British banks about Amendment No 17, which they do not like because it tries to prevent people they do not know from paying in huge amounts of cash. This is just the sort of thing we have to tackle if money laundering is to be challenged properly. If it affects Internet banking, as they suggest, then there must be other ways that they can verify the credentials of people who are applying for accounts.
Money laundering is linked to organised crime. We know that. It is linked to drug smuggling, terrorism and forgery of bank notes. I agree with Mrs Sörensen. Those who are developing the euro plan to bring in a EUR 500 note - approximately GBP 300, well over ten times the face value of the largest note in common usage in Britain. We have a GBP 50 note which is worth about EUR 80, but that is very rare. So if I were a forger I would start out now forging EUR 500 notes and have a field day for the next few months until people come to terms with it. There are loopholes in this system. We must do everything we can to counter them.
Mr President, the rules of professional conduct of European Community lawyers state that it is in the very nature of a lawyer' s work to be entrusted with clients' secrets and to receive other confidential information. If there is no guarantee of confidentiality, there can be no trust. For this reason, professional secrecy is both a fundamental right and a fundamental duty of lawyers. This fundamental duty, which applies, mutatis mutandis, to all members of the legal profession, is also a fundamental right of anybody in need of advice, i.e. potentially every single one of us.
We shall not stand for any further dismantling of fundamental rights, even if justified by the alleged need to combat organised crime, which is why we agree on this text with Mr Lehne and shall be voting in favour of the proposed amendments.
Mr President, this subject rightly commands a lot of attention, both in this Parliament and elsewhere. I should like to assure Members that these proceedings attract a lot of attention in institutions outside this Parliament which are engaged in fighting money laundering. Perhaps the money launderers themselves are also following these proceedings with a great deal of interest since it would be a happy outcome of our discussions if their life were to be made more difficult.
Apart from that, I would first of all like to thank the rapporteur, Mr Lehne, and also the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, for their sustained efforts to achieve a rapid adoption of this important but highly sensitive proposal. The fight against money laundering, as several Members have stressed, is a top political priority and is now an integral part of the campaign against serious and organised crime.
International pressure is increasing on third countries and on offshore financial centres considered insufficiently cooperative in this area. At the same time, the European Union, which has always been at the forefront of international efforts to fight criminal money, must continue to show the way by developing and refining its internal anti-money laundering defences.
That was the reasoning behind the clear calls from this Parliament and the Member States for a proposal to update and extend the 1991 anti-money laundering directive. The Commission believes that the common position adopted unanimously last November represents a reasonable compromise on the question of the criminal activity covered - the matter of the so-called predicate offences - and also on the safeguards for the inclusion of the profession, in particular lawyers, within the scope of the directive.
In response to concerns in Parliament about cases where the lawyer is defending or representing a client in legal proceedings or helping the client to determine his legal position, I should like to stress that there is no question of any obligation to report suspicions of money laundering. It seems to me that the fundamental human rights mentioned are protected. They will not come into play when this proposal becomes reality. I agree with Baroness Ludford when she says that in this respect the proposal is a good compromise between protecting fundamental rights when lawyers defend their clients in court or help the clients to determine their legal position, but not when they are participating in preparations leading up to an activity covered by this directive. I would also like to recall that our work is the subject of considerable international attention, for example within G7 or the Financial Action Taskforce (FATF). The international community is looking to the European Union to find solutions to those difficult questions.
I would now like to turn to the individual amendments in the draft second reading recommendation. Amendments Nos 1 and 10 deal with predicate offences and would mark a major step back from the ambitious common position. The decision was made to move gradually to the coverage of all serious crime. Having agreed on this wide coverage, the Commission cannot accept these amendments. Numbers 2, 3, 4, 5, 6, 8, 12, 13 and 22 deal essentially with the treatment of the professions. The Commission is regrettably unable to accept the amendments as worded. In its view, the legal profession constitutes a special case and requires special treatment.
The Commission, therefore, does not accept the principle of giving all the professions exactly the same treatment as that envisaged for the lawyers and notaries. This relates, for example, to the activities which bring the professions within the scope of this directive.
The Commission is also reluctant to envisage a Member State option to allow all the professions the possibility of reporting their suspicions to a professional body, but it firmly backs this possibility for the legal professions. On the difficult question of advice, the Commission continues to believe that financial investment and corporate advice should fall within the scope of the directive as long as it is unrelated to current or potential legal proceedings or to the wish of the client to establish his position under the law.
Of course, the Commission concedes that drawing this line may not always be easy. Nevertheless it also insists on this point. I ask Members of this Parliament what they would think if a lawyer had a suspicion that his client was preparing some money laundering activity? What would Members think if that lawyer decided not to report his suspicions, for example, to the bar association of his country? That has nothing to do with human rights; it has everything to do with an efficient campaign against money laundering activities, which is a serious matter. I would like Members to keep that in mind.
Amendments Nos 7 and 11 relate to the role of the competent authorities. The Commission believes that the text of the common position is clear and satisfactory and so, cannot accept those two amendments. Amendment No 9 would extend the definition of financial institutions to include certain market authorities. The Commission does not believe that such an inclusion would be appropriate. Amendment No 14 would change the coverage of non-financial activities in a way that is unacceptable to the Commission.
Amendments Nos 15 and 16 deal with client identification. Some remarks were made earlier this evening to the effect that client identification might be unduly cumbersome and bureaucratic. I should like to read out Article 3 of the proposal where it says that: "Member States shall ensure that the institutions and persons subject to this directive require identification of their customers by means of supporting evidence when entering into business relations". This is not about a client ringing up for a prospectus or something like that: this is entering into business relations.
Can anyone here imagine that a bank or some other financial institution would enter into business relations without ascertaining the identity of his client? I cannot. If I were to enter into business relations I would want to make very certain that I knew who I was dealing with, where they lived, their nationality and so on. I cannot see at all why that is unduly bureaucratic or cumbersome. The Commission therefore believes that the common position in this regard provides the necessary scope for flexibility.
Amendments Nos 17 and 28 - the latter of which reached us today - are concerned with identification where there is no face-to-face contact. The Commission is afraid that Amendment No 17 would make the text too inflexible with possible negative repercussions for e-commerce. Amendment No 28 retains the flexibility sought by the Commission, but the precise wording still poses certain problems. Therefore the amendment, as it has now been put forward, is regrettably unacceptable.
Amendment No 18 seeks to amend the exemptions from client identification for certain insurance contracts. In the Commission's view, a detailed technical examination of this question would be necessary before these amounts could be revised. Amendments Nos 19 and 20 deal with identification requirements for casino customers. The Commission considers that these amendments do not improve the common position.
In the Commission's view, Amendments Nos 21 and 24 breach the basic anti-money laundering rule that the customer about whom a report is made should not be warned. The Commission could not accept this breach. Amendments Nos 23 and 25 amend the provisions of the 1991 Directive on suspicious transaction reporting, which have not given rise to any problems in the past and, in the Commission's view, do not need to be changed.
Finally, Amendments Nos 26 and 27 refer to OLAF. In deleting all reference to OLAF in the common position, the Council invited the Commission to make a separate proposal under Article 280. The Commission is currently preparing this proposal. The Commission considers, therefore, these amendments unnecessary.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Community programmes/Judicial network
The next item is the joint debate on the following reports by Mrs Keßler on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs:
(A5-0091/2001) on the proposal for a Council decision establishing a European Judicial Network in civil and commercial matters (COM(2000) 592 - C5-0561/2000 - 2000/0240(CNS));
(A5-0094/2001) on the proposal for a Council decision establishing a second phase of the programme of incentives and exchanges, training and cooperation for legal practitioners (GROTIUS II General and Criminal) (COM(2000) 828 - C5-0754/2000 - 2000/0339(CNS));
on the proposal for a Council decision establishing a second phase of the programme of incentives and exchanges, training and cooperation for law enforcement authorities in the Member States of the European Union (OISIN II) (COM(2000) 828 - C5-0755/2000 - 2000/0340(CNS));
on the proposal for a Council decision establishing a second phase of the programme of incentives and exchanges, training and cooperation for persons responsible for combating trade in human beings and the sexual exploitation of children (STOP II) (COM(2000) 828 - C5-0746/2000 - 2000/0341(CNS));
on the proposal for a Council decision establishing a programme of incentives and exchanges, training and cooperation for the prevention of crime (HIPPOCRATES) (COM(2000)786 - C5-0753/2000 - 2000/0304(CNS)).
Mr President, I shall do my best. This report is on the proposal for a Council decision on four programmes to do with cooperation and exchange in the area of police and judicial cooperation in criminal matters. To recap: GROTIUS is a programme of cooperation between legal practitioners with a budget of EUR 8.8 million. OISIN is a programme of cooperation between law enforcement authorities with a budget of EUR 8 million. STOP is a programme to coordinate action to combat the trade in human beings and the sexual exploitation of children with a budget of EUR 6.5 million and HIPPOCRATES is a new programme concerned mainly with training for the prevention of crime and is to be allocated a budget of EUR 2 million. Including HIPPOCRATES is a good idea insofar as fundamental aspects of the programme, such as its duration, access and funding rules, tally with the proposals in the other programmes.
The Commission has proposed extending the GROTIUS, OISIN and STOP multi-annual programmes by a further two years. In principle, we should vote in favour of extending these programmes because they have proven to be conducive - even though not all the Member States take part in them - to effective cooperation in combating and preventing crime, thereby helping to implement the Tampere conclusions.
The Commission' s implementation reports confirm that the programme objectives have been achieved. However, an external study has highlighted persistent weaknesses in the implementation of the three programmes, for example in connection with the management and dissemination of the project results. There is also some doubt as to whether the mobilisation of project agencies has been improved by reducing the cofinancing limit from 80% to 70%.
I am in favour of including candidate countries in these programmes at the earliest possible opportunity, simply because the reform of the police and judiciary in these countries leaves a great deal to be desired. I should therefore like them involved at the earliest possible opportunity.
The only real exception which I take to the Commission proposal concerns the time scale. I would have liked a single framework programme to have been submitted now. I am positive that, with greater commitment on the Commission' s part, this would have been feasible. The Committee on Citizens' Freedoms and Rights, Justice and Home Affairs would have liked a more comprehensive and ambitious programme from the Commission.
There are reasons against continuing various funding programmes separately from one another. It is difficult to allocate a project to a specific funding programme if it relates to a general subject, such as the Charter of Fundamental Rights, or to several technical areas at once or involves both Member States and candidate countries.
Running individual programmes in parallel increases the probability of conflicting aims and makes it difficult to carry out a financial evaluation and check the coherence of individual programmes with the general objectives of the Union. It is also difficult for Parliament to keep track of the programmes.
The fact that most funding is for third party projects begs the question of whether the institutions have no priorities of their own which require funding. I am thinking here, for example, of asylum seekers, of victims of crime or projects to improve infrastructure. In addition, a separate budget has been proposed for pilot projects. The Committee on Citizens' Freedoms and Rights, Justice and Home Affairs therefore proposes that plenary support the Commission proposals but, at the same time, calls on the Commission to present a proposal well before the end of 2001, consolidating all the initiatives designed to create an area of freedom, security and justice on the basis of Title VI of the Treaty on European Union and Title IV of the Treaty establishing the European Community, in order to strengthen citizens' rights and fundamental rights. So much for this aspect.
Now to the European Judicial Network in civil and commercial matters. It was decided to set up a judicial network in criminal matters back in 1998. This network operates via national contact points which advise and support local authorities. Following teething troubles of a mainly technical and linguistic nature, the network now helps considerably in simplifying cross-border investigations into criminal offences.
The Commission proposal suggests extending the method of cooperation between national contact points to civil and commercial matters, a measure long overdue in my view. I welcome this project as an opportunity to simplify judicial cooperation between Member States and, more importantly, to facilitate cross-border legal procedures. The activities of the network should, in the final analysis, benefit the citizens; improving judicial cooperation is merely a half-way objective, the final objective being to create an area of justice for our citizens, which is why the Committee' s proposed amendments specify that citizens should be able to take recourse to the courts and authorities in any Member State as easily as they can in their own, thereby incorporating in the proposal the objective formulated by the European Council in the Tampere milestones. The basic objective should be to guarantee proper access to the law and fast, reliable procedures.
I also see this network as an accompanying instrument for the purpose of implementing the Brussels II Convention. In order to learn from the experience of the judicial network in criminal matters, the new network needs to cooperate closely with the contact points of the judicial network in criminal matters. It would also be a good idea if the secure electronic information exchange system to be set up were based on the current administrative electronic data exchange programme. Here again, I would stress that candidate countries should be included at the earliest possible opportunity.
A central, electronic EU index of legal cases and a data bank containing a register of judgments would be invaluable to courts and persons taking recourse to the law. A detailed proposal on this has already been submitted. I am grateful for the amendments proposed by Mrs Wallis, which helped to clarify the text, and I am grateful for the support for my amendments in committee. I cannot support Amendment No 8 limiting the number of participants and agree with the Commission here. Nor was anyone able to convince me of the merit of Amendment No 13 on a pilot project within this network.
Mr President, ladies and gentlemen, it is quarter past midnight, the time when dark figures emerge from the shadows. In Strasbourg, Brussels, throughout Europe, throughout the world, across borders, crimes will be committed tonight, people will be injured, property will be damaged. In this respect, it is the right time to be talking about the GROTIUS programme.
I should like to thank the rapporteur, Mrs Keßler, for her thorough preparation of the analysis of the GROTIUS programme. I think that this programme, Mr Vitorino, is one of the main elements in a European area of freedom, security and justice. I should like to make a point here, on behalf of my Group, of acknowledging the fact that the Commission has committed itself in this programme to what is, in fact, a relatively new area, given its original remit.
The GROTIUS programme will create islands of competence in the application of the law which we can extend one by one and gradually increase, because we can adopt as many directives, regulations and agreements as we want; if they are not applied, all our efforts are in vain. The area of money laundering, which we have just debated, is precisely one such area in which good progress has been made in establishing the legal preconditions needed in order to fight it, including at European level. At the end of the day, however, too little use is made of these instruments.
The GROTIUS programme will help to ensure that European law is not just law in the books, but law in action. I can therefore say, on behalf of my Group, that we are unreservedly in favour of continuing the GROTIUS programme and I should also like to say that it is European money extremely well spent.
We welcome the basic structure of the programme because it is fully and completely in keeping with requirements regarding the application of the law. Training measures, exchange programmes, studies, seminars, publications, are exactly what allow our legal practitioners to make use of European law and European possibilities. However, I must also point out that the requirements of legal practice are very varied. That is because training systems differ, the degree to which people are affected varies widely in the various regions of the European Union and, of course, the national judicial systems have very different definitions of what they expect from individual professional groups, be they judges, public prosecutors, lawyers etc. This was also the unanimous view of the Committee on Legal Affairs, which I am also speaking on behalf of here today. The Committee on Legal Affairs numbers a great many legal practitioners.
Allow me to illustrate this with a very specific example. In cities such as Frankfurt, London or Paris, training in European money laundering legislation may be crucial, while in regions on the border between Germany and France or Italy and France, it is a relatively minor problem, which is why - and this is the point which particularly concerns me - the flexibility of the GROTIUS programme is crucial to its success.
Although one measure or another perhaps meets all the requirements in one Member State, it may completely bypass them in another region, which is why we wondered during our discussions if it made sense for the Commission to set focal points for training etc. in annual programmes. We feel that it makes more sense to create a flexible, pragmatic, practicable framework within which those who wish to receive further training in European law can determine the subject matter themselves and tailor the various measures accordingly.
We support the programme and hope that it will continue to bear fruit for legal practice in the European Union.
Mr President, I speak on behalf of the Committee on Legal Affairs and the Internal Market specifically on the European judicial network proposal.
Today in this House we held the annual debate on the European area of freedom, security and justice. Oddly, this theme of our citizens' access to justice in civil and commercial matters was not mentioned. This is very strange in an internal market where we actively encourage our citizens and enterprises to travel and conduct their commerce across borders. There is therefore a heavy responsibility on us to provide access to justice when things go wrong.
This proposal states that its aim is to create a European judicial area which will bring tangible benefits to every citizen. I hope it will not disappoint. It is a proposal on two levels. First, a network of judicial authorities and personnel to ease cross-border procedures in civil and commercial matters. But it is the second level that interests me: to give information to our citizens on how to pursue cross-border litigation.
This is difficult and not to be contemplated without competent and specialised legal advice. Our citizens are increasingly finding themselves involved in complex cross-border problems: road traffic accidents, buying property or a timeshare, actual problems that face our citizens. Whilst we move towards extrajudicial remedies, we must also ensure that judicial remedies are accessible. That is why my Group will support the amendment that was supported by the Legal Affairs Committee to secure a pilot programme of access to specialised legal advice. This should be central to this network - a network of judicial personnel is one thing, but a network that really provides cross-border access to justice would be the best way to recognise progress towards a real area of justice in Europe for our citizens, and this on the day of the annual debate on that subject.
Mr President, Commissioner, ladies and gentlemen, as has already been said, with this initiative we are extending the experience we have gained through the Judicial Network in criminal matters to the civil and commercial spheres. First and foremost, we have focused on the importance of cooperation and exchanges of information between the Member States' judicial authorities, with a view to creating an area of freedom, security and justice.
The report by Mrs Keßler, whom I wish to congratulate for the quality of her work, warrants our support, particularly because it makes judicious suggestions, specifically on cooperation between this new network and the already existing network in criminal matters, on the participation of countries that have applied for membership of the Union and on the desirable and necessary transparency in the way the network operates. Above all, however, the report warrants our support because of its suggestion for improving information for the general public. It is worth bearing in mind that the ultimate aim is to ensure that European citizens can seek justice in the courts and authorities of any Member State as easily as they can in their own country. In order to achieve this objective, a public information system must also be in place which can inform Europe' s citizens of their rights. I believe that there is a lack of information and clarification in this area and this is another reason for welcoming the new competences granted to Commissioner Vitorino as the person responsible for generating improved communication and information strategies within the Commission. I hope that the qualities he has always demonstrated will enable improvements, which we can all see are urgent and much needed, to be brought to this thorny and delicate subject.
Lastly, I wish to say a few words about the programmes that are also under discussion. With regard to their importance, we all agree with the rapporteur' s suggestion that it makes sense to finance the various programmes under one framework programme: dispersion does not bring advantages, and I think that, in this way, we would be able to make gains in terms of synergies and clarity. I should also like to hear Commissioner Vitorino' s opinion on this matter.
Mr President, ladies and gentlemen, I should first and foremost like to congratulate Mrs Keßler on her two reports. I would like to quote a few excerpts from a recent interview which was published recently in a Dutch magazine. International organised crime is more successful, more powerful and more dangerous than ever. The judiciary is meanwhile losing virtually all of its grip on major, transnational crime across the world. Whilst drugs dealers, human traffickers and arms dealers enjoy the full benefits of globalisation, the judiciary remains hopelessly caught behind its own national boundaries. This will be the golden era for international crime. Today' s international crime syndicates are global business corporations. They are applying the principles of what global business corporations should do, as taught at the Harvard School of Business: think international, form joint ventures and forge strategic alliances. The European Union, Europe, will become one huge Disneyland for organised crime. It is, therefore, crucial that a European judicial network is set up promptly. Not only for criminal affairs, but just as much for civil and trade affairs. It is both urgent and necessary for Europe, especially in terms of judicial matters, to organise itself professionally. We should, in this respect, perhaps follow the lead given by organised crime. Our Group supports both reports submitted by Mrs Keßler.
Mr President, I would like to start by thanking the chairman and members of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs and the rapporteur, Mrs Keßler, for their support for the Commission proposals as well as for the information they have given on the strategy to reorganise the programmes, which was nevertheless clear from the explanatory statement of the proposals the Commission itself presented.
The Commission' s intention is to pursue the action of the existing programmes for two years and to launch Hippocrates at the same time and for the same period. Essentially, the aim is not to interrupt sources of financing and to avoid any discontinuity in its action which would only serve to weaken the projects and the objectives that have been set. The de facto situation is that these programmes came to an end in 2000. It is imperative that they be renewed as quickly as possible.
As to the new Hippocrates programme for the prevention of criminality, which is one of the most important aspects of the fight against crime, it takes its name from the celebrated Greek physician, for whom prevention was better than cure, and is based on the experience gained by the Commission in other programmes under Title VI of the Treaty on European Union.
Bringing the legal base and the ways of managing the new Hippocrates programme into line with the other programmes will, I am sure, simplify the management and utilisation of financing programmes which are now running smoothly after five years of experience on the ground.
In Mrs Keßler' s draft report, the merger of the different programmes is clearly indicated within a timeframe which, in fact, coincides with that put forward by the Commission. This method will, moreover, enable the Commission to rationalise the management of the programmes and to integrate them into a general framework which corresponds to the area of freedom, security and justice called for by the Treaties, by the Vienna action plan and by the conclusions of the Tampere European Council.
The Commission' s objective is to integrate all the programmes into a coherent block. This may lead to the presentation of framework programmes under Title VI of the Treaty on European Union and Title IV of the Treaty establishing the European Community and of another in the context of asylum and immigration which, in my opinion, merits a different type of treatment to the other objectives. This strategy to merge the programmes will, I am sure, strengthen the effectiveness of management and transparency and will help to better inform the European Parliament about what will follow.
The Commission is therefore absolutely on the same wavelength as the European Parliament and I can only welcome this. But our main concern, naturally, is to prepare this coordination in the correct manner. That is why the Commission will pursue the debate which is already under way and will make the most of the time available to it to extract the essential elements. We will present our proposals for consolidating the programmes along the lines indicated in Mrs Keßler' s report by the end of 2001.
We are counting on constructive dialogue with, and the support of, the European Parliament to make this operation a success.
I would now like to turn to the Commission proposal for a Council decision establishing a European judicial network in civil and commercial matters. As you are aware, Article 2 of the Treaty on European Union states that the aim of the European Union is to maintain and develop an area of freedom, security and justice. The Vienna action plan and the conclusions of the Tampere Summit recognised that citizens could only enjoy freedom in an area of justice in which they could gain access to the courts and to the authorities of all Member States as easily as in their own countries. In an amendment you propose, quite rightly, spelling this out in the text of the decision we are debating today.
The Vienna action plan and the Tampere Summit were very precise as regards the domain we are dealing with. They called upon us to study the possibility of extending the principle of a judicial network to the civil domain and to establish an information system which citizens could access easily and which would be supported by a network of national authorities.
It is therefore in this context, which was sketched out by the Treaty on European Union, the Vienna action plan and the Tampere Summit, that the proposal for a decision we are debating today is enshrined.
Above all, we are seeking tangible benefits for all our citizens. We want them to be able to turn to the courts of any Member State just as easily as they can to those in their own country, so that individuals and companies alike can exercise their rights. And we want to achieve this by putting in place a bipartite mechanism, to both parts of which, I hasten to add, we attach the same importance.
The first part is about establishing a flexible, non-bureaucratic structure which will ease the flow of judicial cooperation between Member States. This is already the case in the criminal domain, from our experience with which we have learned a great deal. The second part, which is just as important, is about going beyond what is currently being done in the criminal domain and putting in place a system to provide all citizens with easily comprehensible and accessible information which will help them to overcome their reluctance to defend their rights in a Member State other than their own and will thus ease their access to justice in this Member State.
I would like to thank the rapporteur, Mrs Keßler, as well as the draftspersons of the opinion of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, Mrs Wallis and Mrs Wenzel-Perillo, for the support they have given to our initiative.
As regards the proposals for amendments contained in the legislative proposal, first of all I can accept Amendments Nos 1, 2, 3, 5 and 9. I would like to point out however that, in connection with Amendment No 3, we do not see an obstacle to future instruments being able to provide specific cooperation mechanisms. Concerning Amendment No 9, on the other hand, it is fitting to allow a certain margin of flexibility in its operation.
As regards Amendment No 4, the Commission has its doubts. However, this does not mean that the Commission rejects the idea of developing databases in the field of judicial cooperation in civil and commercial matters. On the contrary, we would like to be able to develop such databases in this field provided, for example, they can be of significant assistance for monitoring the implementation of adopted or future instruments. We also believe the network may be very useful for this purpose. That is why, although we are unable to accept the amendment as it stands, in response to the wishes expressed by Parliament, I would like to clearly point out in the recitals that the network may collaborate in the development of specific, precisely targeted projects in this field, for which priorities will be duly established in the light of the immediate actions of the civil judicial network.
Another amendment that the Commission cannot accept as it stands but whose essence will be written into the text of the decision is Amendment No 7. The Commission would, in fact, like the network to be able to use the services offered by the IDA programme as far as possible.
The Commission is also able to accept part of Amendments Nos 10 and 11 and stresses that the prescribed 3-year period will start once the network is actually up and running. Nonetheless, I have to admit that the presentation of annual statistical reports seems to us to be an excessive burden on the network.
However, the Commission is unable to accept Amendment No 8 and has its doubts about Amendment No 6 concerning collaboration with the judicial network in criminal matters. We will do everything within our power to ensure that this collaboration is put into practice. Nonetheless, given the differing legal basis and pillar between civil judicial cooperation and criminal judicial cooperation, it does not seem appropriate to incorporate into the text what, in any case, will be done in practice.
To conclude, Mr President, ladies and gentlemen, through this proposal we hope to put in place an effective instrument which will enable us to achieve our ultimate goal: to bring about a European area of freedom, security and justice in civil and commercial matters. This is something which affects not only the will and the everyday lives of our citizens but also the proper functioning of the single market.
Thank you very much, Commissioner Vitorino.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Support system for producers of arable crops
In accordance with the agenda, there now follows the debate of Mrs Auroi' s report (A5-0117/2001) on behalf of the Committee on Agriculture and Rural Development, concerning the proposal for a Council regulation on the amendment of Regulation (EC) No 1251/1999 establishing a support system for producers of certain arable crops.
Mr President, Commissioner, to ensure that the first harvest can be gathered after 15 August 2001, against the difficult background of the BSE crisis and as a matter of urgency, the Commission has been prompted to propose amendments to the Council Regulation establishing a support system for producers of certain arable crops. This proposal is one of the measures in the seven-point plan being submitted to Parliament by the Commission which would enable certain land which is currently set aside to be put back into cultivation for crops such as clover.
This decision to amend the Regulation as a matter of urgency will be seen by producers as a sign of hope. Europe is not abandoning them and does not want them to carry the can for a situation of which they are very often the victims.
Aside from its urgency, this measure follows on directly from the White Paper on food safety which included in its proposals the incorporation of problems associated with the production of animal feed.
The proposal also addresses the problem of the production of vegetable protein needed to ensure suitable feedingstuffs for bovine animals. There is a deficit in such production in Europe as a result, inter alia, of the Blair House agreements. The set-aside arrangements laid down resulted in arable land lying fallow while, at the same time, livestock were being fed on animal protein, including some from animal meal. In order to enable all livestock to be once again fed with more wholesome feedingstuffs, and in order to overcome the BSE crisis, it is essential that the set-aside arrangements be amended so as to encourage production of fodder crops.
Your proposal, Commissioner, admittedly constitutes a step in the right direction, although the change proposed is only marginal in relation to the Regulation as a whole. The change is of simply symbolic value but we in this House could go further and use it as the trigger for a debate leading to the eventual reform of Agenda 2000.
The aim of the measures proposed is to move, initially, from set aside towards arrangements which are designed to increase crop rotation, but only in the organic farming sector. The effect of such arrangements would be to enhance the use of certain set-aside land by the planting of crops such as broad beans, kidney beans, lentils, chick peas, lupin, vetch, alfalfa, fenugreek, sweet clover, clover, white clover, field beans, peas and others. This would have a positive effect in terms of promoting a more natural approach to livestock rearing because it would be associated with the production of fodder. In addition, it would have a positive impact on the environment, since we now know that set aside is often harmful to the environment.
Rather than encouraging mass production of protein and oleaginous crops and promoting rotation through payments linked to area or to volumes, this adjustment to the rules will allow the partial lifting of the set-aside requirement in order to grow fodder legumes not for human consumption.
It represents a step in the direction of reform of the CAP along the lines of high-quality livestock farming and extensive production which we would all like to see. The question is whether this should be limited to boosting organic farming on the basis of Regulation (EEC) No 2092/91 or whether it is possible to go further. In the latter case, conventional farm holdings should be allowed to benefit from the same possibilities if they are willing to restrict themselves to planting only fodder crops on their set-aside land.
The obligation to complement the growing of cereals with legumes and fodder crops in order to receive subsidies can thus contribute towards establishing ecological cycles and improving the soil. Such a commitment, associated with good farming practice, would permit the restoration of good rotation of crops, such as is found in organic farming.
However, if we confine ourselves to lifting the set-aside requirement only for organic farming, we shall be making no more than cosmetic changes. The Commission made this proposal too restrictive by limiting set-aside production to organic farming, not through any admiration for organic farmers, but because it did not want to chip away at the WTO agreements by adopting a measure which would favour all EU producers. In fact, however, depending on the state of the crisis in health safety, under the WTO agreements, an amendment of the rules by Member States does not constitute a violation of its agreements, which the Economic and Social Committee also pointed out.
Furthermore, if the health of consumers and the survival of farmers are at stake, it will be necessary to have the courage to review these agreements. George W. Bush had no qualms when he rejected the Kyoto Protocol on climate change. The crucial thing now is to take a quick initial decision to enable farmers to sow their crops as soon as possible. The best solution would have been to allow conventional farmers to sow set-aside land with protein crops before 15 August 2001, but the Commission did not accept this.
Commissioner, a compromise has been put to you by the entire Committee on Agriculture and Rural Development for 2001 which, in addition to organic farming, concerns all agricultural holdings which take part in an agri-environment programme. Then, from 2002, this measure could be opened up to the conventional sector.
This isolated proposal should be but a first step towards a more complete reform of the common agricultural policy.
Mr President, Commissioner, ladies and gentlemen, in the present proposal for the amendment of the Regulation establishing a support system for producers of certain arable crops, the Commission is pursuing the aim of encouraging environmental agriculture by means of the cultivation of fodder legumes on land set aside. This, however, is only to be possible for holdings which, with their production, are taking part in Regulation (EEC) No 2092/91 and which, in effect, are organic holdings. This is where our criticism begins, and for the most part the Council also sees it the same way. I want to emphasise this at this point. We are calling for not only organic holdings to be permitted to cultivate legumes on land set aside, but, against the background of BSE and foot-and-mouth, all livestock holdings. In this way, the many livestock holdings could receive a small compensation for the sometimes truly dramatic financial losses caused by BSE and foot-and-mouth. At least, however, in addition to the organic holdings, holdings should be considered which are participating in the agri-environment programmes, that is to say holdings which, within the framework of Regulation 1257/99, are participating in national environment programmes approved by the committee.
The argument put forward by the committee in this connection, that the instrument of set aside would be given up with our amendments, is surely incomprehensible. It is clear to every farmer affected by BSE and foot-and-mouth and who is participating in these support measures that the EU is giving no new cause for celebration here. Rather, he will be grateful for it as a very clever interpretation of the little room to manoeuvre which remains to us in the present miserable situation for livestock holdings.
Secondly, the committee itself reports that the desired restoration of the soil' s fertility will be achieved by the cultivation of fodder legumes. It is incomprehensible why only organically farmed holdings should profit from this recycling. After the animal meal fodder ban, it just makes sense to encourage the cultivation of highly protein-rich legumes. We will need far more of them than we are at present producing. The introduction of soya may pay off. If, however, we are taking sustainable agriculture seriously, we must take a step forwards here.
Mr President, compared with a draft Regulation which is extremely minimalist, the virtue of the report by Mrs Auroi is that it opens up the way to start, albeit very modestly, to reduce our enormous deficit in protein and oleaginous plants.
Whilst the majority of agricultural holdings are mixed, the Commission proposes to limit the possibility to grow fodder crops on their set-aside land, in other words, on less than 10% of the surface area designated for cereals, protein and oleaginous crops, to holdings which are 100% organic, which accounts for barely 2% of the cultivated area in the European Union.
Mrs Auroi is proposing extending this possibility to conventional farm holdings, especially to livestock farms, and she is right. But even if it is revised in this way, the proposal is clearly not in line with the extent of the problem we have to solve. Our deficit in protein and oleaginous crops, which was made considerably worse by the Blair House constraints, exceeded 35 million tonnes before the ban on animal meal for monogastric animals even came into force. At least 300 000 tons of additional imports a month must be added to that.
So only an ambitious 'protein' plan will redress the balance and satisfy consumers' demands for traceability. In this regard, I am appalled at the Commission' s spirit of renunciation, which it demonstrated in its communication of 16 March, in which short-term free trade took the place of policy. I will come back to this in tomorrow' s debate.
Mr President, ladies and gentlemen, firstly, I would like to express my most heartfelt thanks to you, Mrs Auroi. Equally, I would like to thank the Members of the Committee on Agriculture and Rural Development for the rapid and thorough examination of the proposal on the use of land set aside for organic holdings, which I had already submitted in the plenary part-session within the framework of the seven-point plan.
I would like to express clearly, though, that the proposed measure is not aimed at replacing the animal meal at present banned in fodder. Tomorrow morning we will have the opportunity to discuss this aspect. Our aim - the aim of the Commission - is quite a different one, namely to create an additional encouragement of environmental agriculture, since organic farmers are dependent on the cultivation of fodder legumes like clover and lucerne to a greater degree than conventional agriculture. I am therefore of the opinion that the possibility proposed by the committee will be of great use to organic farmers.
We should also not forget, however, that there are good reasons for the restriction to organic holdings. Firstly, it should be guaranteed that the land set aside remains an effective instrument for the control of production, in order to keep our aquaculture subsidies in the Blue Box. Secondly, a certain preference for organic holdings is therefore appropriate here, since otherwise it would be much harder for these to be able to fulfil their production conditions. It would be advisable to bear these arguments in mind when the relationship between supply and demand in protein-rich crops is discussed tomorrow.
That is why I must reject the amendments which are aimed at a use of land set aside for the cultivation of all types of fodder legumes and protein-rich crops and for an extension to other types of agricultural holdings besides organic holdings: Amendments Nos 1, 2, 3, 4 and 5 are aimed at the relationship between supply and demand in protein-rich crops. This question was examined and settled by my services, after the Council had engaged the Commission to do so in December and within the framework of the Nice Summit. Tomorrow morning, I will make a statement about this here in plenary. For this reason, I would prefer not to discuss this further today.
In conclusion, one final obvious comment on the proposal discussed today: only if the Council can decide quickly will the organic farmers be able to profit from the opportunity offered, since our proposal would already also take into account the set-aside period from 15 January 2001 and apply from then on.
Thank you very much, Commissioner.
Now, the Chairman of the Committee on Agriculture and Rural Development has asked for a brief word. Mr Chairman, you have the floor.
Mr President, I wanted to refer to Rule 122. It concerns personal statements. It states that these personal statements may be made, if, in the course of the debate, remarks were made about one' s person. What I now find fault with is that absolutely no remarks were made about my person. Perhaps I may then, nevertheless, make a personal remark. Namely, I would have liked to have heard if anyone had said that what the committee has here proposed and what we have gone on to examine more thoroughly and make more detailed proposals about fills the Chairman of the Committee on Agriculture with great satisfaction. No one has said that we - and I in particular - have now been occupied with this work for years, that we are very happy that Commissioner Fischler has now made this proposal and that - even if we do not adopt all the proposals - we are nevertheless embarking upon this use of land set aside and upon the environmental revaluation of crop rotation. I wanted to say that as a personal remark. Many thanks, Mr President, for giving me the opportunity.
Even in his new capacity as chairman, the honourable Member has not forgotten which tricks can be used in order to still have the chance to speak. But what you said was interesting Mr Graefe zu Baringdorf.
The debate is closed.
The vote will take place tomorrow at 12 noon.
I thank all of you who have held out for so long, particularly the members of the Commission and its officials!
(The sitting was closed at 11.50 p.m.)
Address by Mr Rau, President of the Federal Republic of Germany
Mr President, it is a great honour and a pleasure for us to welcome you, in a spirit of friendship, to the European Parliament. As President of a new Federal Republic of Germany, you were able, in an exemplary way, to take up the challenge of national reunification before crossing the threshold of the new millennium.
Since the peaceful fall of the Berlin Wall, you have tried to underpin this reunification by reinforcing European cohesion and you have given strong signals, notably by committing yourself to a single currency, despite your attachment to the mark and your pride in the prosperity and stability it has given you.
The younger generations in your country legitimately feel that they have no reason to bear the burden of the dark years they did not live through.
Faced with the horrors perpetrated in Kosovo, you made the historic step of participating in the forces of the international community which were engaged in defending fundamental human rights. Now, you are playing your full role in establishing a European security force in the service of peace.
The Treaty of Nice gave better recognition to your demographic weight within the European Union, and all the other Member States, especially the least populated States, are expecting you, together with the other major States, to continue to ensure that the Community spirit continues to hold sway over numerical rules when decisions are taken at a European level.
As a result of its geographical location and economic dynamism, the Federal Republic of Germany will be at the forefront of the coming reunification of the entire continent of Europe within the Union. More than others, you have had the recent experience of the initial enthusiasm as well as the demands, difficulties and temporary frustrations such a process involves.
Mr President, as a result of the experience gained in its federal reorganisation, the Germany you lead will also have an eminent role in the great debate which the Nice Summit opened up, on its own initiative and that of Italy, via the declaration on the future of the Union. This will make it possible for us to jointly redefine the new qualitative architecture of an enlarged Union through a better balance of powers shared between Europe, the Member States and the regions.
Throughout the first half century of European integration, the financial contribution made by Germany to Community solidarity through the CAP and the cohesion funds has been pre-eminent. I would like to pay tribute to the successive Chancellors who stuck with this choice of solidarity, which attested to their determination to unify Europe and, especially over the last few decades, to Chancellor Schmidt, Chancellor Kohl and now to Chancellor Schröder.
Our current efforts to bring candidate countries up to the required economic and structural level already demand, and will continue to demand, a high financial input from the European Union. This is important not only for the candidate countries themselves but also for us, as it is not enough simply to bring about enlargement; we must make sure enlargement is successful.
Of course our efforts must be shared fairly and equitably, but I am sure that Germany will remain very vigilant in ensuring that any new aid we give to some countries is not simply the fruit of what we take away from others. I am thinking in particular of the need to maintain regional cohesion within the Union. We need to manage, in a true spirit of solidarity, the economic but primarily human crises currently unfolding due to BSE and foot-and-mouth disease. I am also thinking of the aid the Union gives to the countries of the South, which have been crushed by the weight of under-development and endemic diseases which are hard for our consciences to bear, and which are dangerous in the long term to world peace and stability.
To sum up, I would like to stress that, of all the countries which have contributed to ensuring that the European Parliament has gained recognition for its role in promoting the democratic functioning of the European Union, Germany has always been at the forefront. There are things we still need to work on, which the Nice Summit was unable to take as far as we would have liked. I know that today you are planning to give us the broad outlines of these issues, especially the ambitious project of European constitution. Mr President, I am very grateful to you for having come along to speak to the European Parliament. Without further ado, I give you the floor.
(Applause)
Madam President, ladies and gentlemen, I should like to offer my sincere thanks, Madam President, for your invitation and the opportunity to present my thoughts on the future configuration of Europe to this esteemed House.
Europe is becoming an increasingly concrete, increasingly tangible concept to its citizens, because it directly affects them. In 271 days, the citizens of twelve European countries will have a single currency in their wallets. We can travel freely through Europe, from Nordkap to Gibraltar. But do we perceive ourselves as Europeans?
To my mind, it is, as a major European journalist, the Italian Luigi Barzini, once said: "...despite our incontestable diversity and differences, basically all men are built in the same mould..."
We have a rich stock of common traditions, to which Winston Churchill referred in his famous Zurich speech in September 1946. For him, the common European heritage consisted of the Christian faith and Christian ethics, culture, art, philosophy and science, from antiquity to modern times.
We have all seen quite specific examples of our common interests in Europe. Surely globalisation is forcing us, as Europeans, to realise that we must not let the diversity of our cultural wealth become the plaything of, or fall victim to, worldwide dumbing down by global media powers, that the challenge to our values by fundamentalists and ethnic cleansing in Europe calls for a common response on our part and that the market should not have free reign but should be harnessed for social and ecological purposes?
Today, we can see just how great an appeal the European Union has in numerous countries. There are clearly perfectly practical reasons for this and the European Union is, without doubt, becoming more and more useful to all its Member States. But it is much more than a merely functional community. Europe stands for a specific concept of human existence and human coexistence. That is what we are constantly striving for, to strike a balance between the freedom of the individual and his responsibility towards society and the community.
Even the greatest visionaries of the 50s could never have imagined the exact configuration of European unification or just how many areas it would encompass. The successes of the common market should encourage us to set ourselves new objectives. However, if we are to be perfectly honest, we must admit that, alongside a broad consensus among many of our citizens, there is also scepticism, mistrust or even total rejection of the European unification project.
I think it is important not to allow doubt and criticism to target individual measures and their impact. Most of us know how important it is to live in peace after centuries of enmity, how well we have pulled together to increase our prosperity, how many advantages the internal market offers our companies, how much better we can work together in Europe on research and that progress means being able to establish in another European country without any great difficulty or having more and more educational qualifications recognised throughout Europe.
What the people of Europe worry about is how the unfathomable unification process is organised and the minimal influence which they appear to have on it. Many of our citizens rightly ask who is driving the European unification train? What speed limit must it keep to? What traffic regulations apply to it? How and where are the points set? What coaches are being coupled to or removed from it? And where does the journey end?
These are not academic questions. They are the questions being asked by the sovereign power, i.e. the people, in every country in Europe. And there can be no doubt that all these questions must be decided by the sovereign power in each of our European democracies, i.e. by the people and only the people.
Now I sometimes hear it said that a democratic process in the traditional sense is no longer possible in Europe because there is no single European nation. It is true that there is no European nation and no European public in the same way as there is in the individual Member States of the European Union. But that should not prevent us from strengthening the principles of democracy at European level.
Democracy, rightly understood, means quite simply that people who want to act together for a specific purpose create the rules and procedures needed in order to do so. This is in no way contradicted by the fact that, in all other cases, these people have quite different interests and want to be sure that these differences are safeguarded.
That is precisely what Europe is doing. We want to pursue certain common objectives and interests, while preserving the variety of European countries and nations which form the basis of the European Union and make it so special. And this will, and should not, change in the future.
So the question we need to answer is: how can we organise the European Union so that its citizens can make more sense of it? What must we do so that decisions taken by the European Union are more broadly justified at European level? At the end of the day, what should the organisational framework look like? And I am firmly convinced that the only answer is: we need a European constitution.
(Applause)
A European constitution must become the cornerstone, not the keystone. A European constitution should stipulate that Europe will not turn into a centralistic superstate and that we are building a "federation of nation states". I am well aware of the fact that the terms "constitution" and "federation" appear highly suspect to many people in Europe. But surely this is just a semantic argument? I am positive that we shall find it easier to agree on what we mean in substance than on the definitions. We need to discuss the content instead of wrangling over definitions.
(Applause)
A European constitution must be the outcome of a broad debate in every country. Sceptical and critical voices will be raised in the debate. There are many weighty objections which I take seriously, even though I personally take a different view. I should like to discuss some of these today and explain my vision of a European constitution and the road leading to it.
One frequent argument against a constitution is that every additional step in the unification process is yet another step towards a European "superstate" and towards the abolition of the nation states. But anyone who, like me, is in favour of a federation of nation states, wants exactly the opposite! If we want a European Union which is a federation of nation states, it is because it improves the democratic credentials of community action, while guaranteeing the nation states the powers which they want to and should retain. New powers can only then be transferred to Europe if all members of the federation so agree under a transparent and democratically controlled procedure.
Preserving what has been acquired, preventing what is undesirable and remaining receptive to what is new - that is the basis for a constitution for a federation of nation states and that is what I should like to talk about.
No one wants to sideline the nation states and their sovereignty - on the contrary: we shall need them - and all their differences - to guarantee the diversity of Europe for a long time to come. The implicit or explicit response to the idea of a federation of nation states is that Europe will, in fact, be predicated on the model of the Federal Republic of Germany. But if you take a closer look, you will see that the idea of a federation is justified for quite different reasons. The state structures in our European countries have evolved historically; in other words, they are different but equally valid democratic responses to specific historical developments. And it is precisely because Europe is not moving and should not move towards a centralised state that we need to find an arrangement which reflects this will, which safeguards our various traditions and which, at the same time, is up-to-date. A federation meets all these requirements.
(DE) The point of a federation is that each Member State has sovereign powers to decide on its type of constitution and state structure. Just as I am loath to let Europe decide on internal arrangements for the Federal Republic of Germany, I am equally loath to dictate how others should organise their own country. The last thing I want is to impose a federal solution on, say, the Kingdom of Denmark, the Hellenic Republic or the Kingdom of Spain or, one day, the Republic of Hungary, which is not wanted. It is precisely because we do not want a centralised state that we need a constitution.
What is the function of a constitution in a political community? A "grammar of freedom" and, especially for us in Europe - a "grammar of solidarity". In it the sovereign power, i.e. the people, set out the values to which they are committed, the areas in which they delegate their powers, and to whom, and how they wish to organise and limit these powers. Finally, a constitution regulates who is responsible for what. The principles of a constitution for a European federation of nation states are the same. It should consist of three sections. The first section should contain the Charter of Fundamental Rights proclaimed at the Nice Summit.
(Applause)
It should govern action taken by the European institutions and be binding on the Member States as regards the implementation of European law. This will not affect the Member States' catalogue of fundamental rights or the European Human Rights Convention. The second part of a European constitution must set a clear dividing line between the powers of the Member States and the powers of the European Union, thereby defining the fundamental relationship between the Member States and the federation. In so doing, an effort should be made to give the principle of subsidiarity a broader base. Only matters which are not better dealt with in the Member States should be decided at European level. That must be the guideline. In other words, everything not specifically allocated to Europe should remain the responsibility of the nation states. In order to counter the fear of creeping centralisation in Europe, I think we should also consider expressly stipulating the powers reserved for the Member States. I should just like to mention two examples here. The Member States must be able, even within the framework of a European social policy, to decide on their own old-age pension arrangements or to promote renewable sources of energy within the framework of an environmental policy.
(Applause)
Of course, I know that even the most perfect definition of powers will not spare us conflict in the future. I agree with Prime Minister Jean-Claude Juncker and numerous other Europeans that we should not stipulate what the EU will never be allowed to do. The constitution must allow for powers to be regulated differently by unanimous decision of the members of the federation. In addition to including the Charter of Fundamental Rights and regulating powers, the constitution should comprise a third section on the future institutional structure of Europe.
I spoke at the beginning of the uneasiness of many of our citizens, who experience or feel that they have too little influence on how quickly, in which direction and towards what destination the European unification train is travelling. They see their democratic rights violated, which is why the question of Europe' s democratic credentials must take centre stage in this debate.
(Applause)
Parliament and the Council of Ministers should - in my view - be developed into a proper two-chamber parliament.
(Loud applause)
The Council of Ministers should become a chamber of state, in which each country votes and is represented by its government. This chamber would safeguard the sovereignty of the nation states. The European Parliament - you, honourable Members - should become the citizens' chamber. Both chambers should have equal decision-making powers in all legislative areas.
(Loud applause)
A great deal of criticism about Europe sticks to the Commission, and often rightly so. But often the Commission is used as a scapegoat and the hunt for scapegoats is everyone' s favourite pastime!
(Laughter, applause)
I recognise the tendency of almost all national governments to brand decisions which they themselves have taken at European level as the monstrous invention of European regulatory mania ...
(Loud applause) ... when they come up against opposition in their own country, as I am sure you are aware. However, that does nothing to mitigate justified criticism that, given its importance, the Commission lacks democratic credentials for its work and we must change this.
As you know, there are two models for this: either the people directly elect the Commission president or the Commission president is elected by the two chambers of Parliament.
(Loud applause)
I prefer the parliamentary model, whereby the Commission can count on a parliamentary majority.
(Loud applause)
But irrespective of which route is taken towards a constitution, a stronger parliament with two chambers and a Commission with better democratic credentials can give new, decisive momentum to the European idea.
The citizens of Europe will be more interested in what is going on in Brussels, Strasbourg and Luxembourg, they will identify more closely with it, even if they disagree with certain decisions. A stronger parliament would, I am sure, also help the parties to be European parties in fact and not just in name.
(Applause)
The reform of the European institutions would also help to bring about broader publicity at European level, which we sorely need. There are already issues which concern people all over Europe. Just think of the euro, its internal stability and its external value. Just think of peace in our corner of the world, the desire for healthy food or the rules governing transfers of football players within Europe.
We must ensure during the constitutional debate that the Commission continues to represent the Community' s interests.
(Applause)
This mainstay of the European unification process, the Commission' s right of initiative, must stay.
(Applause)
Debates over recent months have shown that the intergovernmental method has reached the end of its useful life.
(Loud applause)
And we are still only a Europe of the Fifteen! We all know that politics are a question not just of the right objectives but of how they can best be achieved. So how should the route towards a European constitution be constructed, what shape should the "process for the future of Europe", as it is so aptly called, take?
The debate on the future of Europe should be broader than the debate held in a classic type of Intergovernmental Conference.
(Applause)
When the convention to prepare the European Charter of Fundamental Rights was set up in 1999, there were a lot of sceptics. As I am sure you agree, rarely has a European committee worked as well as this convention in recent years.
(Applause)
I think it was exemplary. We should therefore discuss the future of Europe in a broadly composed committee in which government representatives, members of national parliaments and, of course, the European Parliament, all play an important role.
(Applause)
This is where the decisions needed should be prepared as comprehensively as possible.
We should be extremely careful and make every effort to ensure that the debate on the future of Europe is not just held in expert circles. We must involve all interested citizens. I agree with my Italian colleague, President Ciampi, and many other people that we must also involve the citizens of the candidate countries in this debate.
(Applause)
The future European constitution will also be their future order.
Ladies and gentlemen, exercise your rights as freely elected members of Parliament. Make use of the opportunity which you have to take Europe forward. You have more influence than many would have you believe. Help to make Europe real for the citizens of our countries. You have already done so much. Keep up the good work. I am with you all the way!
(Long, loud standing ovation)
When I paid my first official visit to Germany a few months ago and met you, Mr President, you were eager to accept the invitation I extended to you to come to the European Parliament. I recall you telling me that you had a few ideas on the future of Europe that you wanted to share with us. On behalf of the European Parliament, I would like to thank you from the bottom of my heart for the speech you have just given.
Mr President, your speech was that of a great European and visionary, and we have a cruel shortage of visionaries.
(Applause)Mr President, I am sure you have noticed to what extent the convictions you expressed are in line with those of the vast majority of the Members of the European Parliament. You have, very accurately, in a highly talented way and, once again, with vision, sketched the outlines of the European Constitution to which we all aspire. You have laid great stress on democratic legitimacy. You have also sketched the outlines of this Federation of Nation States with infinite courage and conviction. This morning you have made a substantial contribution to this debate. Once again, Mr President, I thank you from the bottom of my heart.
(Applause)
(The formal sitting was adjourned at 12.30 p.m.)